 

Exhibit 10.1

 



 EXECUTION VERSION

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

$485,000,000
CREDIT AGREEMENT

Dated as of March 9, 2015

among

IMPAX LABORATORIES, INC.,
as Borrower

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

and

THE OTHER LENDERS PARTY HERETO
________________

BARCLAYS BANK PLC,
as Lead Arranger and Joint Bookrunner,

ROYAL BANK OF CANADA,
as Lead Arranger and Joint Bookrunner,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lead Arranger and Joint Bookrunner, and

 

FIFTH THIRD BANK, as Documentation Agent




 



 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01 Defined Terms     1

SECTION 1.02

Other Interpretive Provisions

67

SECTION 1.03 Accounting Terms; Payment Dates      67 SECTION 1.04 Rounding     
67 SECTION 1.05  References to Agreements, Laws, Etc.    68 SECTION 1.06 Times
of Day   68 SECTION 1.07 Available Amount Transactions  68 SECTION 1.08 Pro
Forma Calculations; Limited Condition Acquisitions; Ratio Compliance   68
SECTION 1.09 Currency Equivalents Generally    70

   

ARTICLE II

 

The Commitments and Borrowings

        

SECTION 2.01 Term Loan 71

SECTION 2.02

Revolving Loans

72

SECTION 2.03 Swing Line Loan    73 SECTION 2.04 Letters of Credit    76 SECTION
2.05 Conversion/Continuation    84 SECTION 2.06 Availability      85 SECTION
2.07 Prepayments      86 SECTION 2.08 Termination or Reduction of Commitments 97
SECTION 2.09 Repayment of Loans   97 SECTION 2.10  Interest      98 SECTION
2.11  Fees      98 SECTION 2.12 Computation of Interest and Fees  100 SECTION
2.13 Evidence of Indebtedness   101 SECTION 2.14 Payments Generally   101
SECTION 2.15 Sharing of Payments, Etc.  103 SECTION 2.16 Incremental
Borrowings      103 SECTION 2.17 Refinancing Amendments 106 SECTION 2.18
Extensions of Loans  106 SECTION 2.19  Defaulting Lenders   109

       

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01 Taxes      112

SECTION 3.02

Illegality

115

SECTION 3.03 Inability to Determine Rates 116 SECTION 3.04 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans 116 SECTION
3.05  Funding Losses      117 SECTION 3.06 Matters Applicable to All Requests
for Compensation   118 SECTION 3.07 Replacement of Lenders Under Certain
Circumstances  119 SECTION 3.08  Survival      120

          

 
-i-

--------------------------------------------------------------------------------

 

 

 Page   



 

ARTICLE IV

Conditions Precedent to Borrowings

 

SECTION 4.01

Conditions to Initial Borrowing     

120

SECTION 4.02  

Conditions to All Borrowings After the Closing Date   

122

 

ARTICLE V

Representations and Warranties

 

SECTION 5.01

Existence, Qualification and Power; Compliance with Laws

123

SECTION 5.02

Authorization; No Contravention

123

SECTION 5.03

Governmental Authorization

124

SECTION 5.04

Binding Effect

124

SECTION 5.05

Financial Statements; No Material Adverse Effect

124

SECTION 5.06

Litigation

125

SECTION 5.07

Labor Matters

125

SECTION 5.08

Ownership of Property; Liens

125

SECTION 5.09

Environmental Matters

125

SECTION 5.10

Taxes

126

SECTION 5.11

ERISA Compliance

126

SECTION 5.12

Subsidiaries

126

SECTION 5.13

Margin Regulations; Investment Company Act

126

SECTION 5.14

Disclosure

127

SECTION 5.15

Intellectual Property; Licenses, Etc.

127

SECTION 5.16

Solvency

127

SECTION 5.17

USA PATRIOT Act, FCPA and OFAC

127

SECTION 5.18

Collateral Documents

128

SECTION 5.19

Use of Proceeds

128

SECTION 5.20

Health Care Laws and Permits

128

  

ARTICLE VI
Affirmative Covenants

 

SECTION 6.01

Financial Statements

  129

SECTION 6.02

Certificates; Other Information

  130

SECTION 6.03

Notice of Material Events

  132

SECTION 6.04

Payment of Material Taxes

  132

SECTION 6.05

Maintenance of Existence, Etc.

  132

SECTION 6.06

Maintenance of Material Properties

  133

SECTION 6.07

Maintenance of Insurance

  133

SECTION 6.08

Compliance with Material Laws

  133

SECTION 6.09

Books and Records

  134

SECTION 6.10

Inspection Rights

  134

SECTION 6.11

Covenant to Guarantee Obligations and Give Security

  134

SECTION 6.12

Further Assurances

  137

SECTION 6.13

Designation of Subsidiaries

  137

SECTION 6.14

Maintenance of Ratings

  138

SECTION 6.15

Use of Proceeds

  138

SECTION 6.16

Post-Closing Matters

  138

  

 
-ii-

--------------------------------------------------------------------------------

 

 

Page

 

ARTICLE VII

 

Negative Covenants

 

SECTION 7.01

Liens

  138

SECTION 7.02

Investments

  142

SECTION 7.03

Indebtedness

  145

SECTION 7.04

Fundamental Changes

  149

SECTION 7.05

Dispositions

  151

SECTION 7.06

Restricted Payments

  154

SECTION 7.07

Change in Nature of Business

  155

SECTION 7.08

Transactions with Affiliates

  156

SECTION 7.09

Burdensome Agreements

  157

SECTION 7.10

Changes in Fiscal Year

  158

SECTION 7.11

Prepayments, Etc. of Indebtedness; Amendments to Certain Documents

  159

 

ARTICLE VIII

Financial Covenant

 

SECTION 8.01

Total Net Leverage Ratio

  160

SECTION 8.02

Borrower’s Right to Cure

  161

 

ARTICLE IX

Events of Default and Remedies

 

SECTION 9.01

Events of Default

  161

SECTION 9.02

Remedies upon Event of Default

  164

SECTION 9.03

Application of Funds

  165

 

ARTICLE X

Administrative Agent and Other Agents

 

SECTION 10.01

Appointment and Authority of the Administrative Agent

  166

SECTION 10.02

Rights as a Lender

  167

SECTION 10.03

Exculpatory Provisions

  167

SECTION 10.04

Reliance by the Agents

  168

SECTION 10.05

Delegation of Duties

  169

SECTION 10.06

Non-Reliance on Agents and Other Lenders; Disclosure of Information by Agents

  169

SECTION 10.07

Indemnification of Agents

  170

SECTION 10.08

No Other Duties; Other Agents, Lead Arrangers, Managers, Etc.

  170

SECTION 10.09

Resignation of Administrative Agent or Collateral Agent

  171

SECTION 10.10

Administrative Agent May File Proofs of Claim; Credit Bidding

  171

SECTION 10.11

Collateral and Guaranty Matters

  172

SECTION 10.12

Appointment of Supplemental Administrative Agents

  173

SECTION 10.13

Intercreditor Agreements

  174

SECTION 10.14

Secured Cash Management Agreements and Secured Hedge Agreements

  174

SECTION 10.15

Resignation as Issuing Bank or Swing Line Lender after Assignment

  175

SECTION 10.16

Withholding Tax

  175

 

 
-iii-

--------------------------------------------------------------------------------

 

 

Page

 

ARTICLE XI

Miscellaneous

 

SECTION 11.01

Amendments, Waivers, Etc.

  176

SECTION 11.02

Notices and Other Communications; Facsimile Copies

  179

SECTION 11.03

No Waiver; Cumulative Remedies

  181

SECTION 11.04

Attorney Costs and Expenses

  181

SECTION 11.05

Indemnification by the Borrower

  182

SECTION 11.06

Marshaling; Payments Set Aside

  183

SECTION 11.07

Successors and Assigns

  183

SECTION 11.08

Confidentiality

  187

SECTION 11.09

Setoff

  189

SECTION 11.10

Interest Rate Limitation

  189

SECTION 11.11

Counterparts; Integration; Effectiveness

  190

SECTION 11.12

Electronic Execution of Assignments and Certain Other Documents

  190

SECTION 11.13

Survival

  190

SECTION 11.14

Severability

  190

SECTION 11.15

GOVERNING LAW

  190

SECTION 11.16

WAIVER OF RIGHT TO TRIAL BY JURY

  191

SECTION 11.17

Limitation of Liability

  191

SECTION 11.18

Judgment Currency

  192

SECTION 11.19

Lender Action

  192

SECTION 11.20

Use of Name, Logo, Etc.

  192

SECTION 11.21

USA PATRIOT Act Notice

  192

SECTION 11.22

Service of Process

  192

SECTION 11.23

No Advisory or Fiduciary Responsibility

  193

SECTION 11.24

Payments Set Aside

  193

SECTION 11.25

Binding Effect

  193

SECTION 11.26

Headings

  194

 

 

SCHEDULES

 

 

1.01A

Guarantors

 

1.01B

Mortgaged Properties

 

2.01

Commitments

 

5.11(1)

ERISA Compliance

 

5.12

Subsidiaries and Other Equity Investments

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Existing Restrictions

 

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 
-iv-

--------------------------------------------------------------------------------

 

  

EXHIBITS

 

Form of

 

 

A-1

Committed Loan Notice

 

A-2

Issuance Notice

 

A-3

Swing Line Loan Request

 

A-4

Conversion/Continuation Notice

 

B-1

Term Loan Note

 

B-2

Revolving Loan Note

 

B-3

Swing Line Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

Guaranty

 

F

Security Agreement

 

G-1

Non-Bank Certificate

 

G-2

Non-Bank Certificate

 

G-3

Non-Bank Certificate

 

G-4

Non-Bank Certificate

 

H

Intercompany Subordination Agreement

 

I

Solvency Certificate

 

J

Discount Range Prepayment Notice

 

K

Discount Range Prepayment Offer

 

L

Solicited Discounted Prepayment Notice

 

M

Solicited Discounted Prepayment Offer

 

N

Specified Discount Prepayment Notice

 

O

Specified Discount Prepayment Response

 

P

Acceptance and Prepayment Notice

 

R

Prepayment Notice

 

S

Equal Priority Intercreditor Agreement

 

T

Junior Lien Intercreditor Agreement

 

 
-v-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of March 9, 2015, among IMPAX
LABORATORIES, INC., a Delaware corporation (the “Borrower” or “Impax”), BARCLAYS
BANK PLC, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) under the Loan
Documents, the other agents listed on the cover page, and each lender from time
to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to the Acquisition Agreement (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.01 below), the Borrower
will acquire (the “Acquisition”) TOWER HOLDINGS, INC., a Delaware corporation
(“Tower”), and LINEAGE THERAPEUTICS, INC., a Delaware corporation (“Lineage” and
together with Tower, the “Company”).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of (1) $435,000,000 of Term Loans and (2) $50,000,000 aggregate
principal amount of Revolving Commitments on the Closing Date.

 

The proceeds of the Term Loans and any Revolving Loans made on the Closing Date,
together with the proceeds of cash on hand at Impax and its subsidiaries on the
Closing Date, will be used on the Closing Date (a) to repay Indebtedness
incurred under the Existing Credit Agreement and (b) (i) to pay certain original
issue discount or upfront fees in connection with the Transactions, (ii) to pay
the Acquisition Consideration, (iii) to pay the Transaction Expenses and (iv)
for amounts required for working capital.

 

The applicable Lenders have indicated their willingness to lend, and the Issuing
Bank has indicated its willingness to issue Letters of Credit, in each case on
the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

Definitions and Accounting Terms

 

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.07(1)(d)(iv)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit P.

 

“Acceptance Date” has the meaning specified in Section 2.07(1)(d)(iv)(2).

 

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated
October 8, 2014, by and among Impax, Tower, Lineage, Roundtable Healthcare
Partners II, L.P., Roundtable Healthcare Investors II, L.P., the other sellers
party thereto, and Roundtable Healthcare Management II, LLC.

 

“Acquisition Agreement Representations” means the representations and warranties
with respect to the Company and its subsidiaries made in the Acquisition
Agreement to the extent a breach of such representations and warranties is
materially adverse to the interests of the Lenders.

 

“Acquisition Consideration” means the consideration to be paid in respect of the
Acquisition pursuant to the Acquisition Agreement.

 

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.16 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.17; provided, that each
Additional Lender shall be subject to the approval of the Administrative Agent,
the Issuing Bank or the Swing Line Lender (such approval not to be unreasonably
withheld, conditioned or delayed), in each case to the extent any such consent
would be required from such Person under Section 11.07(2)(c)(ii), (iii) or (iv),
respectively, for an assignment of such Loans to such Additional Lender.

 

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Rate Loans for any Interest Period, an interest rate per annum equal to the
Eurodollar Rate based on the definition of “Eurodollar Rate” for such Interest
Period multiplied by the Statutory Reserve Rate (provided, that notwithstanding
the foregoing, the “Adjusted Eurodollar Rate” shall in no event be less than
1.00% per annum with respect to Term Loans made on the Closing Date to the
Borrower pursuant to Section 2.01(1)). The Adjusted Eurodollar Rate will be
adjusted automatically as to all Borrowings of Eurodollar Rate Loans then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have the meanings correlative thereto. For the avoidance of doubt,
none of the Lead Arrangers, the Agents or their respective lending affiliates
(in their capacities as such) shall be deemed to be an Affiliate of the Borrower
or any of their respective Subsidiaries.

 

“Agent Parties” has the meaning specified in Section 11.02(3).

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Administrative Agents (if any), the Lead Arrangers, the Joint
Bookrunners and the Documentation Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 11.18.

 

“All-In Yield” means, as to any Indebtedness or Loans of any Class, the yield
thereof, as determined by the Administrative Agent, in the form of interest rate
margin, OID, upfront fees, rate floors or otherwise; provided, that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include bona fide arrangement fees, structuring fees, underwriting, ticking
or similar fees.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of December 31, 2012, December 31, 2013 and December 31, 2014,
and the related consolidated statements of operations, cash flows and
stockholders’ equity of the Company for the fiscal years then ended.

 

“Applicable Commitment Fee” means a percentage per annum that shall be equal to
(a) from the Closing Date until the third Business Day after the date on which
the Administrative Agent shall have received the applicable financial statements
pursuant to Section 6.01 for the first full fiscal quarter of the Borrower after
the Closing Date and a Compliance Certificate pursuant to Section 6.02(1)
calculating the First Lien Net Leverage Ratio in respect of the first Test
Period ending after the Closing Date, 0.50% per annum, and (b) thereafter, the
applicable rate per annum set forth below under the caption “Applicable
Commitment Fee” based upon the First Lien Net Leverage Ratio as of the last day
of the most recent Test Period as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(1):

 

First Lien Net
Leverage Ratio

 

Applicable
Commitment Fee

Above 1.25 to 1.00

   0.50%

Equal to or below 1.25 to 1.00

   0.375%  

 

No change in the Applicable Commitment Fee shall be effective until three
(3) Business Days after the date on which the Administrative Agent shall have
received the applicable financial statements pursuant to Section 6.01 and a
Compliance Certificate pursuant to Section 6.02(1) calculating the First Lien
Net Leverage Ratio. At any time the Borrower has not submitted to the
Administrative Agent the applicable information as and when required under
Section 6.01 and Section 6.02(1), the Applicable Commitment Fee shall be
determined as if the First Lien Net Leverage Ratio were in excess of 1.25 to
1.00. Within one (1) Business Day of receipt of the applicable information under
Section 6.01 and Section 6.02(1), the Administrative Agent shall give each
Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Commitment Fee in effect from such date.

 

 
-3-

--------------------------------------------------------------------------------

 

 

In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or Section 6.02 is determined to be inaccurate (at a time prior to
the satisfaction of the Termination Conditions), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee for any such period than the Applicable Commitment Fee applied for such
period, then (i) the Borrower shall promptly (and in any event within five (5)
Business Days) following such determination deliver to the Administrative Agent
correct financial statements and certificates required by Section 6.01 and
Section 6.02 for such period, (ii) the Applicable Commitment Fee for such period
shall be determined as if the First Lien Net Leverage Ratio were determined
based on the amounts set forth in such correct financial statements and
certificates and (iii) the Borrower shall promptly (and in any event within ten
(10) Business Days) following delivery of such corrected financial statements
and certificates pay to the Administrative Agent the accrued additional amounts
owing as a result of such increased Applicable Commitment Fee for such period.
Nothing in this paragraph shall limit the right of the Administrative Agent or
any Lender under Section 2.10 or Article IX. Notwithstanding anything to the
contrary set forth herein, solely with respect to the provisions of this
paragraph, such provisions may be amended or waived with the consent of only the
Borrower and the Required Revolving Lenders.

 

“Applicable Discount” has the meaning specified in Section 2.07(1)(d)(iii)(2).

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

 

“Applicable Rate” means,

 

(1)         with respect to Term Loans a percentage per annum equal to (a) for
Eurodollar Rate Loans, 4.50% and (b) for Base Rate Loans, 3.50%.

 

(2)         with respect to Revolving Loans a percentage per annum equal to,
(a) for Eurodollar Rate Loans, 4.50% and (b) for Base Rate Loans, 3.50%;
provided, that from and after the third Business Day after the date on which the
Administrative Agent shall have received the applicable financial statements
pursuant to Section 6.01 and a Compliance Certificate pursuant to
Section 6.02(1) calculating the First Lien Net Leverage Ratio in respect of the
first Test Period ending after the Closing Date, the “Applicable Rate” for
Revolving Loans shall be the applicable rate per annum set forth below under the
caption “Alternate Base Rate Spread” or “Eurodollar Rate Spread,” respectively,
based upon the First Lien Net Leverage Ratio as of the last day of the most
recent Test Period as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(1):

 

Pricing Level

 

First Lien Net
Leverage Ratio

 

Eurodollar
Rate Spread

  Base Rate Spread

1

 

Above 1.25 to 1.00

    4.50%   3.50%                

2

 

Equal to or below
1.25 to 1.00

    4.25%   3.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the third Business
Day immediately following the date on which the Administrative Agent shall have
received the applicable financial statements pursuant to Section 6.01 and a
Compliance Certificate pursuant to Section 6.02(1); provided, however, that if
such financial statements or a Compliance Certificate are not delivered when due
in accordance with such Sections, then Pricing Level 1 shall apply in respect of
the Revolving Loans and L/C Fees as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Compliance
Certificate is delivered.

 

 
-4-

--------------------------------------------------------------------------------

 

 

In the event that any financial statement or certificate delivered pursuant to
Section 6.01 or Section 6.02 is determined to be inaccurate (at a time prior to
the satisfaction of the Termination Conditions), and such inaccuracy, if
corrected, would have resulted in a higher Applicable Rate for such period, (i)
the Borrower shall promptly (and in any event within five (5) Business Days)
following such determination deliver to the Administrative Agent correct
financial statements and certificates required by Section 6.01 and Section 6.02
for such period, (ii) the Applicable Rate for such period shall be determined as
if the First Lien Net Leverage Ratio were determined based on the amounts set
forth in such correct financial statements and certificates and (iii) the
Borrower shall promptly (and in any event within ten (10) Business Days) and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
Nothing in this paragraph shall limit the rights of the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under Section 2.10 or under
Article IX. The Borrower’s obligations under this paragraph shall survive the
termination of the Revolving Commitments and the repayment of all other
Obligations hereunder. Notwithstanding anything to the contrary set forth
herein, solely with respect to the provisions of this paragraph, such provisions
may be amended or waived with the consent of only the Borrower and (x) with
respect to the Applicable Rate for Revolving Loans, the Required Revolving
Lenders and (y) with respect to the Applicable Rate for Term Loans, the Required
Facility Lenders.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.07(1); provided, that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Auto-Renewal Letter of Credit” has the meaning specified in Section 2.04(2)(c).

 

“Available Amount” means, at any time (the “Reference Date”), with respect to
the applicable Available Amount Reference Period, a cumulative amount equal to
the sum of, without duplication:

 

(1)         an amount equal to (a) the cumulative amount of Excess Cash Flow
(which amount shall not be less than zero in any fiscal year) of the Borrower
and the Restricted Subsidiaries for such Available Amount Reference Period (it
being understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any fiscal year shall be deemed to be zero
until the financial statements required to be delivered pursuant to
Section 6.01(1) for such fiscal year and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(1) for such fiscal year have
been received by the Administrative Agent) minus (b) the portion of such Excess
Cash Flow that has been (or is required to be) applied to the prepayment of Term
Loans in accordance with Section 2.07(2)(a); plus

 

(2)         the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities representing
obligations of the Borrower or Restricted Subsidiaries (other than debt
securities representing intercompany Indebtedness) that have been converted into
or exchanged for Qualified Equity Interests) received by the Borrower as equity
solely in exchange for Qualified Equity Interests of the Borrower during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date and, in each case, other than the
proceeds of Specified Equity Contributions Not Otherwise Applied; plus

 

(3)         to the extent not already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Restricted Subsidiary from any
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date in respect of Investments in such Unrestricted
Subsidiary or Minority Investments made in reliance on the Available Amount;
plus

 

(4)         to the extent not already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the Investments of the Borrower and its Restricted Subsidiaries in
any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries (up to the lesser of (a) the fair market
value (as determined in good faith by the Borrower) of the Investments of the
Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such re-designation or merger or consolidation and (b) the fair market
value (as determined in good faith by the Borrower) of the original Investments
by the Borrower and its Restricted Subsidiaries in such Unrestricted
Subsidiary); plus

 

(5)         to the extent not (i) already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment or (ii) required to be applied to prepay Term Loans in accordance
with Section 2.07(2)(b), the aggregate amount of all Net Cash Proceeds received
by the Borrower or any Restricted Subsidiary in connection with the sale,
transfer or other disposition of its ownership interest in any Minority
Investment or Unrestricted Subsidiary during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date, in each case, to the extent that the original Investments in
such Unrestricted Subsidiary or Minority Investments were made in reliance on
the Available Amount (up to the lesser of (a) such returns, profits,
distributions and similar amounts and (b) the fair market value (as determined
in good faith by the Borrower) of the original Investments by the Borrower and
its Restricted Subsidiaries); plus

 

 
-6-

--------------------------------------------------------------------------------

 

 

(6)         to the extent not already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the returns (including repayments of principal and payments of
interest), profits, distributions and similar amounts received in cash or Cash
Equivalents by the Borrower and its Restricted Subsidiaries on Investments made
by the Borrower or any Restricted Subsidiary in reliance on the Available
Amount; plus

 

(7)         any amount of mandatory prepayments required to be prepaid pursuant
to Section 2.07(2) that have been declined by Lenders and retained by the
Borrower; minus

 

(8)         the aggregate amount of any Investments made pursuant to
Section 7.02(24)(b) and any Restricted Payments made pursuant to
Section 7.06(11)(b) during the period commencing on the Closing Date and ending
on the Reference Date (and, for purposes of this clause (8), without taking
account of the intended usage of the Available Amount on such Reference Date in
the contemplated transaction).

 

Notwithstanding anything to the contrary, to the extent any Excess Cash Flow is
not applied to make a prepayment pursuant to Section 2.07(2)(a) by virtue of the
application of Section 2.07(2)(f), such Excess Cash Flow shall not under any
circumstances increase the Available Amount.

 

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on (i) with respect to the calculation of clause (1) of
the definition of “Available Amount,” the first Business Day of fiscal year 2015
and (ii) with respect to the calculation of the remainder of the definition of
“Available Amount,” the day after the Closing Date, and, in each case, ending on
the last day of the most recent fiscal year for which financial statements
required to be delivered pursuant to Section 6.01(1), and the related Compliance
Certificate required to be delivered pursuant to Section 6.02(1), have been
received by the Administrative Agent.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” (c) the Adjusted Eurodollar Rate on such day for an
Interest Period of one (1) month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day) and (d) in the case of Term Loans
made on the Closing Date to the Borrower pursuant to Section 2.01(1), 2.00%. Any
change in such rate announced by Barclays shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement, together with its successors and assigns permitted hereunder.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.07(1)(d)(ii).

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.07(1)(d)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.07(1)(d)(iv).

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
(which, as of the date of this Agreement, is New York, New York) and if such day
relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided, that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Administrative Agent.

 

“Cash Collateralize” means, in respect of an Obligation, to pledge and deposit
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
Administrative Agent, the Issuing Bank or the Swing Line Lender, as applicable
(and “Cash Collateralization” has a corresponding meaning). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(1)         Dollars, Euros or Taiwan New Dollars;

 

(2)         readily marketable direct obligations issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

 

(3)         certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, demand
deposits, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any domestic or foreign commercial
bank having capital and surplus of not less than $250,000,000 (or the foreign
currency equivalent thereof as of the date of such investment);

 

(4)         repurchase obligations for underlying securities of the types
described in clauses (2) and (3) above or clause (6) below entered into with any
financial institution meeting the qualifications specified in clause (3) above;

 

(5)         commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and in each case maturing within 12 months after the date of
creation thereof;

 

(6)         marketable short-term money market and similar highly liquid funds
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

(7)         readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency) with maturities of 12 months or less from the date of
acquisition;

 

(8)         Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

(9)         investment funds investing substantially all of their assets in
securities of the types described in clauses (1) through (8) above; and

 

(10)       solely with respect to any Captive Insurance Subsidiary, any
investment that such Captive Insurance Subsidiary is not prohibited to make in
accordance with applicable law.

 

 
-9-

--------------------------------------------------------------------------------

 

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a jurisdiction outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (10) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (b) other short-term investments in accordance with normal investment
practices for cash management in investments analogous to the foregoing
investments in clauses (1) through (10) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided, that such amounts, except amounts used to pay non-Dollar denominated
obligations of the Borrower or any Restricted Subsidiary in the ordinary course
of business, are converted into Dollars as promptly as practicable and in any
event within ten (10) Business Days following the receipt of such amounts.

 

“Cash Management Bank” means any Person that is a Lender or Agent or an
Affiliate of a Lender or Agent at the time it initially provides any Cash
Management Services, whether or not such Person subsequently ceases to be a
Lender or Agent or an Affiliate of a Lender or Agent.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations.”

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“Certain Funds Provision” has the meaning assigned thereto in the Commitment
Letter.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests (or Equity Interests and Indebtedness) of one or more Foreign
Subsidiaries that are CFCs, including the indirect ownership of such Equity
Interests (or Equity Interests and Indebtedness) through one or more Domestic
Subsidiaries that have no material assets other than such assets.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

(1)         the adoption or taking effect of any law, rule, regulation or treaty
(excluding the taking effect after the date of this Agreement of a law, rule,
regulation or treaty adopted prior to the date of this Agreement),

 

(2)         any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or

 

(3)         the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

 
-10-

--------------------------------------------------------------------------------

 

 

It is understood and agreed that (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173) and all requests, rules,
guidelines, requirements and directives thereunder or issued in connection
therewith or in implementation thereof and (b) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervisory Practices (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means (a) any Person or Persons constituting a “group” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) the occurrence of a change of control, or similar
provision, as defined in any agreement or instrument governing any Indebtedness
for borrowed money in an aggregate principal amount in excess of the Threshold
Amount.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans made by the
Lenders on the Closing Date to the Borrower pursuant to Section 2.01(1) (the
“Initial Term Loans”), Revolving Loans, Swing Line Loans, Incremental Term
Loans, Refinancing Term Loans, Refinancing Revolving Loans, Extended Term Loans
or Extended Revolving Loans, (b) any Commitment, refers to whether such
Commitment is a Commitment in respect of Term Loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(1), Revolving Loans, Swing
Line Loans, Refinancing Term Commitment (and, in the case of an Refinancing Term
Commitment, the Class of Loans to which such commitment relates), Refinancing
Revolving Commitment (and, in the case of an Refinancing Revolving Commitment,
the Class of Loans to which such commitment relates) or a Commitment in respect
of a Class of Loans to be made pursuant to an Incremental Amendment or an
Extension Amendment and (c) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments.
Refinancing Term Commitments, Refinancing Revolving Commitments, Refinancing
Term Loans, Refinancing Revolving Loans, Incremental Term Loans and Extended
Term Loans that have different terms and conditions shall be construed to be in
different Classes.

 

“Closing Date” means the first date on which the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01 and the
Term Loans are made to the Borrower pursuant to Section 2.01(1).

 

“Closing Date Refinancing” means the repayment of all Indebtedness of (i) the
Company and its Subsidiaries under the Existing Impax Credit Agreement (and
termination of all commitments thereunder) and (ii) CorePharma, L.L.C., a New
Jersey limited liability company, and Amedra Pharmaceuticals LLC, a Delaware
limited liability company, under the Existing CorePharma Credit Agreement (and
termination of all commitments thereunder).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document, the Mortgaged Properties and all other property that is
subject or purported to be subject to any Lien in favor of the Collateral Agent
for the benefit of the Secured Parties pursuant to any Collateral Document.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(1)           the Collateral Agent will have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(1)(c) or,
after the Closing Date, pursuant to Section 6.11, Section 6.12 or Section 6.16,
duly executed by each Loan Party that is a party thereto;

 

(2)           all Obligations will have been unconditionally guaranteed by (a)
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary (other than an Excluded Subsidiary), including those that
are listed on Schedule 1.01A hereto, and (b) any other Subsidiary of the
Borrower that Guarantees any Indebtedness incurred by the Borrower pursuant to
(A) any Junior Financing or (B) any Credit Agreement Refinancing Indebtedness
(or, in the case of each of the preceding clauses (A) and (B), any Permitted
Refinancing thereof) (each Subsidiary described in clause (a) or (b), a
“Guarantor”);

 

(3)           the Obligations will have been secured by a perfected
first-priority security interest (subject to Liens permitted by Section 7.01)
in:

 

(a)         all the Equity Interests of the Borrower;

 

(b)         all Equity Interests of each Guarantor and each Material Domestic
Subsidiary and Material Foreign Subsidiary that are directly owned by the
Borrower or any Guarantor, other than Excluded Equity Interests (as defined in
the Security Agreement); and

 

(c)         all Indebtedness and evidence of Indebtedness held by any Loan
Party;

 

provided, that (A) all Indebtedness of the Borrower or any wholly owned
Restricted Subsidiary that is owing to any Loan Party will be subject to the
Intercompany Subordination Agreement and (B) to the extent required by the
Security Agreement, the Collateral Agent will have received all instruments
evidencing Indebtedness referred to in clause (c) above together with undated
instruments of transfer with respect thereto endorsed in blank;

 

(4)           except to the extent otherwise provided hereunder including
subject to Liens permitted by Section 7.01 or under any Collateral Document,
and, in each case, subject to exceptions and limitations otherwise set forth in
this Agreement and in the Collateral Documents, the Obligations and the Guaranty
shall have been secured by a first-priority security interest in substantially
all tangible and intangible personal property of the Borrower and each Guarantor
(including accounts receivable), inventory, equipment, investment property,
contract rights, applications and registrations of intellectual property filed
in the United States, other general intangibles, and proceeds of the foregoing),
in each case, which security interest shall be perfected to the extent such
security interest may be perfected by (a) delivering certificated securities or
instruments, (b) filing financing statements with respect to a Loan Party under
the Uniform Commercial Code or (c) making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office; provided,
that any such security interests in the Collateral shall be subject to the terms
of the Intercreditor Agreements; and

 

(5)           the Collateral Agent shall have received the items set forth in
Section 6.11(2)(b) herein.

 

 
-12-

--------------------------------------------------------------------------------

 

 

Nothing in the Loan Documents (including this definition) shall require the
creation, perfection or maintenance of pledges of or security interests in, or
the obtaining of title insurance or abstracts with respect to, Excluded Assets
or any other particular assets if and for so long as, in the reasonable judgment
of the Collateral Agent, the cost of creating, perfecting or maintaining such
pledges or security interests in such other assets or obtaining title insurance
or abstracts in respect of such other assets shall be excessive in view of the
fair market value (as determined by the Borrower in its reasonable judgment) of
such other assets or the practical benefit to the Lenders afforded thereby.

 

The Collateral Agent may grant extensions of time for the creation or perfection
of security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date, as
applicable, for the creation or perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

No actions required by the Laws of any non-U.S. jurisdiction shall be required
in order to create or perfect any security interests in any assets located
outside of the U.S. (including any intellectual property registered in any
non-U.S. jurisdiction), and there is no obligation to execute or deliver
security agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction. No control agreements shall be required with respect to any
deposit account, securities account, commodities account or other bank account.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Intercompany Subordination
Agreement, the Mortgages, and each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Agents and the Lenders pursuant to Sections
4.01(1)(c), 6.11, 6.12 or 6.16, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment Letter” means that certain Second Amended and Restated Commitment
Letter, dated as of January 2, 2015, among Impax, Barclays, RBC and Wells Fargo.

 

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

 

“Committed Loan Notice” means a notice of a Borrowing pursuant to Article II,
which, if in writing, shall be substantially in the form of Exhibit A-1.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the preliminary statements to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and executed by a Responsible Officer of the Borrower,

 

(a)           certifying as to whether a Default or Event of Default has
occurred and is continuing and, if applicable, specifying the details thereof
and any action taken or proposed to be taken with respect thereto,

 

(b)           attaching the financial statements delivered under Section 6.01(1)
or (2), as applicable, and certifying as to (and containing all information and
calculations necessary for determining) compliance with the financial covenant
under Section 8.01 as of the last day of the applicable Test Period.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(c)           for each fiscal year of the Borrower, beginning with the fiscal
year ending December 31, 2015, setting forth a reasonably detailed calculation
of Excess Cash Flow for the fiscal year with respect to which such financial
statements are being delivered, and

 

(d)           in the case of financial statements delivered under
Section 6.01(1), setting forth a reasonably detailed calculation of the Net Cash
Proceeds received during the applicable period by or on behalf of, the Borrower
or any of the Restricted Subsidiaries in respect of any Disposition or Casualty
Event subject to prepayment pursuant to Section 2.07(2)(b)(i) and the portion of
such Net Cash Proceeds that has been invested or are intended to be reinvested
in accordance with Section 2.07(2)(b)(ii).

 

“Consolidated Adjusted EBITDA” means, with respect to any Person for any Test
Period, Consolidated Net Income of such Person for such Test Period, adjusted
by:

 

(1)           adding thereto, in each case only to the extent deducted in
determining such Consolidated Net Income and without duplication:

 

(a)         Consolidated Interest Expense for such Test Period;

 

(b)         Consolidated Amortization Expense for such Test Period;

 

(c)         Consolidated Depreciation Expense for such Test Period;

 

(d)         Consolidated Tax Expense for such Test Period;

 

(e)         the amount of any restructuring, integration, remediation or similar
charges, costs, expenses or reserves in such Test Period (whether or not
characterized as such in accordance with GAAP), including charges, costs,
expenses or reserves incurred or taken in connection with (A) Permitted
Acquisitions and Investments after the Closing Date and (B) severance and the
consolidation or closing of any facilities after the Closing Date;

 

(f)         the amount of costs relating to signing, retention and completion
bonuses, relocation expenses, recruiting expenses, costs and expenses incurred
in connection with any strategic or new initiatives, transition costs,
consolidation and closing costs for facilities and new systems design and
implementation costs;

 

(g)         the amount of “run-rate” cost savings, operating expense reductions
and synergies projected by such Person in good faith to result from actions
taken, committed, to be taken or expected to be taken no later than 18 months
after the end of such Test Period (which cost savings shall be determined by the
Borrower in good faith and calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such Test Period), net of the amount of actual benefits realized
during such Test Period from such actions; provided, that amounts added back
pursuant to this clause (g) shall not exceed 15% of Consolidated Adjusted EBITDA
prior to giving effect to this clause (g);

 

 
-14-

--------------------------------------------------------------------------------

 

 

(h)         any costs or expenses incurred in such Test Period pursuant to any
management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription,
stockholders or partnership agreement;

 

(i)          any net loss from disposed or discontinued operations;

 

(j)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated Adjusted EBITDA or Consolidated
Net Income of such Person in any Test Period to the extent non-cash gains
relating to such income were deducted in the calculation of Consolidated
Adjusted EBITDA of such Person pursuant to paragraph (2) below for any previous
Test Period and not added back;

 

(k)         any other non-cash charges or expenses reducing Consolidated Net
Income for such Test Period (provided, that if any such non-cash charges or
expenses represent an accrual or reserve for potential cash items in any future
Test Period, (i) such Person may determine not to add back such non-cash charge
or expense in the current Test Period and (ii) to the extent such Person does
decide to add back such non-cash charge or expense, the cash payment in respect
thereof in such future Test Period shall be subtracted from Consolidated
Adjusted EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior Test Period);

 

(l)          the amount of any expenses paid on behalf of any member of the
board of directors or reimbursable to such member of the board of directors;

 

(m)        all judgments, liabilities, obligations, damages of any kind,
including liquidated damages, settlement amounts, losses, fines, costs, fees,
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements), penalties and interest and other charges or expenses in
connection with any lawsuit or other proceeding against such Person and its
Subsidiaries; provided, that the amounts added back pursuant to this clause (m)
shall not exceed 15% of Consolidated Adjusted EBITDA prior to giving effect to
this clause (m);

 

(n)         the amount of loss or discount on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Financing;

 

(o)         expenses in the form of bonuses paid to employees in connection with
Permitted Acquisitions and expenses, charges and losses resulting from the
payment of earn-out obligations;

 

(p)         the amount of any contingent payments in connection with the
licensing of intellectual property or other assets; and

 

(q)         any extraordinary, non-recurring or unusual costs, fees, charges or
expenses; and

 

 
-15-

--------------------------------------------------------------------------------

 

 

(2)           subtracting therefrom, in each case only to the extent (and in the
same proportion) added in determining such Consolidated Net Income and without
duplication:

 

(a)         the aggregate amount of all non-cash items increasing Consolidated
Net Income (other than (i) the accrual of revenue or recording of receivables in
the ordinary course of business and (ii) the reversal of any accrual of a
reserve referred to in the parenthetical in clause (1)(k) of this definition
(other than any such reversal that results from a cash payment subtracted from
Consolidated Adjusted EBITDA) for such Test Period;

 

(b)         any extraordinary, non-recurring or unusual gains; and

 

(c)         any net income from disposed or discontinued operations.

 

Notwithstanding the foregoing, Consolidated Adjusted EBITDA of the Borrower (i)
for the fiscal quarter ended March 31, 2014, shall be deemed to be $55.9
million, (ii) for the fiscal quarter ended June 30, 2014, shall be deemed to be
$90.4 million, (iii) for the fiscal quarter ended September 30, 2014, shall be
deemed to be $70.5 million and (iv) for the fiscal quarter ended December 31,
2014, shall be deemed to be $42.1 million, as may be subject to add-backs and
adjustments (without duplication) pursuant to clause (1)(g) above and Section
1.08(3) for the applicable Test Period.

 

“Consolidated Amortization Expense” means, with respect to any Person for any
Test Period, the amortization expense of such Person and its Restricted
Subsidiaries for such Test Period, including the amortization of deferred
financing fees or costs for such Test Period, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding:

 

(a)           the current portion of any Funded Debt,

 

(b)           the current portion of interest,

 

(c)           accruals for current or deferred taxes based on income or profits,

 

(d)           accruals of any costs or expenses related to restructuring
reserves,

 

(e)           Revolving Loans, Swing Line Loans and Letter of Credit Obligations
or any other revolving facility,

 

(f)            the current portion of any Capitalized Lease Obligation,

 

(g)           deferred revenue arising from cash receipts that are earmarked for
specific projects,

 

(h)           liabilities in respect of unpaid earn-outs, and

 

 
-16-

--------------------------------------------------------------------------------

 

 

(i)            the current portion of any other long-term liabilities, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transaction or any consummated acquisition.

 

“Consolidated Depreciation Expense” means, with respect to any Person for any
Test Period, the depreciation expense of such Person and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any Test
Period, the total consolidated interest expense of such Person and its
Restricted Subsidiaries for such Test Period determined on a consolidated basis
in accordance with GAAP plus, without duplication:

 

(1)           imputed interest on Capitalized Lease Obligations and Attributable
Indebtedness of such Person and its Restricted Subsidiaries for such Test
Period;

 

(2)           commissions, discounts and other fees, charges and expenses owed
by such Person and its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such Test Period;

 

(3)           amortization of debt issuance costs, debt discount. or premium and
other financing fees and expenses incurred by such Person and its Restricted
Subsidiaries for such Test Period including, without limitation, net costs under
Hedge Agreements dealing with interest rates and any commitment fees payable
thereunder;

 

(4)           cash contributions to any employee stock ownership plan or similar
trust made by such Person and its Restricted Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than such Person or a wholly owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such Test Period;

 

(5)           all interest paid or payable with respect to discontinued
operations of such Person and its Restricted Subsidiaries for such Test Period;

 

(6)           the interest portion of any deferred payment obligations of such
Person and its Restricted Subsidiaries for such Test Period; and

 

(7)           all interest on any Indebtedness of such Person and its Restricted
Subsidiaries that is (a) Indebtedness of others secured by any Lien on property
owned or acquired by such Person or its Subsidiaries, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property or (b) contingent obligations of such Person or its
Subsidiaries in respect of Indebtedness;

 

provided, that Consolidated Interest Expense shall be calculated after giving
effect to Hedge Agreements related to interest rates (including associated
costs), but excluding unrealized gains and losses with respect to such Hedge
Agreements.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) up to $75 million of cash and Cash Equivalents and short
term investments of the Borrower and its Restricted Subsidiaries as of such date
that is not Restricted.

 

 
-17-

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the Net Income of such Person and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded from such consolidated net income (to the extent otherwise included
therein), without duplication:

 

(1)           the Net Income for such Test Period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided, that the Borrower’s or
any Restricted Subsidiary’s equity in the Net Income of such Person shall be
included in the Consolidated Net Income of the Borrower for such Test Period up
to the aggregate amount of dividends or distributions or other payments in
respect of such equity that are actually paid in cash (or to the extent
converted into cash) by such Person to the Borrower or a Restricted Subsidiary,
in each case, in such Test Period, to the extent not already included therein
(subject in the case of dividends, distributions or other payments in respect of
such equity made to a Restricted Subsidiary to the limitations contained in
clause (2) below);

 

(2)           solely with respect to the calculation of Available Amount and
Excess Cash Flow, the Net Income of any Subsidiary of such Person during such
Test Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or requirement of Law applicable to such Subsidiary during such Test
Period; provided, that Consolidated Net Income of such Person shall be increased
by the amount of dividends or distributions or other payments that are actually
paid to such Person or its Restricted Subsidiaries in respect of such Test
Period;

 

(3)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized by such Person
or any of its Restricted Subsidiaries during such Test Period upon any asset
sale or other disposition of any Equity Interests of any Person (other than any
dispositions in the ordinary course of business) by such Person or any of its
Restricted Subsidiaries;

 

(4)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such Test Period;

 

(5)           earnings (or losses), including any impairment charge, resulting
from any reappraisal, revaluation or write-up (or write-down) of assets during
such Test Period;

 

(6)           (a) unrealized gains and losses with respect to Hedge Agreements
for such Test Period and the application of Accounting Standards Codification
815 (Derivatives and Hedging) and (b) any after-tax effect of income (or losses)
for such Test Period that result from the early extinguishment of (i)
Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments;

 

(7)           any extraordinary, non-recurring or unusual gain (or
extraordinary, non-recurring or unusual loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by such Person or any of its Restricted Subsidiaries
during such Test Period;

 

(8)           the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such Test Period;

 

 
-18-

--------------------------------------------------------------------------------

 

 

(9)           any after-tax gains (or losses) on disposal of disposed, abandoned
or discontinued operations for such Test Period;

 

(10)         effects of adjustments (including the effects of such adjustments
pushed down to such Person and its Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt and unfavorable or favorable
lease line items in such Person’s consolidated financial statements pursuant to
GAAP for such Test Period resulting from the application of purchase accounting
in relation to the Transactions or any acquisition consummated prior to the
Closing Date and any Permitted Acquisition or other Investment or the
amortization or write-off of any amounts thereof, net of taxes, for such Test
Period;

 

(11)         any non-cash compensation charge or expense (including any deferred
non-cash compensation expense) for such Test Period, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights and any cash charges or expenses
associated with the rollover, acceleration or payout of Equity Interests by, or
to, management of the such Person or any of its Restricted Subsidiaries in
connection with the Transactions;

 

(12)         (i) Transaction Expenses incurred during such Test Period and (ii)
any fees and expenses incurred during such Test Period, or any amortization
thereof for such Test Period, in connection with any acquisition (other than the
Transactions), Investment, disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt or equity instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring costs incurred
during such Test Period as a result of any such transaction;

 

(13)         any expenses, charges or losses for such Test Period that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days); and

 

(14)         to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses for such Test Period with respect to liability or
casualty events or business interruption.

 

“Consolidated Secured Net Debt” means, as of any date of determination, (a)
Consolidated Total Debt outstanding under the Facilities and any secured
refinancing indebtedness or other debt that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary outstanding as of such
date minus (b) up to $75 million of cash and Cash Equivalents and short term
investments of the Borrower and its Restricted Subsidiaries as of such date that
is not Restricted.

 

 
-19-

--------------------------------------------------------------------------------

 

 

“Consolidated Tax Expense” means, with respect to any Person for any Test
Period, the tax expense of such Person and its Restricted Subsidiaries for such
Test Period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis and as reflected on
the face of a balance sheet prepared in accordance with GAAP (but excluding the
effects of the application of purchase accounting in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereunder), consisting of Indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments; provided, that Consolidated Total Debt shall not include
Indebtedness in respect of,

 

(a)           any Qualified Securitization Financing,

 

(b)           any letter of credit, except to the extent of unreimbursed
obligations in respect of drawn letters of credit (provided, that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Debt until three Business Days after such amount is drawn (it
being understood that any borrowing, whether automatic or otherwise, to fund
such reimbursement shall be counted)), and

 

(c)           obligations under Hedge Agreements.

 

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“continuing” means with respect to any Default or Event of Default that it has
not been cured or waived.

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Debt” means Indebtedness of the Borrower and its Subsidiaries in
an aggregate outstanding principal amount outstanding on the date of incurrence
not to exceed the sum of,

 

(1)           the aggregate amount of capital contributions to the Borrower Not
Otherwise Applied, and

 

(2)           Net Cash Proceeds from Permitted Equity Issuances received by the
Borrower, either directly or as a contribution in the form of Qualified Equity
Interests of the Borrower,

 

in each case, during the period from and including the Business Day immediately
following the Closing Date through and including the date of such incurrence;
provided, that such amount shall not include (a) proceeds of Specified Equity
Contributions and (b) proceeds used to increase the Available Amount pursuant to
clause (2) of the definition thereof.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

 
-20-

--------------------------------------------------------------------------------

 

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to another or (b) a continuation of Eurodollar Rate Loans,
pursuant to Article II, which, if in writing, shall be substantially in the form
of Exhibit A-4.

 

“Credit Agreement Refinancing Indebtedness” means secured or unsecured
Indebtedness of the Borrower or any Restricted Subsidiary in the form of term
loans or notes or revolving loans or commitments; provided, that:

 

(1)           such Indebtedness is incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, or refinance, in whole or part, Indebtedness
consisting of

 

(a)         Term Loans,

 

(b)         Revolving Commitments or Revolving Loans, or

 

(c)         other Credit Agreement Refinancing Indebtedness (clause (a)-(c),
collectively, “Refinanced Debt”);

 

(2)           such Indebtedness is in an original aggregate principal amount not
greater than the principal amount of the Refinanced Debt being exchanged,
extended, renewed, replaced or refinanced (plus (a) the amount of all unpaid,
accrued, or capitalized interest, penalties and premiums (including tender
premiums) and (b) underwriting discounts, fees, commissions, costs and expenses
payable with respect to such Credit Agreement Refinancing Indebtedness);

 

(3)           the Weighted Average Life to Maturity of such Indebtedness is
equal to or longer than the remaining Weighted Average Life to Maturity of the
Refinanced Debt, and the final maturity date of such Credit Agreement
Refinancing Indebtedness may not be earlier than the final maturity date of the
Refinanced Debt; provided, that any unsecured Credit Agreement Refinancing
Indebtedness or Credit Agreement Refinancing Indebtedness secured on a junior
basis to the Loans will not mature, or have scheduled amortization, prior to the
date that is ninety-one (91) days following the Latest Maturity Date;

 

(4)           any mandatory or voluntary prepayments (and with respect to any
Credit Agreement Refinancing Indebtedness comprising revolving loans, to the
extent commitments thereunder are permanently terminated) of:

 

(a)         any Credit Agreement Refinancing Indebtedness that comprises junior
lien or unsecured notes or loans may not be made except to the extent that
prepayments are (i) permitted hereunder and (ii) to the extent required
hereunder or pursuant to the terms of any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis to the Loans, first made or
offered to the Loans and any such Credit Agreement Refinancing Indebtedness that
is secured on a pari passu basis to the Loans; and

 

(b)         any Credit Agreement Refinancing Indebtedness that is secured on a
pari passu basis with the Loans shall be made on a pro rata basis or less than
pro rata basis with the Loans;

 

(5)           such Indebtedness is not incurred or guaranteed by any Subsidiary
of the Borrower other than a Guarantor;

 

 
-21-

--------------------------------------------------------------------------------

 

 

(6)           if such Indebtedness is secured:

 

(a)         such Indebtedness is not secured by any assets or property of the
Borrower or any Restricted Subsidiary that does not constitute Collateral
(subject to customary exceptions for cash collateral in favor of an agent,
letter of credit issuer or similar “fronting” lender);

 

(b)         the security agreements relating to such Indebtedness are
substantially similar to or the same as the Collateral Documents (as determined
in good faith by a Responsible Officer of the Borrower);

 

(c)         if such Indebtedness is secured on a pari passu basis with the Term
Loans, a Debt Representative acting on behalf of the holders of such
Indebtedness has become party to or is otherwise subject to the provisions of an
Equal Priority Intercreditor Agreement; and

 

(d)         if such Indebtedness is secured on a junior basis to the Term Loans,
a Debt Representative, acting on behalf of the holders of such Indebtedness, has
become party to or is otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement;

 

(7)           the covenants and events of default applicable to such
Indebtedness are substantially identical to, or, taken as a whole, no more
favorable to the lenders or holders providing such Indebtedness than, those
applicable to such Refinanced Debt, as determined in good faith by a Responsible
Officer of the Borrower in its reasonable judgment; provided, that the Borrower
will promptly deliver to the Administrative Agent final copies of the definitive
credit documentation relating to such Indebtedness (unless the Borrower is bound
by a confidentiality obligation with respect thereto, in which case the Borrower
will deliver a reasonably detailed description of the material terms and
conditions of such Indebtedness in lieu thereof); provided, that this clause (7)
will not apply to:

 

(a)         terms addressed in the preceding clauses (1) through (6),

 

(b)         interest rate, fees, funding discounts and other pricing terms,

 

(c)         redemption, prepayment or other premiums,

 

(d)         optional prepayment terms; and

 

(e)         covenants and other terms applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness.

 

Credit Agreement Refinancing Indebtedness will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Cure Expiration Date” has the meaning assigned to such term in Section 8.02.

 

“Debt Representative” means, with respect to any series of Indebtedness secured
by a Lien permitted under Section 7.01(32), Incremental Equivalent Debt,
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

 
-22-

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Revolving Loans plus (c)
2.0% per annum; provided, that with respect to the outstanding principal amount
of any Loan not paid when due, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan (giving effect to Section 2.05(3)) plus 2.0% per annum, in each case,
to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.19(2), any Lender that:

 

(1)           has failed to (a) fund all or any portion of its Loans, including
participations in respect of Letters of Credit or Swing Line Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (b) pay to the Administrative Agent, the Issuing
Bank, the Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due;

 

(2)           has notified the Borrower, the Administrative Agent, the Issuing
Bank or the Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied);

 

(3)           has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (3) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or

 

(4)           is, or has a direct or indirect parent company that is
(a) insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors or (b) the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other Federal or state regulatory authority
acting in such a capacity or the like has been appointed for such Lender or its
direct or indirect parent company; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

 
-23-

--------------------------------------------------------------------------------

 

 

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (1) through (4) above shall be conclusive absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swing Line Lender and each Lender.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(10) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.07(1)(d)(ii)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.07(1)(d)(iii) substantially in the form of Exhibit J.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.07(1)(d)(iii)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.07(1)(d)(iii)(3).

 

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.07(1)(d)(i).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.07(1)(d)(iv)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.07(1)(d)(ii),
Section 2.07(1)(d)(iii) or Section 2.07(1)(d)(iv), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

 
-24-

--------------------------------------------------------------------------------

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback transaction and any sale or issuance
of Equity Interests in a Restricted Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition:

 

(1)           matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and cash collateralization of all other Letters of Credit);

 

(2)           is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part;

  

(3)           provides for the scheduled payments of dividends in cash; or

 

(4)           is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date of the Loans at the time of issuance.

 

provided, that if such Equity Interests are issued pursuant to a plan for the
benefit of future, current or former employees, directors, or officers of the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
directors or officers, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Borrower or the Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s, director’s or
officer’s termination, death or disability.

 

“Disqualified Lender” means:

 

(1)           the bona fide competitors of Impax, the Company and their
respective Subsidiaries identified in writing by or on behalf of the Borrower to
the Lead Arrangers on or prior to the Closing Date, or from time to time after
the Closing Date to the Administrative Agent,

 

(2)           those particular banks, financial institutions and other
institutional lenders identified in writing by or on behalf of the Borrower to
the Lead Arrangers prior to October 22, 2014, and

 

(3)           any affiliate of the entities described in the preceding clauses
(1) (other than any affiliates that are banks, financial institutions, bona fide
debt funds or investment vehicles that are engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course) or (2), in each case, that are either
reasonably identifiable as such on the basis of their name or are identified as
such in writing by the Borrower to the Lead Arrangers on or prior to the Closing
Date, or after the Closing Date to the Administrative Agent from time to time;

 

 
-25-

--------------------------------------------------------------------------------

 

 

provided, that any Person that is a Lender and subsequently becomes a
Disqualified Lender (but was not a Disqualified Lender on the Closing Date or at
the time it became a Lender) shall be deemed to not be a Disqualified Lender
hereunder. The list of Disqualified Lenders shall be made available to all
Lenders by posting such list to IntraLinks or another similar electronic system.

 

“Documentation Agent” means Fifth Third Bank.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“ECF Percentage” has the meaning specified in Section 2.07(2)(a).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(2)(c) and (e) (subject to such consents, if any,
as may be required under Section 11.07(2)(c)); provided, that neither any
Defaulting Lender nor any Disqualified Lender shall be an Eligible Assignee.

 

“Enterprise Transformative Event” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or disposition, in any such case by the
Borrower or any Restricted Subsidiary that either (a) is not permitted by the
terms of any Loan Document immediately prior to the consummation of such
transaction or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such transaction, would not provide the Borrower
and its Restricted Subsidiaries with adequate flexibility under the Loan
Documents for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations by any Governmental Authority, or proceedings with
respect to any Environmental Liability or pursuant to Environmental Law,
including those (1) by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (2) by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon:

 

(1)           any actual or alleged violation of any Environmental Law,

 

(2)           the generation, use, handling, transportation, storage, treatment
or disposal of any Hazardous Materials,

 

(3)           exposure to any Hazardous Materials,

 

 
-26-

--------------------------------------------------------------------------------

 

 

(4)           the release or threatened release of any Hazardous Materials into
the environment or

 

(5)           any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
Environmental Law.

 

“Equal Priority Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit S (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
requested by the providers of Indebtedness permitted hereunder to be secured by
the Collateral on a pari passu basis to the Obligations under the Loan
Documents, another “pari passu” intercreditor agreement reasonably satisfactory
to the Administrative Agent. Upon the request of the Borrower, the
Administrative Agent and Collateral Agent will execute and deliver an Equal
Priority Intercreditor Agreement with the Loan Parties and one or more Debt
Representatives for Indebtedness permitted hereunder that is permitted to be
secured by the Collateral on a pari passu basis with the Obligations under the
Loan Documents.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in, including
any limited or general partnership interest and any limited liability company
membership interest) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means:

 

(1)           a Reportable Event with respect to a Pension Plan;

 

(2)           a withdrawal by any Loan Party or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA;

 

(3)           a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is “insolvent” (within the meaning of Section 4245 of ERISA) or is “in
reorganization” (within the meaning of Section 4241 of ERISA) or in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA);

 

(4)           the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan;

 

 
-27-

--------------------------------------------------------------------------------

 

 

(5)           the imposition of any liability under Title IV of ERISA, other
than for the payment of PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any of their respective ERISA Affiliates;

 

(6)           the failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) with respect to any
Pension Plan, whether or not waived or the failure to make a required
contribution to a Multiemployer Plan;

 

(7)           the application for a minimum funding waiver under Section 302(c)
of ERISA with respect to a Pension Plan;

 

(8)           the imposition of a lien under Section 303(k) of ERISA with
respect to any Pension Plan; or

 

(9)           a determination that any Pension Plan is in “at-risk” status
(within the meaning of Section 303 of ERISA).

 

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the Eurodollar Rate will be deemed to be
zero.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(1)           the sum, without duplication, of:

 

(a)         Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for such period, plus

 

 
-28-

--------------------------------------------------------------------------------

 

 

(b)         an amount equal to the amount of all non-cash charges (including
depreciation and amortization) for such period to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, plus

 

(c)         decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions or Dispositions by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting), plus

 

(d)         an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, plus

 

(e)         the amount deducted as tax expense in determining Consolidated Net
Income to the extent in excess of cash taxes paid in such period, plus

 

(f)         cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in such Consolidated Net Income; minus

 

(2)           the sum, without duplication, of:

 

(a)         an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (1)(b) above) and cash charges excluded by virtue of clauses (1) through
(14) of the definition of “Consolidated Net Income,”

 

(b)         without duplication of amounts deducted pursuant to clause (k) below
or this clause (b) in prior periods, the amount of Capital Expenditures or
acquisitions of intellectual property accrued or made in cash during such period
to the extent financed with internally generated cash flow,

 

(c)         the aggregate amount of all principal payments of Indebtedness of
the Borrower and the Restricted Subsidiaries (to the extent such prepayments are
not funded with the proceeds of Funded Debt), including

 

  (i)          the principal component of payments in respect of Capitalized
Leases of the Borrower and the Restricted Subsidiaries,

 

 (ii)          the amount of any repayment of Term Loans pursuant to
Section 2.09,

 

(iii)          the amount of any mandatory prepayment of Term Loans pursuant to
Section 2.07(2)(b) to the extent required due to a Disposition that resulted in
an increase to such Consolidated Net Income and not in excess of the amount of
such increase,

 

(iv)          the amount of any voluntary prepayments of Term Loans made
pursuant to Section 2.07(1)(d) (in an amount equal to the discounted amount
actually paid in respect of the principal amount of such Term Loans), but
excluding (A) all other prepayments of Loans (including for the avoidance of
doubt, pay-downs of Revolving Loans but other than those specified in preceding
clause (c)(iii) to the extent there is an equivalent permanent reduction in
commitments) and (B) any prepayment of revolving loans (other than the Revolving
Loans) to the extent there is not an equivalent permanent reduction in
commitments thereunder, and

 

 
-29-

--------------------------------------------------------------------------------

 

 

 (v)          the amount of any voluntary or mandatory permanent principal
payments or mandatory repurchase of other Indebtedness for borrowed money to the
extent that such prepayments or repurchase are otherwise permitted hereunder and
not made in reliance on any basket calculated by reference to the Available
Amount,

 

but excluding all payments of Indebtedness described in Sections 2.07(2)(a)(i)
and (ii) to the extent such payments reduce the repayment of Term Loans that
would otherwise be required by Section 2.07(2)(a),

 

(d)         an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income,

 

(e)         increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions or Dispositions by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

 

(f)         cash payments by the Borrower and the Restricted Subsidiaries
actually made during such period to the extent financed with internally
generated cash flow in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income for such period (and so long as there has not been any
reduction in respect of such payments in arriving at Consolidated Net Income for
such fiscal year),

 

(g)         without duplication of amounts deducted pursuant to clauses (h) and
(k) below in prior periods, the amount of Investments made pursuant to
Sections 7.02(2), (22) (in an amount not to exceed (i) $100 million in the
aggregate in the 2015 fiscal year and (ii) $250 million in the aggregate in each
fiscal year thereafter), (23) and (24)  to the extent that such Investments and
Permitted Acquisitions were financed with internally generated cash flow, not
deducted in calculating Consolidated Net Income and not made in reliance on any
basket calculated by reference to the Available Amount,

 

(h)        the amount of Restricted Payments actually paid during such period
pursuant to Sections 7.06(5), (7), (8), (11)(a) and (12), in each case to the
extent such Restricted Payments were not financed with internally generated cash
flow,

 

(i)          the aggregate amount of expenditures actually made by the Borrower
and its Restricted Subsidiaries from internally generated cash flow during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such fiscal year or are not
deducted in calculating Consolidated Net Income (and so long as there has not
been any reduction in respect of such expenditures in arriving at Consolidated
Net Income for such period),

 

 
-30-

--------------------------------------------------------------------------------

 

 

(j)         to the extent such were not deducted in calculating Consolidated Net
Income for such period, the aggregate amount of any premium, make-whole or
penalty payments actually paid in cash by the Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment
of any principal of Indebtedness to the extent such prepayment of principal
reduced Excess Cash Flow pursuant to clause (2)(c) above or reduced the
mandatory prepayment required by Section 2.07(2)(a),

 

(k)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts (to
the extent financed with internally generated cash flow, the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during any period; provided, that to the
extent the aggregate amount actually utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
during any period is less than the Contract Consideration that reduced Excess
Cash Flow for the prior period, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow for such period,

 

(l)          the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period, to the extent they exceed the amount of
tax expense deducted in calculating Consolidated Net Income for such period, and

 

(m)        cash expenditures actually made in cash in respect of Hedge
Agreements during such period to the extent not deducted in calculating
Consolidated Net Income.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Asset” has the meaning assigned thereto in the Security Agreement.

 

“Excluded Subsidiary” means

 

(1)           any Subsidiary that is not a wholly owned Subsidiary of the
Borrower or a Guarantor,

 

(2)           any direct or indirect Foreign Subsidiary of the Borrower,

 

(3)           any Domestic Subsidiary that is a CFC Holdco,

 

(4)           any Domestic Subsidiary that is a direct or indirect Subsidiary of
a CFC,

 

(5)           any Subsidiary that is prohibited or restricted by applicable Law
or by a binding contractual obligation from providing a Guaranty or if such
Guaranty would require governmental (including regulatory) or third party (other
than a Loan Party or an Affiliate of a Loan Party) consent, approval, license or
authorization (provided, that such contractual obligation (including any such
governmental (including regulatory) or third party consent, approval, license or
authorization) (x) is not entered into by the Borrower or its Restricted
Subsidiaries principally for the purpose of qualifying as an “Excluded
Subsidiary” under this definition and (y) exists on the Closing Date or, if
later, the date such Subsidiary is acquired),

 

 
-31-

--------------------------------------------------------------------------------

 

 

(6)           any special purpose securitization vehicle (or similar entity)
including any Securitization Subsidiary created pursuant to a transaction
permitted under this Agreement,

 

(7)           any Subsidiary that is a not-for-profit organization,

 

(8)           any Captive Insurance Subsidiary,

 

(9)           any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, and

 

(10)         each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) or any other applicable law by virtue of such Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or a Lender or required to be withheld or deducted from a payment to an
Agent or a Lender: (a) Taxes imposed on or measured by net income (however
denominated), franchise or similar Taxes imposed in lieu of net income Taxes,
and branch profits Taxes, in each case that are (i) imposed as a result of the
Agent or Lender, as applicable, being organized under the laws of, or having its
principal office (or, in the case of any Lender, its applicable lending office)
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) imposed by reason of any other present or former connection
between such Agent or such Lender and the jurisdiction imposing such Tax, other
than a connection arising from such Agent or such Lender having executed,
entered into or delivered, receiving any payment under, being or having been a
party to, performing its obligations under, or enforcing, receiving or
perfecting a security interest under, or engaging in any other transaction
pursuant, to any Loan Document, or selling or assigning an interest in any Loan
or Loan Document, (b) any Taxes imposed as a result of the failure of such Agent
or such Lender, as applicable, to comply with the provisions of
Sections 3.01(2), 3.01(3) or 3.01(4), (c) any Taxes imposed under FATCA, (d) 
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of any Agent or Lender pursuant to a Law in effect on the date on which
such Agent or Lender becomes the Agent or acquires interest in the Loan (other
than with respect to an assignment at the request of the Borrower) (or such
Lender changes its Lending Office), except in each case to the extent that
amounts with respect to such Taxes were payable under Section 3.01 to such
Agent’s or Lender’s assignor immediately before such Agent or Lender became a
party hereto (or to such Lender immediately before it changed its Lending
Office).

 

 
-32-

--------------------------------------------------------------------------------

 

 

“Existing CorePharma Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of March 28, 2014, by and among CorePharma,
L.L.C., a New Jersey limited liability company, Amedra Pharmaceuticals LLC, a
Delaware limited liability company, the other guarantors party thereto, the
lenders party thereto, General Electric Capital Corporation, as administrative
agent, and the other agents party thereto.

 

“Existing Credit Agreement” means, collectively, the Existing Impax Credit
Agreement and the Existing CorePharma Credit Agreement.

 

“Existing Impax Credit Agreement” means that certain Credit Agreement dated as
of February 11, 2011, by and among Impax, as borrower, the guarantors party
thereto, the lenders party thereto, and Wells Fargo Bank, National Association,
as administrative agent, as amended, restated, modified or supplemented from
time to time in accordance with the terms thereof.

 

“Extended Commitments” means, collectively, Extended Revolving Commitments and
Extended Term Commitments.

 

“Extended Loans” means, collectively, Extended Revolving Loans and Extended Term
Loans.

 

“Extended Revolving Commitments” means the Revolving Commitments held by an
Extending Lender.

 

“Extended Revolving Loans” means the Revolving Loans made pursuant to Extended
Revolving Commitments.

 

“Extended Term Commitments” means the Term Loan Commitments held by an Extending
Lender.

 

“Extended Term Loans” means the Term Loans made pursuant to Extended Term
Commitments.

 

“Extending Lender” means each Lender accepting an Extension Offer.

 

“Extension” has the meaning specified in Section 2.18(1).

 

“Extension Amendment” has the meaning specified in Section 2.18(2).

 

“Extension Offer” has the meaning specified in Section 2.18(1).

 

“Facility” means the Term Loans made by the Lenders to the Borrower pursuant to
Section 2.01(1), the Revolving Commitment, the Swing Line Loans, any Extended
Term Loans, any Extended Revolving Commitments and Extended Revolving Loans, any
Incremental Term Loans, any Refinancing Term Loans or any Refinancing Revolving
Loans, as the context may require.

 

“FATCA” means Sections 1471 through 1474 (including any agreements entered into
pursuant to Section 1471(b)(i)) of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any intergovernmental agreements (together
with any Law or other official guidance implementing such agreements) relating
to the foregoing.

 

 
-33-

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the second amended and restated fee letter, dated January 2,
2015, by and among Impax and the Lead Arrangers, as amended, restated, modified
or supplemented from time to time in accordance with the terms thereof.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(2).

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Net Debt under the Facilities and any other
Indebtedness that is secured on a pari passu basis with the Liens on the
Collateral securing the Facilities outstanding as of the last day of such Test
Period to (b) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Fixed Incremental Amount” means, as of the date of measurement, (a)
$200,000,000 minus (b) the aggregate amount of all Incremental Equivalent Debt
outstanding on such date, except such Incremental Equivalent Debt incurred with
reference to the Ratio Amount.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.07(2)(f).

 

“Foreign Disposition” has the meaning specified in Section 2.07(2)(f).

 

“Foreign Lender” has the meaning specified in Section 3.01(3)(b).

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit Obligations other than such Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of the outstanding Obligations with respect to Swing Line Loans extended
by the Swing Line Lender other than such Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

 
-34-

--------------------------------------------------------------------------------

 

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, the accounting for operating leases and
capital leases under GAAP as in effect on the date hereof (including Accounting
Standards Codification 840) shall apply for the purposes of determining
compliance with the provisions of this Agreement, including the definitions of
Capitalized Lease Obligation and Capitalized Leases.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.07(7).

 

“Guarantee” means, as to any Person, without duplication:

 

(1)           any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect,

 

(a)         to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation,

 

(b)         to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation,

 

(c)         to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or

 

 
-35-

--------------------------------------------------------------------------------

 

 

(d)         entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or

 

(2)           any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien);

 

provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” The Borrower may, in its sole discretion, cause any
Restricted Subsidiary that is not required to be a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute a supplement to the
Guaranty in substantially the form attached thereto, and any such Restricted
Subsidiary shall be a Guarantor hereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement,” substantially in the
form of Exhibit E and (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11.

 

“Hazardous Materials” means chemicals, materials, substances or wastes, all
hazardous or toxic substances, defined, listed, classified or regulated as, or
included in the definition of, “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any Environmental Law, including petroleum or
petroleum products (including gasoline, crude oil or any fraction thereof),
asbestos or asbestos-containing materials, polychlorinated biphenyls, regulated
medical or pharmaceutical waste, radon gas and urea formaldehyde.

 

“Health Care Laws” means the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil
False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False Claims
Law (42 U.S.C. § 1320a-7b(a)), the civil monetary penalty laws (42 U.S.C. §
1320a-7a), the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et seq.), the
federal Controlled Substances Act (21 U.S.C. § 801 et seq.), HIPAA, the Medicaid
Drug Rebate Program (42 U.S.C. § 1396r-8), Medicare average sales price
reporting (42 U.S.C. § 1395w-3a), the Public Health Service Act (42 U.S.C. §
256b), the federal TRICARE program (10 U.S.C. §1071 et seq.), the VA Federal
Supply Schedule (38 U.S.C. § 8126), and the regulations promulgated pursuant to
such laws, each as amended from time to time.

 

 
-36-

--------------------------------------------------------------------------------

 

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedge Bank” means any Person that is an Agent, a Lender, a Lead Arranger, a
Joint Bookrunner or an Affiliate of any of the foregoing on the Closing Date or
at the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, a Lead Arranger, a Joint Bookrunner or an Affiliate of any of the
foregoing; provided, at the time of entering into a Secured Hedge Agreement, no
Hedge Bank shall be a Defaulting Lender.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, and the regulations promulgated thereunder.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.07(1)(d)(iii)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Impax” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Included Products” means any and all drug products that, as of the Closing
Date, the Borrower or any of the Subsidiaries sells, offers for sale, imports,
promotes, markets, distributes or otherwise commercializes (or possesses the
rights to sell, offer for sale, import, promote, market, distribute or otherwise
commercialize) anywhere.

 

“Incremental Amendment” has the meaning specified in Section 2.16(5).

 

“Incremental Amount” has the meaning specified in Section 2.16(3).

 

“Incremental Equivalent Debt” means Indebtedness of the Borrower and its
Subsidiaries in the form of term loans or notes; provided, that

 

(1)           the aggregate principal amount of all Incremental Equivalent Debt
on any date such Indebtedness is incurred shall not, together with any
Incremental Revolving Facilities or Incremental Term Facilities then
outstanding, exceed the Incremental Amount;

 

 
-37-

--------------------------------------------------------------------------------

 

 

(2)           any Incremental Equivalent Debt shall not mature prior to the
Latest Maturity Date, or have a shorter Weighted Average Life to Maturity than
the Term Loans; provided, that any unsecured Incremental Equivalent Debt or
Incremental Equivalent Debt secured on a junior basis to the Loans will not
mature, or have scheduled amortization, prior to the date that is ninety-one
(91) days following the Latest Maturity Date;

 

(3)           any Incremental Equivalent Debt shall not be incurred or
guaranteed by any Subsidiaries of the Borrower other than the Guarantors;

 

(4)           any Incremental Equivalent Debt that is secured on a pari passu
basis with the Loans shall be in the form of notes;

 

(5)           any mandatory or voluntary prepayments of Incremental Equivalent
Debt that (x) comprises junior lien or unsecured notes or loans may not be made
except to the extent that prepayments are (a) permitted hereunder and (b) to the
extent required hereunder or pursuant to the terms of any Incremental Equivalent
Debt that is secured on a pari passu basis to the Loans, first made or offered
to the Loans and any such Incremental Equivalent Debt that is secured on a pari
passu basis to the Loans and (y) is secured on a pari passu basis with the Loans
shall be made on a pro rata basis or less than pro rata basis with the Loans;

 

(6)           if such Incremental Equivalent Debt is secured:

 

(a)         such Incremental Equivalent Debt is not secured by any assets or
property of the Borrower or any Restricted Subsidiary that does not constitute
Collateral (subject to customary exceptions for cash collateral in favor of an
agent, letter of credit issuer or similar “fronting” lender);

 

(b)         the security agreements relating to such Incremental Equivalent Debt
are substantially similar to or the same as the Collateral Documents (as
determined in good faith by a Responsible Officer of the Borrower);

 

(c)         if such Incremental Equivalent Debt is secured on a pari passu basis
with the Term Loans, a Debt Representative acting on behalf of the holders of
such Incremental Equivalent Debt has become party to or is otherwise subject to
the provisions of an Equal Priority Intercreditor Agreement; and

 

(d)         if such Incremental Equivalent Debt is secured on a junior basis to
the Term Loans, a Debt Representative, acting on behalf of the holders of such
Incremental Equivalent Debt, has become party to or is otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement.

 

The Borrower shall determine whether all or any portion of any Incremental
Equivalent Debt is being incurred pursuant to the Fixed Incremental Amount or
the Ratio Amount; provided, that unless the Borrower elects otherwise,
Incremental Equivalent Debt will be deemed to be incurred (i) first against the
Ratio Amount to the extent permitted and (ii) thereafter against the Fixed
Incremental Amount. For the avoidance of doubt, if the Borrower incurs
Incremental Equivalent Debt under the Fixed Incremental Amount on the same date
that it incurs indebtedness under the Ratio Amount, then the First Lien Net
Leverage Ratio will be calculated with respect to such incurrence under the
Ratio Amount without regard to any incurrence of indebtedness under the Fixed
Incremental Amount.

 

“Incremental Loans” has the meaning specified in Section 2.16(1).

 

 
-38-

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Revolving Loan and “Incremental Revolving
Commitments” means such commitments of all Lenders in the aggregate.

 

“Incremental Revolving Facilities” has the meaning specified in Section 2.16(1).

 

“Incremental Revolving Facility Lender” has the meaning specified in Section
2.16(9)(a).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.16(1).

 

“Incremental Term Facilities” has the meaning specified in Section 2.16(1).

 

“Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

 

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lenders; provided, at any time prior to the making of the
Incremental Term Loans, the Incremental Term Loan Exposure of any Lender shall
be equal to such Lender’s Incremental Term Loan Commitment.

 

“Incremental Term Loans” has the meaning specified in Section 2.16(1).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(1)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(2)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(3)           net obligations of such Person under any Hedge Agreement;

 

(4)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (a) trade accounts and accrued expenses
payable in the ordinary course of business, (b) any earn-out obligation until
such obligation is not paid after becoming due and payable and (c) accruals for
payroll and other liabilities accrued in the ordinary course of business);

 

(5)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(6)           all Attributable Indebtedness;

 

(7)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

 
-39-

--------------------------------------------------------------------------------

 

 

(8)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (a) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(b) in the case of Restricted Subsidiaries that are not Loan Parties, exclude
loans and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and made in the ordinary
course of business solely to the extent that such intercompany loans and
advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral (it being
understood that all such loans and advances made to wholly owned Restricted
Subsidiaries shall be subject to the Intercompany Subordination Agreement) (such
loans and advances, “Short Term Advances”). The amount of any net obligation
under any Hedge Agreement on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (5) shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnified Taxes” means (a) Taxes, other than any Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under an Loan Document, and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 11.08.

 

“Initial Term Loans” has the meaning specified in the definition of “Class.”

 

“Intellectual Property” has the meaning specified in the Security Agreement.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit H.

 

“Intercreditor Agreements” means any Junior Lien Intercreditor Agreement and/or
Equal Priority Intercreditor Agreement then in effect.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the
applicable Maturity Date; provided, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

 

 
-40-

--------------------------------------------------------------------------------

 

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided, that:

 

(1)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(2)           any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(3)           no Interest Period shall extend beyond the applicable Maturity
Date.

 

"Interpolated Rate" means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan; and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is  available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment” means, as to any Person:

 

(1)           the purchase or other acquisition (including without limitation by
merger or otherwise) of Equity Interests or debt or other securities of another
Person,

 

(2)           a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, but excluding any
Short Term Advances or

 

(3)           the purchase or other acquisition (in one transaction or a series
of transactions, including without limitation by merger or otherwise) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.

 

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

 

 
-41-

--------------------------------------------------------------------------------

 

 

“IRS” means Internal Revenue Service of the United States.

 

“Issuance Notice” means an Issuance Notice in respect of standby letters of
credit substantially in the form of Exhibit A-2.

 

“Issuing Bank” means (1) Barclays and (2) any other Revolving Lender that
becomes an Issuing Bank in accordance herewith.

 

“Joint Bookrunners” means Barclays, RBC and Wells Fargo.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

“Judgment Currency” has the meaning specified in Section 11.18.

 

“Junior Financing” means other Indebtedness of a Loan Party that is unsecured,
secured by the Collateral on a junior basis to the Obligations or subordinated
in right of payment to the Obligations, other than, in each case, Indebtedness
among the Loan Parties.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Debt” has the meaning specified in Section 7.01(32).

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form of Exhibit T attached hereto (as the same
may be modified in a manner satisfactory to the Administrative Agent), or, if
reasonably requested by the providers of Indebtedness permitted hereunder to be
secured by the Collateral on a junior basis to the Obligations under the Loan
Documents, another lien subordination arrangement reasonably satisfactory to the
Administrative Agent. Upon the request of the Borrower, the Administrative Agent
and Collateral Agent will execute and deliver a Junior Lien Intercreditor
Agreement with the Loan Parties and one or more Debt Representatives for
Indebtedness permitted hereunder that is permitted to be secured by the
Collateral on a junior basis to the Obligations under the Loan Documents.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan, any Extended Term Loan or
any Extended Revolving Commitment, in each case as extended in accordance with
this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“L/C Fee” has the mean specified in Section 2.11(2)(b).

 

“LCA Election” has the meaning specified in Section 1.08(5).

 

 
-42-

--------------------------------------------------------------------------------

 

 

“LCA Test Date” has the meaning specified in Section 1.08(5).

 

“Lead Arrangers” means Barclays, RBC and Wells Fargo.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.” Each Additional Lender shall
be a Lender to the extent any such Person has executed and delivered a
Refinancing Amendment or an Incremental Amendment, as the case may be, and to
the extent such Refinancing Amendment or Incremental Amendment shall have become
effective in accordance with the terms hereof and thereof, and each Extending
Lender shall continue to be a Lender. As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Bank and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means a letter of credit issued or to be issued by the
Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Advance” means, as to any Revolving Lender, such Lender’s
funding of its participation in any Letter of Credit Borrowing in accordance
with its Pro Rata Share.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank, together with an Issuance Notice.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed by the Borrower
on the date when made or refinanced as a Revolving Loan Borrowing.

 

“Letter of Credit Documents” means, as to any Letter of Credit, each Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower or in favor of the Issuing Bank and
relating to such Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Commitment Maturity Date (or, if such day is not a
Business Day, the immediately preceding Business Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or the extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of any Loan Party to the Issuing Bank with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the maximum aggregate amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding.

 

“Letter of Credit Sublimit” means $10,000,000.

 

 
-43-

--------------------------------------------------------------------------------

 

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all Reimbursement Obligations outstanding at such time.

 

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Lineage” has the meaning specified in the preliminary statements to this
Agreement.

 

“Loan” means a Term Loan, a Revolving Loan, and a Swing Line Loan made by a
Lender to the Borrower under Article II (including Section 2.16).

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (d) the
Guaranty, (e) the Collateral Documents, (f) the Intercreditor Agreements (if
any), (g) the Intercompany Subordination Agreement, and (h) the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors; provided,
that the “Loan Parties” will not include the Company or any of its subsidiaries
until the Acquisition has been consummated.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken
as a whole) to perform their respective payment obligations under any Loan
Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Lenders, the Collateral Agent or the Administrative Agent under
any Loan Document.

 

 
-44-

--------------------------------------------------------------------------------

 

 

“Material Domestic Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Domestic Subsidiaries
(a) whose total assets at the last day of the most recent Test Period (when
taken together with the total assets of the Subsidiaries of such Domestic
Subsidiary at the last day of the most recent Test Period) were equal to or
greater than 5.0% of Total Assets at such date or (b) whose gross revenues for
such Test Period (when taken together with the gross revenues of the
Subsidiaries of such Domestic Subsidiary for such Test Period) were equal to or
greater than 5.0% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided, that if, at any time and from time to time after
the date which is 30 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clause (a) or (b) comprise in the aggregate more than (when taken together
with the total assets of the Subsidiaries of such Domestic Subsidiaries at the
last day of the most recent Test Period) 5.0% of Total Assets of the Borrower
and the Restricted Subsidiaries that are Domestic Subsidiaries as of the end of
the most recently ended Test Period or more than (when taken together with the
gross revenues of the Subsidiaries of such Domestic Subsidiaries for such Test
Period) 5.0% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries that are Domestic Subsidiaries for such Test Period,
then the Borrower shall, not later than sixty (60) days after the date by which
financial statements for such Test Period were required to be delivered pursuant
to this Agreement (or such longer period as the Administrative Agent may agree
in its reasonable discretion), (i) designate in writing to the Administrative
Agent one or more of such Domestic Subsidiaries as “Material Domestic
Subsidiaries” to the extent required such that the foregoing condition ceases to
be true and (ii) comply with the provisions of Section 6.11 with respect to any
such Subsidiaries. At all times prior to the delivery of the aforementioned
financial statements, such determinations shall be made based on the Pro Forma
Financial Statements.

 

“Material Foreign Subsidiary” means, as of the Closing Date and thereafter at
any date of determination, each of the Borrower’s Foreign Subsidiaries (a) whose
total assets at the last day of the most recent Test Period (when taken together
with the total assets of the Subsidiaries of such Foreign Subsidiary at the last
day of the most recent Test Period) were equal to or greater than 5.0% of Total
Assets at such date or (b) whose gross revenues for such Test Period (when taken
together with the gross revenues of the Subsidiaries of such Foreign Subsidiary
for such Test Period) were equal to or greater than 5.0% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries for such Test
Period, in each case determined in accordance with GAAP. At all times prior to
the delivery of the aforementioned financial statements, such determinations
shall be made based on the Pro Forma Financial Statements; provided, that if, at
any time and from time to time after the date which is 30 days after the Closing
Date (or such longer period as the Administrative Agent may agree in its sole
discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries
comprise in the aggregate more than (when taken together with the total assets
of the Subsidiaries of such Foreign Subsidiaries at the last day of the most
recent Test Period) 5.0% of Total Assets of the Borrower and the Restricted
Subsidiaries that are Foreign Subsidiaries as of the end of the most recently
ended Test Period or more than (when taken together with the gross revenues of
the Subsidiaries of such Foreign Subsidiaries for such Test Period) 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries that
are Foreign Subsidiaries for such Test Period, then the Borrower shall, not
later than sixty (60) days after the date by which financial statements for such
Test Period were required to be delivered pursuant to this Agreement (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true. At all times prior
to the delivery of the aforementioned financial statements, such determinations
shall be made based on the Pro Forma Financial Statements.

 

“Material Real Property” means any real property owned by the Borrower or any
Restricted Subsidiary that is a Loan Party (or owned by any Person required to
become a Loan Party hereunder) with a fair market value (determined in good
faith by the Borrower) in excess of $5,000,000.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

 
-45-

--------------------------------------------------------------------------------

 

 

“Maturity Date” means:

 

(1)           with respect to the Term Loans made on the Closing Date that have
not been extended pursuant to Section 2.18, the date that is the earlier of (a)
6 years after the Closing Date and (b) the date such Term Loans are declared due
and payable pursuant to Section 9.02;

 

(2)           with respect to the Revolving Loans, the date that is the earlier
of (a) 5 years after the Closing Date and (b) the date Revolving Loans are
declared due and payable pursuant to Section 9.02;

 

(3)           with respect to any tranche of Extended Term Loans or Extended
Revolving Commitments, the earlier of (a) the final maturity date as specified
in the applicable Extension Amendment and (b) the date such tranche of Extended
Term Loans or Extended Revolving Commitments are terminated or declared due and
payable pursuant to Section 9.02;

 

(4)           with respect to any Refinancing Term Loans or Refinancing
Revolving Loans, the earlier of (a) the final maturity date as specified in the
applicable Refinancing Amendment and (b) the date such Refinancing Term Loans or
Refinancing Revolving Loans are declared due and payable pursuant to Section
9.02; and

 

(5)           with respect to any Incremental Term Loans, the earlier of (a) the
final maturity date as specified in the applicable Incremental Amendment and (b)
the date such Incremental Term Loans are declared due and payable pursuant to
Section 9.02;

 

provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Minimum Collateral Amount” means, at any time:

 

(1)           with respect to Cash Collateral consisting of cash or deposit
account balances, an amount equal to 103% of the Fronting Exposure of the
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time;

 

(2)           with respect to Cash Collateral consisting of cash or deposit
account balances, an amount equal to 103% of the Fronting Exposure of the Swing
Line Lender with respect to Swing Line Loans outstanding at such time; and

 

(3)           otherwise, an amount determined by the Administrative Agent and
the Issuing Bank or the Swing Line Lender, as the case may be, in their sole
discretion.

 

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policy” or “Mortgage Policies” means an American Land
Title Association Lender’s Extended Coverage title insurance policy covering
such interest in the Mortgaged Property in an amount at least equal to the fair
market value of such Mortgaged Property (or such lesser amount as shall be
specified by the Collateral Agent) insuring the Lien of each such Mortgage as a
valid Lien on the property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
in form and substance reasonably satisfactory to the Collateral Agent.

 

 
-46-

--------------------------------------------------------------------------------

 

 

“Mortgaged Properties” means Material Real Property listed on Schedule 1.01B and
each parcel of real property with respect to which a Mortgage is granted
pursuant to Section 6.11.

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages, including any amendments thereto made by the Loan Parties in favor or
for the benefit of the Collateral Agent on behalf of the Lenders in form and
substance reasonably satisfactory to the Collateral Agent, and any other
mortgages executed and delivered pursuant to Section 6.11.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(1)           with respect to the Disposition of any asset by the Borrower or
any of the Restricted Subsidiaries or any Casualty Event, the excess, if any,
of:

 

(a)         the sum of cash and Cash Equivalents received in connection with
such Disposition or Casualty Event (including any cash and Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of the
Borrower or any of the Restricted Subsidiaries) minus

 

(b)         the sum of:

 

  (i)          the principal amount, premium or penalty, if any, interest,
breakage costs and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and required to be repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and any Credit Agreement Refinancing Indebtedness),

 

 (ii)          the out-of-pocket fees and expenses (including attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event and restoration
costs following a Casualty Event,

 

(iii)          [Reserved],

 

(iv)          in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (iv)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, and

 

 
-47-

--------------------------------------------------------------------------------

 

 

 (v)          any reserve for adjustment in respect of (A) the sale price of
such asset or assets established in accordance with GAAP and (B) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (v);

 

provided, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$5,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (1) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $10,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (1)); and

 

(2)           with respect to the sale, incurrence or issuance of any
Indebtedness by the Borrower or any Restricted Subsidiary or any Permitted
Equity Issuance by the Borrower, the excess, if any, of:

 

(a)         the sum of the cash and Cash Equivalents received in connection with
such incurrence or issuance over

 

(b)         (i) taxes paid or reasonably estimated to be payable as a result
thereof, fees (including investment banking fees, attorneys’ fees, accountants’
fees, underwriting fees and discounts), commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such sale, incurrence or issuance
and (ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“Non-Bank Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

 

“Non-Consenting Lender” has the meaning specified in the penultimate paragraph
of Section 3.07.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(2)(c).

 

 
-48-

--------------------------------------------------------------------------------

 

 

“Not Otherwise Applied” means, with reference to the amount of any capital
contributions or Net Cash Proceeds from Permitted Equity Issuances (or issuances
of debt securities that have been converted into or exchanged for Qualified
Equity Interests) that is proposed to be applied to a particular use or
transaction, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on the receipt or availability
of such amount.

 

“Note” means each of the Term Loan Notes, the Revolving Loan Notes and the Swing
Line Note.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(1).

 

“Obligations” means all:

 

(1)           advances to, and debts, liabilities, obligations, covenants and
duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and expenses that
accrue after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and expenses are allowed
or allowable claims in such proceeding;

 

(2)           obligations of any Loan Party arising under any Secured Hedge
Agreement (other than with respect to any Loan Party’s obligations that
constitute Excluded Swap Obligations solely with respect to such Loan Party);
and

 

(3)           Cash Management Obligations.

 

Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party and to provide Cash Collateral under any Loan
Document.

 

“OFAC” has the meaning specified in Section 5.17(2).

 

“Offered Amount” has the meaning specified in Section 2.07(1)(d)(iv)(1).

 

“Offered Discount” has the meaning specified in Section 2.07(1)(d)(iv)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means:

 

(1)           with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

 

(2)           with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and

 

 
-49-

--------------------------------------------------------------------------------

 

 

(3)           with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning specified in
Section 2.07(2)(b)(i).

 

“Other Taxes” has the meaning specified in Section 3.01(5).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Pari Passu Lien Debt” has the meaning specified in Section 7.01(32).

 

“Participant” has the meaning specified in Section 11.07(4).

 

“Participant Register” has the meaning specified in Section 11.07(5).

 

“Participating Lender” has the meaning specified in Section 2.07(1)(d)(iii)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to
which any Loan Party or any of their respective ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made or has had an obligation to
make contributions at any time in the preceding five plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

 

“Permit” means any license, franchise, approval, authorization or clearances
issued by a Governmental Authority and required for the conduct of its business
of the Borrower or its Subsidiaries as currently conducted.

 

“Permitted Acquisition” means each other purchase or acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, a facility or Equity Interests in a
Person that, upon the consummation thereof, will be a wholly owned Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation)
or, in the case of a purchase or acquisition of assets (other than Equity
Interests), will be owned by the Borrower or a wholly owned Restricted
Subsidiary of the Borrower; provided, that with respect to each such purchase or
acquisition:

 

(a)           immediately after giving Pro Forma Effect to such purchase or
other acquisition, the Borrower is in compliance with the financial covenant set
forth in Section 8.01;

 

 
-50-

--------------------------------------------------------------------------------

 

 

(b)           the aggregate amount of such purchases and acquisitions made in
Persons that do not become Loan Parties or, in the case of a purchase or
acquisition of assets (other than Equity Interests), not owned by a Loan Party,
shall not exceed, after giving Pro Forma Effect to such purchase or acquisition,
the greater of (A) $25,000,000 and (B) 10% of TTM Consolidated Adjusted EBITDA
as of the applicable date of determination;

 

(c)           immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing;

 

(d)           the acquired property, assets, business or Person is in a business
permitted under Section 7.07; and

 

(e)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition (including calculations in reasonable detail as to satisfaction of
the requirements set forth in clause (a) of this definition).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower.

 

“Permitted Investment” means any Investment permitted by Section 7.02.

 

“Permitted Junior Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is secured by the Collateral on a junior basis
with the Loans.

 

“Permitted Pari Passu Secured Refinancing Debt” means any Credit Agreement
Refinancing Indebtedness that is secured by the Collateral on a pari passu basis
with the Loans; provided, that Permitted Pari Passu Secured Refinancing Debt may
not be in the form of term loans.

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary; provided, that:

 

(1)           the Weighted Average Life to Maturity of such Indebtedness is
equal to or longer than the remaining Weighted Average Life to Maturity of the
Term Loans then outstanding, and such Indebtedness does not mature prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred;

 

(2)           any mandatory prepayments of:

 

 (i)         any Permitted Ratio Debt that comprises junior lien or unsecured
notes or loans may not be made except to the extent that prepayments are (A)
permitted hereunder and (B) to the extent required hereunder or pursuant to the
terms of any Indebtedness that is secured on a pari passu basis to the Loans,
first made or offered to the Loans and any such Indebtedness that is secured on
a pari passu basis to the Loans; and

 

(ii)         any Permitted Ratio Debt that is secured on a pari passu basis with
the Loans shall be made on a pro rata basis or less than pro rata basis with the
Loans;

 

 
-51-

--------------------------------------------------------------------------------

 

 

(3)           immediately after giving effect to the issuance, incurrence, or
assumption of such Indebtedness, the Total Net Leverage Ratio is no greater than
3.25:1.00, in each case, after giving Pro Forma Effect to the incurrence of such
Indebtedness and the use of proceeds thereof and measured as of and for the Test
Period immediately preceding the issuance, incurrence or assumption of such
Indebtedness for which financial statements are available; and

 

(4)           immediately before and after giving effect thereto and to the use
of the proceeds thereof no Event of Default shall exist or result therefrom;

 

provided, further, that Restricted Subsidiaries that are Non-Loan Parties may
not incur Indebtedness pursuant to this definition if, after giving Pro Forma
Effect to such incurrence or issuance, the aggregate amount of Indebtedness of
Non-Loan Parties incurred or issued pursuant to this paragraph then outstanding
would exceed the greater of (a) $25,000,000 and (b) 10% of TTM Consolidated
Adjusted EBITDA as of the applicable date of determination at such time. The
proceeds of any Permitted Ratio Debt received shall not (but the application of
such proceeds may) reduce Indebtedness for purposes of determining compliance
with the Total Net Leverage Ratio specified in clause (1) of the foregoing
sentence.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, renewal or extension of any Indebtedness of
such Person; provided, that:

 

(1)           the principal amount (or accreted value, if applicable) thereof
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, replaced, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, replacement, renewal or extension and by an amount equal
to any existing commitments unutilized thereunder:

 

(2)           other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(4) or Section 7.03(7), such
modification, refinancing, refunding, replacement, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended;

 

(3)           other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(7), at the time thereof, no
Event of Default shall have occurred and be continuing;

 

(4)           if such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is Junior Financing:

 

(a)         to the extent such Indebtedness being modified, refinanced,
refunded, replaced, renewed, or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, replacement,
renewal, or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended,

 

(b)         to the extent such Indebtedness being modified, refinanced,
refunded, replaced, renewed, or extended is secured by Liens, such modification,
refinancing, refunding, replacement, renewal or extension is either unsecured or
is not secured by any Liens that do not also secure the Obligations,

 

 
-52-

--------------------------------------------------------------------------------

 

 

(c)          the extent that such Liens are subordinated to the Liens securing
the Obligations, such modification, refinancing, refunding, replacement, renewal
or extension is secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, replaced,
renewed or extended,

 

(d)         the terms and conditions (including, if applicable, as to collateral
but excluding as to subordination, pricing, premiums and optional prepayment or
redemption provisions) of any such modified, refinanced, refunded, replaced,
renewed or extended Indebtedness (taken as a whole) are not more restrictive
with respect to the Borrower and the Restricted Subsidiaries, as reasonably
determined by the Borrower in good faith, than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, replaced, renewed or
extended; provided, that a certificate of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material covenants of such Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has reasonably determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees); and

 

(e)         such modification, refinancing, refunding, replacement, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, replaced, renewed or extended and no additional
obligors become liable for such Indebtedness; and

 

(5)           in the case of any Permitted Refinancing in respect of any
Permitted Pari Passu Secured Refinancing Debt or any Permitted Junior Secured
Refinancing Debt, in each case, such Permitted Refinancing is secured only by
assets pursuant to one or more security agreements permitted by and subject to
an Equal Priority Intercreditor Agreement and/or Junior Lien Intercreditor
Agreement, as applicable.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established or
maintained by any Loan Party or, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

 
-53-

--------------------------------------------------------------------------------

 

 

“Prepayment Date” has the meaning specified in Section 2.07(2)(g).

 

“Prepayment Notice” means a written notice made pursuant to Section 2.07(1)(a)
substantially in the form of Exhibit R.

 

“Private Lenders” means Lenders that wish to receive Private-Side Information.

 

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

 

“Products in Development” means drug products that, as of the Closing Date, (a)
are in development or (b) the Borrower or any of the Subsidiaries does not yet
sell, offer for sale, import, promote, market, distribute or otherwise
commercialize, including assets related to IPXO66.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(1)(b).

 

“Pro Rata Share” means

 

(a)           with respect to all payments, computations and other matters
relating to the Term Loan of a given Class of any Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Loan Exposure of such Class of such
Lender at such time and the denominator of which is the aggregate Term Loan
Exposure of such Class of all Lenders at such time;

 

(b)           with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender and any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Exposure of that Lender
and the denominator of which is the aggregate Revolving Exposure of all Lenders
at such time; and

 

(c)           with respect to all payments, computations and other matters
relating to the Incremental Term Loans of any Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Incremental Term Loan Exposure of such
Lender at such time and the denominator of which is the aggregate Incremental
Term Loan Exposure of all Lenders at such time.

 

“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.

 

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to the Borrower or any of its
Subsidiaries or any of their respective securities.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

 
-54-

--------------------------------------------------------------------------------

 

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

 

(a)           such Qualified Securitization Financing (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Securitization
Subsidiary,

 

(b)           all sales or contributions of Securitization Assets and related
assets to the Securitization Subsidiary are made at fair market value, and

 

(c)           the financing terms, covenants, termination events and other
provisions thereof, including any Standard Securitization Undertakings, shall be
market terms. The grant of a security interest in any Securitization Assets of
the Borrower or any of the Restricted Subsidiaries (other than a Securitization
Subsidiary) to secure Indebtedness under this Agreement prior to engaging in any
Securitization Financing shall not be deemed a Qualified Securitization
Financing.

 

“Qualifying Lender” has the meaning specified in Section 2.07(1)(d)(iv)(3).

 

“Quarterly Financial Statements” means the unaudited combined balance sheet as
at the end of, and related statements of income and cash flows, of the Company
for the third fiscal quarter of 2014.

 

“Ratio Amount” means an aggregate principal amount that, after giving Pro Forma
Effect to the incurrence thereof, in accordance with Section 1.08 (assuming, in
the case of any Incremental Revolving Commitments, a full drawing of such
Revolving Commitments and excluding the cash proceeds to the Borrower
therefrom), would not result in:

 

(1)           with respect to an Incremental Facility or Incremental Equivalent
Debt to be secured on a pari passu basis with the Loans, the First Lien Net
Leverage Ratio being equal to or greater than 1.75 to 1.00; and

 

(2)           with respect to any Incremental Equivalent Debt to be secured on a
junior basis to the Term Loans, or unsecured, or subordinated in right of
payment to the Term Loans, the Total Net Leverage Ratio being equal to or
greater than 3.25 to 1.00.

 

“RBC” means Royal Bank of Canada.

 

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinanced Loans” has the meaning specified in Section 11.01.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.17.

 

“Refinancing Commitments” means any Refinancing Term Commitments or Refinancing
Revolving Commitments.

 

 
-55-

--------------------------------------------------------------------------------

 

 

“Refinancing Loans” means any Refinancing Term Loans or Refinancing Revolving
Loans.

 

“Refinancing Revolving Commitments” means one or more Classes of Revolving Loan
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Refinancing Term Commitments” means one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.03(3)(a).

 

“Register” has the meaning specified in Section 11.07(3).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Obligations” has the meaning specified in Section 2.04(3)(a).

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided, that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility.

 

“Relevant Four Fiscal Quarter Period” means, with respect to any requested
Specified Equity Contribution, the four-fiscal quarter period ending on (and
including) the fiscal quarter in which Consolidated Adjusted EBITDA will be
increased as a result of such Specified Equity Contribution.

 

“Replacement Loans” has the meaning specified in Section 11.01.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Repricing Event” shall mean (1) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional Term Loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term Loans into a new tranche of replacement Term Loans under this
Agreement) (a) having an All-In Yield that is less than the All-In Yield for the
Initial Term Loans of the respective Type, and (b) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, the outstanding principal of the Initial Term Loans or (2)
any effective reduction in the All-In Yield applicable to the Initial Term Loans
(e.g., by way of amendment, waiver or otherwise); provided, that a Repricing
Event shall not include any event described in clause (1) or (2) above that is
not consummated for the primary purpose of lowering the All-In Yield applicable
to the Initial Term Loans (as determined in good faith by the Borrower),
including without limitation any such event consummated in connection with a
Change of Control or other Enterprise Transformative Event.

 

 
-56-

--------------------------------------------------------------------------------

 

 

“Required Facility Lenders” means, with respect to any Facility (other than the
Revolving Loans) on any date of determination, Lenders having or holding more
than 50% of the sum of (i) the aggregate principal amount of outstanding Loans
under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided, that the portion of outstanding Loans and the unused
Commitments of such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required
Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having or
holding more than 50% of the sum of the (a) the aggregate principal amount of
outstanding Term Loans and (b) the aggregate Revolving Exposure of all Lenders;
provided, that the aggregate Term Loan Exposure and Revolving Exposure of or
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having or holding more than 50% of the aggregate Revolving Exposure of all
Lenders; provided, that the Revolving Exposure of or held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, senior vice
president, senior vice president (finance), vice president, chief financial
officer, treasurer, manager of treasury activities or assistant treasurer or
other similar officer or Person performing similar functions of a Loan Party
and, as to any document delivered on the Closing Date, any secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of the Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or such Restricted Subsidiary (unless such
appearance is related to the Loan Documents (or the Liens created thereunder) or
(ii) are subject to any Lien (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(1), (5)(a)(ii), (6), (16),
(17), (18)(a), (18)(b), (22), (24), (25), (26), (27), (29), (30), (31), (32) and
(33)) in favor of any person other than the Collateral Agent for the benefit of
the Secured Parties.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

 
-57-

--------------------------------------------------------------------------------

 

 

“Revolving Closing Fee” has the meaning specified in Section 2.11(5)(a).

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 2.01 under the caption “Revolving Commitment”
or in the applicable Assignment and Assumption, subject to any increase,
adjustment or reduction pursuant to the terms and conditions hereof including
Section 2.16. The aggregate amount of the Revolving Commitments as of the
Closing Date is $50,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) 5
years after the Closing Date, (b) the date the Revolving Commitments, including
Revolving Commitments in respect of Letters of Credit and Swing Line Loans, are
permanently reduced to zero pursuant to Section 2.08, and (c) the date of the
termination of the Revolving Commitments pursuant to Section 9.02.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of

 

(i)           the aggregate outstanding principal amount of the Revolving Loans
of that Lender,

 

(ii)          in the case of the Issuing Bank, the aggregate Letter of Credit
Usage in respect of all Letters of Credit issued by that Lender (net of any
participations by Lenders in such Letters of Credit),

 

(iii)         the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit,

 

(iv)         in the case of the Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and

 

(v)         the aggregate amount of all participations therein by that Lender in
any outstanding Swing Line Loans.

 

“Revolving Lender” means a Lender having a Revolving Commitment.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Revolving Loans” has the meaning specified in Section 2.02(1).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

 
-58-

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under
Section 7.03(8) that is entered into by and between any Loan Party and any Hedge
Bank; and designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank, each Cash Management
Bank, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.01(2).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment (including with respect to rights of payment
pursuant to the terms of Joint Ventures) subject to a Qualified Securitization
Financing and the proceeds thereof.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (1) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (2) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and

 

(1)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which

 

 
-59-

--------------------------------------------------------------------------------

 

 

(a)         is guaranteed by the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings),

 

(b)         is recourse to or obligates the Borrower or any other Subsidiary of
the Borrower, other than another Securitization Subsidiary, in any way other
than pursuant to Standard Securitization Undertakings, or

 

(c)         subjects any property or asset of the Borrower or any Subsidiary of
the Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings,

 

(2)           with which none of the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any material contract,
agreement, arrangement or understanding other than on terms which the Borrower
reasonably believes to be no less favorable to the Borrower or such Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower, and

 

(3)           to which none of the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F, together with each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (1) Consolidated Secured Net Debt as of the last day of such Test
Period to (2) Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Short Term Advances” has the meaning specified in the definition of
“Indebtedness.”

 

“Solicited Discount Proration” has the meaning specified in
Section 2.07(1)(d)(iv)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(iv)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.07(1)(d)(iv) substantially in the form of Exhibit L.

 

 
-60-

--------------------------------------------------------------------------------

 

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.07(1)(d)(iv)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date

 

(1)           the fair value of the assets of such Person exceeds its debts and
liabilities, subordinated, contingent or otherwise,

 

(2)           the present fair saleable value of the property of such Person is
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured,

 

(3)           such Person is able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured, and

 

(4)           such Person is not engaged in, and is not about to engage in,
business for which it has unreasonably small capital.

 

The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

 

“SPC” has the meaning specified in Section 11.07(7).

 

“Specified Discount” has the meaning specified in Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.07(1)(d)(ii)
substantially in the form of Exhibit N.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit O, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.07(1)(d)(ii)(1).

 

“Specified Discount Proration” has the meaning specified in
Section 2.07(1)(d)(ii)(3).

 

“Specified Equity Contribution” has the meaning specified in Section 8.02.

 

“Specified Event of Default” means an Event of Default under Section 9.01(1) or
Section 9.01(6).

 

 
-61-

--------------------------------------------------------------------------------

 

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(1) (with respect to organizational existence
only), 5.01(2)(b), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16, 5.17 and 5.18 ((i) in
the case of the Closing Date, with respect to only the Loan Documents delivered
on the Closing Date and the collateral-related deliveries and actions made or
taken or required to be made or taken on the Closing Date and subject to the
Certain Funds Provision and (ii) in the case of the Closing Date, with respect
to only the Loan Documents delivered pursuant to Section 6.16 and the
collateral-related deliveries and actions made or taken or required to be made
or taken on the Closing Date and subject to the Certain Funds Provision);
provided, that, except with respect to Sections 5.16 and 5.17, such
representations shall be made with respect to the Loan Parties only.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a facility or any Disposition of a business unit, line of business or division
or a facility of the Borrower or a Restricted Subsidiary, in each case whether
by merger, consolidation, amalgamation or otherwise, or any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

 

“Specified Transaction Adjustments” has the meaning specified in
Section 1.08(3).

 

“Spot Currency Exchange Rate” has the meaning specified in Section 1.09(2).

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Submitted Amount” has the meaning specified in Section 2.07(1)(d)(iii)(1).

 

“Submitted Discount” has the meaning specified in Section 2.07(1)(d)(iii)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

 
-62-

--------------------------------------------------------------------------------

 

 

“Successor Borrower” has the meaning specified in Section 7.04(4).

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 10.12(1).

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Lender” means Barclays in its capacity as the Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means the swing line loan made by the Swing Line Lender to
Borrower pursuant to Section 2.03.

 

“Swing Line Loan Request” means a Swing Line Loan Request substantially in the
form of Exhibit A-3.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Swing Line Sublimit” means $10,000,000.

 

“Taxes” has the meaning specified in Section 3.01(1).

 

“Term Closing Fee” has the meaning specified in Section 2.11(5)(b).

 

“Term Loan” means the term loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(1). The term “Term Loan” shall be deemed to
also include Incremental Term Loans, Extended Term Loans and Refinancing Term
Loans, to the extent not otherwise indicated and as the context may require.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loans to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment or (iii) an Extension and (c) increased from time
to time pursuant to an Incremental Amendment. The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01 under the caption
“Term Loan Commitment” or, otherwise, in the Assignment and Assumption,
Incremental Amendment or Refinancing Amendment pursuant to which such Lender
shall have assumed its Term Loan Commitment, as the case may be. The initial
aggregate amount of the Term Loan Commitments is $435,000,000.

 

 
-63-

--------------------------------------------------------------------------------

 

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment, or, with regard to any Incremental Amendment at any time prior to
the making of the applicable Incremental Term Loans thereunder, the Term Loan
Exposure of any Lender with respect to such Incremental Term Facility shall be
equal to such Lender’s Incremental Term Loan Commitment thereunder.

 

“Term Loan Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Term Loans made by such Lender.

 

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations, in each case not then due and
payable) and (b) the termination of the Commitments and the termination or
expiration of all Letters of Credit under this Agreement (unless backstopped or
Cash Collateralized in an amount equal to 103% of the maximum drawable amount of
any such Letter of Credit or otherwise in an amount or in a manner reasonably
acceptable to the Issuing Bank).

 

“Test Period” means, at any time, (1) with respect to the Borrower, the four
consecutive fiscal quarters of the Borrower then last ended (in each case taken
as one accounting period) for which financial statements have been or are
required to be delivered pursuant to Section 6.01(1) or Section 6.01(2);
provided, that, prior to the first date that financial statements have been or
are required to be delivered pursuant to Section 6.01(1) or (2), the Test Period
in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended December 31, 2014. A Test Period may be designated by reference
to the last day thereof (i.e., the “December 31, 2014 Test Period” refers to the
period of four consecutive fiscal quarters of the Borrower ended on December
31, 2014), and a Test Period shall be deemed to end on the last day thereof and
(2) in the case of any Person other than the Borrower, the period of four
consecutive fiscal quarters most closely corresponding to the period set forth
in clause (1).

 

“Threshold Amount” means $25,000,000.

 

“Tolmar Agreement” means that certain Loan and Security Agreement, dated as of
March 22, 2012, between Impax Laboratories, Inc., as lender, and Tolmar, Inc.,
as borrower, as amended, restated, modified or supplemented from time to time.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(1)
or Section 6.01(2) or, for the period prior to the time any such statements are
so delivered pursuant to Section 6.01(1) or Section 6.01(2), the Pro Forma
Financial Statements.

 

 

 
-64-

--------------------------------------------------------------------------------

 

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to (b)
Consolidated Adjusted EBITDA of the Borrower for such Test Period.

 

“Total Utilization of Revolving Commitments” means, as of any date of
determination, the sum of

 

(1)           the aggregate principal amount of all outstanding Revolving Loans
other than Revolving Loans made for the purpose of repaying any Refunded Swing
Line Loans or reimbursing the Issuing Bank for any amount drawn under any Letter
of Credit or to be applied in accordance with Section 2.02(2)(b), but not yet so
applied,

 

(2)           the aggregate principal amount of all outstanding Swing Line
Loans, and

 

(3)           the Letter of Credit Usage.

 

“Tower” has the meaning specified in the preliminary statements to this
Agreement.

 

“tranche” has the meaning specified in Section 2.18(1).

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively,

 

(1)           the Acquisition,

 

(2)           the funding of the Loans on the Closing Date,

 

(3)           the consummation of any other transactions in connection with the
foregoing,

 

(4)           the repayment and cancellation of the Existing Credit Agreement,
and

 

(5)           the payment of the fees and expenses incurred in connection with
any of the foregoing.

 

“TTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated Adjusted EBITDA of the Borrower for the four consecutive fiscal
quarters most recently ended prior to such date for which financial statements
have been delivered pursuant to Section 6.01(1) or (2) (or, in the case of a
determination date that occurs prior to the first such delivery pursuant to such
Sections, for the four consecutive fiscal quarters ended as of December 31,
2014).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Advances/Participations” means

 

(1)           with respect to the Administrative Agent, the aggregate amount, if
any (a) made available to the Borrower on the assumption that each Lender has
made available to the Administrative Agent such Lender’s share of the applicable
Borrowing available to the Administrative Agent as contemplated by
Sections 2.01(2)(b) and 2.02(2)(b) and (b) with respect to which a corresponding
amount shall not in fact have been returned to the Administrative Agent by the
Borrower or made available to the Administrative Agent by any such Lender,

 

 
-65-

--------------------------------------------------------------------------------

 

 

(2)           with respect to the Swing Line Lender, the aggregate amount, if
any, of outstanding Swing Line Loans in respect of which any Revolving Lender
fails to make available to the Administrative Agent for the account of the Swing
Line Lender any amount required to be paid by such Lender pursuant to
Section 2.03(3), and

 

(3)           with respect to the Issuing Bank, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Lender
shall have failed to make amounts available to the Issuing Bank pursuant to
Section 2.04(3).

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 6.13 or ceases to be a Subsidiary of
the Borrower.

 

“U.S. Lender” has the meaning specified in Section 3.01(3)(a).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person or
by one or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

 
-66-

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02   Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(1)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(2)        (a) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(b)       References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or subclause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears.

 

(c)        The term “including” is by way of example and not limitation.

 

(d)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(e)        Exclusive effect will not be given to the word “or” unless the
context specifically requires otherwise.

 

(3)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(4)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

SECTION 1.03    Accounting Terms; Payment Dates. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein. For purposes of calculating any consolidated amounts necessary to
determine compliance by any Person and, if applicable, its Restricted
Subsidiaries with any ratio or other financial covenant in this
Agreement, Unrestricted Subsidiaries shall be excluded. Unless the context
indicates otherwise, any reference to a “fiscal year” or a “fiscal quarter”
shall refer to a fiscal year ending December 31 or fiscal quarter ending March
31, June 30, September 30 or December 31 of the Borrower.

 

SECTION 1.04    Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

 
-67-

--------------------------------------------------------------------------------

 

 

SECTION 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

 

SECTION 1.07    Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously, i.e., each transaction must be
permitted under the Available Amount as so calculated.

 

SECTION 1.08    Pro Forma Calculations; Limited Condition Acquisitions; Ratio
Compliance.

 

(1)            Notwithstanding anything to the contrary herein, the First Lien
Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the Total Net
Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided, that notwithstanding anything to the contrary in
clauses (2), (3) or (4) of this Section 1.08, when calculating the First Lien
Net Leverage Ratio for purposes of Section 2.07(2)(a), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

 

(2)            For purposes of calculating the First Lien Net Leverage Ratio,
the Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period
or (b) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated Adjusted EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.08, then the First Lien Net Leverage Ratio, the
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this Section
1.08.

 

(3)            Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer and may include, for the avoidance of doubt, the amount of
cost savings, operating expense reductions and, synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken,
committed to be taken or expected to be taken (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions (such cost savings and
synergies, “Specified Transaction Adjustments”); provided, that

 

 
-68-

--------------------------------------------------------------------------------

 

 

(a)       such Specified Transaction Adjustments are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of a
Responsible Officer of the Borrower,

 

(b)       such actions are taken, committed to be taken or reasonably
anticipated to be taken no later than eighteen (18) months after the date of
such Specified Transaction,

 

(c)        no amounts shall be added pursuant to this clause (c) to the extent
duplicative of any amounts that are otherwise added back in calculating
Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period, and

 

(d)       the aggregate amount of cost savings and synergies added pursuant to
this clause (d) for any such period after the Closing Date shall not exceed 15%
of Consolidated Adjusted EBITDA for such Test Period (prior to giving effect to
any such cost savings or synergies).

 

(4)            In the event that the Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the First Lien Net Leverage Ratio, the Senior Secured Net
Leverage Ratio and the Total Net Leverage Ratio, as the case may be (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility in the ordinary course of business for working capital purposes),
(a) during the applicable Test Period or (b) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

 

(5)            Notwithstanding anything in this Agreement or any Loan Document
to the contrary, when (a) calculating any applicable ratio in connection with
incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, the making of an Investment, the designation of Subsidiary as
restricted or unrestricted or the repayment of Indebtedness or (b) determining
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom, in
each case of (a) and (b) in connection with a Limited Condition Acquisition, the
date of determination of such ratio and determination of whether any Default or
Event of Default has occurred, is continuing or would result therefrom shall, at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof), with such ratios and other provisions being
calculated as if such Limited Condition Acquisition or other transactions had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date for which financial statements are available, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with the
applicable ratios or other provisions, such provisions shall be deemed to have
been complied with, unless a Specified Event of Default shall be continuing on
the date such Limited Condition Acquisition is consummated. For the avoidance of
doubt, (i) if any of such ratios or other provisions are exceeded or breached as
a result of fluctuations in such ratio (including due to fluctuations in
Consolidated Adjusted EBITDA) or other provisions at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded or breached solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition or
related Specified Transactions, unless on such date a Specified Event of Default
shall be continuing. If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated. Notwithstanding anything in this Agreement or any Loan Document to
the contrary, if the Borrower or any Restricted Subsidiary (x) incurs
Indebtedness, creates Liens, makes Dispositions, makes Investments, makes
Restricted Payments, designates any Subsidiary as restricted or unrestricted or
repays any Indebtedness in connection with any Limited Condition Acquisition
under a ratio-based basket and (y) incurs Indebtedness, creates Liens, makes
Dispositions, makes Investments, makes Restricted Payments, designates any
Subsidiary as restricted or unrestricted or repays any Indebtedness in
connection with such Limited Condition Acquisition under a non-ratio-based
basket (which shall occur within five Business Days of the events in clause (x)
above), then the applicable ratio will be calculated with respect to any such
action under the applicable ratio-based basket without regard to any such action
under such non-ratio-based basket made in connection with such Limited Condition
Acquisition.

 

 
-69-

--------------------------------------------------------------------------------

 

 

SECTION 1.09     Currency Equivalents Generally.

 

(1)           For purposes of determining compliance with Sections 7.01, 7.02
and 7.03 with respect to any amount of Lien, Indebtedness or Investment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Lien, Indebtedness or Investment is incurred (so
long as such Indebtedness or Investment, at the time incurred, made or acquired,
was permitted hereunder).

 

(2)           For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency reasonably
acceptable to the Borrower and the Administrative Agent (the “Spot Currency
Exchange Rate”)) in effect on the Business Day immediately preceding the date of
such transaction (subject to the following proviso) or determination and shall
not be affected by subsequent fluctuations in exchange rates.

 

(3)           For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the Spot Currency Exchange Rate in effect on the date such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided, that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the Spot Currency Exchange Rate in effect on the date
of such refinancing, such Dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Indebtedness so
refinanced does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding the foregoing, the principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the Spot Currency Exchange Rate that is in effect on the date of such
refinancing.

 

 
-70-

--------------------------------------------------------------------------------

 

 

ARTICLE II

The Commitments and Borrowings

 

SECTION 2.01     Term Loan.

 

(1)           Term Loan Commitment. Subject to the terms and conditions set
forth herein (including Section 2.08 (2)(a)(i)), each Lender severally agrees to
make to the Borrower a single Term Loan denominated in Dollars equal to such
Lender’s Term Loan Commitment on the Closing Date. Amounts borrowed under this
Section 2.01(1) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(2)           Borrowing Mechanics for Term Loans.

 

(a)           Each Borrowing of Term Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may only be given in
writing. Subject to Section 4.01(1)(a), each such notice must be received by the
Administrative Agent not later than 12:00 noon (New York City time) (i) three
(3) Business Days prior to the requested date of any Borrowing of Eurodollar
Rate Loans, and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans; provided, that such notices may be conditioned on
the occurrence of the Closing Date or, with respect to Incremental Term Loans,
may be conditioned on the occurrence of any transaction utilizing such
Incremental Term Loans.

 

(b)           Each notice by the Borrower pursuant to this Section 2.01(2) must
be delivered to the Administrative Agent in the form of a Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Committed Loan Notice shall specify

 

  (i)       that the Borrower is requesting a Borrowing of Term Loans,

 

 (ii)       the requested date of the Borrowing (which shall be a Business Day),

 

(iii)       the Type of Term Loans to be borrowed, and

 

(iv)       if applicable, the duration of the Interest Period with respect
thereto.

 

If the Borrower fails to specify a Type of Term Loan in a Committed Loan Notice,
then the applicable Term Loans shall be made as Base Rate Loans. If the Borrower
requests a Borrowing of Eurodollar Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, for such Eurodollar Rate Loans, the
Borrower will be deemed to have specified an Interest Period of one (1) month.

 

(c)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable tranche of Term Loans. In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Term Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time), on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and if such Borrowing is on the Closing Date, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

 
-71-

--------------------------------------------------------------------------------

 

 

(d)          The failure of any Lender to make the Term Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Term Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Term
Loan to be made by such other Lender on the date of any Borrowing.

 

SECTION 2.02     Revolving Loans.

 

(1)           Revolving Loan Commitment. During the Revolving Commitment Period,
subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to the Borrower from time to time on any Business
Day in Dollars (“Revolving Loans”) in an aggregate principal amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that after giving
effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.02(1) may be repaid and
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(2)           Borrowing Mechanics for Revolving Loans.

 

(a)           Each Borrowing of Revolving Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may only be
given in writing (each request for a Borrowing of a Swing Line Loan shall be
made in accordance with Section 2.03). Subject to Section 4.01(1)(a), each such
notice must be received by the Administrative Agent not later than 12:00 noon
(New York City time) (i) three (3) Business Days prior to the requested date of
any Borrowing of Eurodollar Rate Loans, and (ii) one (1) Business Day before the
requested date of any Borrowing of Base Rate Loans. Each notice by the Borrower
pursuant to this Section 2.02(2)(a) must be delivered to the Administrative
Agent in the form of a Committed Loan Notice, appropriately completed and signed
by a Responsible Officer of the Borrower. Each Borrowing of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$250,000 in excess thereof. Each Borrowing of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify

 

  (i)       that the Borrower is requesting a Borrowing of Revolving Loans,

 

 (ii)       the requested date of the Borrowing (which shall be a Business Day),

 

(iii)       the principal amount of Revolving Loans to be borrowed,

 

(iv)       the Type of Revolving Loans to be borrowed, and

 

 (v)       if applicable, the duration of the Interest Period with respect
thereto.

 

Each Swing Line Loan shall be a Base Rate Loan.

 

If the Borrower fails to specify a Type of Revolving Loan in a Committed Loan
Notice, then the applicable Revolving Loans shall be made as Base Rate Loans. If
the Borrower requests a Borrowing of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, for such Eurodollar Rate
Loans, the Borrower will be deemed to have specified an Interest Period of one
(1) month.

 

 
-72-

--------------------------------------------------------------------------------

 

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Revolving Loans. In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time), on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)           The failure of any Lender to make the Revolving Loan to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Loan to be made by such other Lender on the date of
any Borrowing.

 

SECTION 2.03     Swing Line Loan.

 

(1)           Swing Line Loan. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.03, agrees to make Swing Line Loans to the
Borrower from time to time on any Business Day during the Revolving Commitment
Period, in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, that after giving effect to any
Swing Line Loan,

 

(a)        the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments,

 

(b)        the Total Utilization of Revolving Commitments of any Revolving
Lender, shall not exceed such Lender’s Revolving Commitment, and

 

(c)        the aggregate principal amount outstanding of all Swing Line Loans
shall not exceed the Swing Line Sublimit;

 

provided, further, that the Swing Line Lender shall not be required to make a
Swing Line Loan to refinance an outstanding Swing Line Loan.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swing Line Loans.
Immediately upon the making of a Swing Line Loan by the Swing Line Lender, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a participation in such Swing
Line Loan in an amount equal to such Revolving Lender’s Pro Rata Share of the
amount of such Swing Line Loan.

 

 
-73-

--------------------------------------------------------------------------------

 

 

(2)           Borrowing Mechanics for Swing Line Loans. Each Borrowing of a
Swing Line Loan shall be made upon the Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent. Each such notice shall be in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, and must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. (New York City
time) on the date of the requested Borrowing of a Swing Line Loan, and such
notice shall specify (a) the amount to be borrowed, which shall be in a minimum
of $250,000 or a whole multiple of $50,000 in excess thereof, and (b) the date
of such Borrowing of a Swing Line Loan (which shall be a Business Day). Promptly
after receipt by the Swing Line Lender of such notice, the Swing Line Lender
will confirm with the Administrative Agent that the Administrative Agent has
also received such notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice from the Administrative Agent (including at the request of the
Required Revolving Lenders) prior to 2:00 p.m. (New York City time) on such
requested borrowing date (i) directing the Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the first sentence
of Section 2.03(1) or (ii) that one or more of the applicable conditions set
forth in Section 4.02 is not then satisfied, then, subject to the terms and
conditions set forth herein, the Swing Line Lender shall make each Swing Line
Loan available to the Borrower, by wire transfer thereof in accordance with
instructions provided to (and reasonably acceptable to) the Swing Line Lender,
not later than 3:00 p.m. (New York City time) on the requested date of such
Swing Line Loan (which instructions may include standing payment instructions,
which may be updated from time to time by the Borrower, provided, that unless
the Swing Line Lender shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Swing Line Lender).

 

(3)           Refinancing of Swing Line Loans.

 

(a)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans made by
the Swing Line Lender then outstanding (the “Refunded Swing Line Loans”). Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance (including with
respect to prior notice requirements) with the requirements of Section 2.02(2),
without regard to the minimum and multiples specified therein, but subject to
the aggregate unused Revolving Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
such Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.03(3)(b), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount.

 

(b)           If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Loan Borrowing in accordance with Section 2.03(3)(a), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Lenders fund its participation in the relevant Swing
Line Loan and each Revolving Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.03(3)(a) shall be
deemed payment in respect of such participation. The Administrative Agent shall
notify the Borrower of any participations in any Swing Line Loan funded pursuant
to this clause (b), and thereafter payments in respect of such Swing Line Loan
(to the extent of such funded participations) shall be made to the
Administrative Agent for the benefit of the Revolving Lenders and not to the
Swing Line Lender.

 

 
-74-

--------------------------------------------------------------------------------

 

 

(c)           If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(3) by the time specified in Section 2.03(3)(a),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate from time to time in
effect and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (c)
shall be conclusive absent manifest error.

 

(d)           Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund participations in Swing Line Loans pursuant to this
Section 2.03(3) shall be absolute and unconditional and shall not be affected by
any circumstance, including

 

  (i)        any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever,

 

 (ii)        the occurrence or continuance of a Default, or

 

(iii)        any other occurrence, event or condition, whether or not similar to
any of the foregoing;

 

provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(3) is subject to the conditions set forth in
Section 4.02; provided, further, that for the avoidance of doubt, the conditions
set forth in Section 4.02 shall not apply to the purchase or funding of
participations pursuant to this Section 2.03(3).

 

No such funding of participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(4)           Repayment of Participations.

 

(a)           At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will promptly
remit such Revolving Lender’s Pro Rata Share of such payment to the
Administrative Agent (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participation
was funded) in like funds as received by the Swing Line Lender, and any such
amounts received by the Administrative Agent will be remitted by the
Administrative Agent to the Revolving Lenders that shall have funded their
participations pursuant to Section 2.03(3)(b) to the extent of their interests
therein.

 

(b)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its reasonable discretion), each Revolving Lender shall pay to such Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Revolving Lenders under this
clause (b) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 
-75-

--------------------------------------------------------------------------------

 

 

(5)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans made by the Swing Line Lender. Until each Revolving Lender funds its
Revolving Loan that is a Base Rate Loan or participation pursuant to this
Section 2.03 to refinance such Lender’s Pro Rata Share of any Swing Line Loan
made by the Swing Line Lender, interest in respect of such Lender’s share
thereof shall be solely for the account of the Swing Line Lender.

 

(6)           Payments Directly to Swing Line Lender. Except as otherwise
expressly provided herein, the Borrower shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.

 

SECTION 2.04     Letters of Credit.

 

(1)           Letter of Credit Commitment.

 

(a)           Subject to the terms and conditions set forth herein, (i) the
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.04, (A) from time to time on any Business Day during
the Revolving Commitment Period, to issue Letters of Credit for the account of
the Borrower or a Restricted Subsidiary (provided, that any Letter of Credit
issued for the benefit of any Restricted Subsidiary shall be issued for the
account of the Borrower but such Letter of Credit shall indicate that it is
being issued for the benefit of such Restricted Subsidiary) and to amend, renew
or extend Letters of Credit previously issued by it, in accordance with
Section 2.04(2) and (B) to honor drawings under the Letters of Credit; and
(ii) the Revolving Lenders severally agree to participate in such Letters of
Credit and any drawings thereunder; provided, that the Issuing Bank shall not be
obligated to make any Letter of Credit Extension if, as of the date of such
Letter of Credit Extension; provided, further, that Barclays shall be under no
obligation to issue trade or commercial Letters of Credit,

 

  (i)        the Total Utilization of Revolving Commitments would exceed the
Revolving Commitments,

 

 (ii)        the Total Utilization of Revolving Commitments of any Revolving
Lender, would exceed such Lender’s Revolving Commitment, or

 

(iii)        the Letter of Credit Usage would exceed the Letter of Credit
Sublimit.

 

Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(b)           The Issuing Bank shall not be under any obligation to issue any
Letter of Credit if:

 

  (i)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it (for
which the Issuing Bank is not otherwise compensated hereunder);

 

 
-76-

--------------------------------------------------------------------------------

 

 

 (ii)        the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally;

 

(iii)        except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$10,000;

 

(iv)       such Letter of Credit is to be denominated in a currency other than
Dollars;

 

 (v)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; and

 

(vi)        any Revolving Lender is at such time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements, including reallocation of such
Lender’s Pro Rata Share of the outstanding Letter of Credit Obligations pursuant
to Section 2.19(1)(c) or the delivery of Cash Collateral, satisfactory to the
Issuing Bank (in its sole discretion) with the Borrower or such Lender to
eliminate the Issuing Bank’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(1)(c)) with respect to such Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other Letter of Credit Obligations as to which the Issuing Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(c)           The Issuing Bank shall not be under any obligation to amend or
extend any Letter of Credit if (i) the Issuing Bank would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof or (ii) the beneficiary of such Letter of Credit does not accept the
proposed amendment thereto.

 

(d)           Each standby Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
issuance of such standby Letter of Credit (or, in the case of any Auto-Renewal
Letter of Credit, twelve months after the then current expiration date of such
Letter of Credit) and (ii) the Letter of Credit Expiration Date (unless
arrangements reasonably satisfactory to the Issuing Bank have been entered
into).

 

(2)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the Issuing Bank (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable Issuing
Bank and the Administrative Agent not later than 1:00 p.m. (New York City time)
at least five (5) Business Days (or such shorter period as the Issuing Bank and
the Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Issuing Bank

 

 
-77-

--------------------------------------------------------------------------------

 

 

  (i)        the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);

 

 (ii)        the amount thereof;

 

(iii)        the expiry date thereof;

 

(iv)        the name and address of the beneficiary thereof;

 

 (v)        the documents to be presented by such beneficiary in case of any
drawing thereunder;

 

(vi)        the full text of any certificate to be presented by such beneficiary
in case of any drawing thereunder; and

 

(vii)      such other matters as the applicable Issuing Bank may reasonably
request.

 

In the case of a request for an amendment of any outstanding Letter of Credit,
the Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the Issuing Bank

 

(A)      the Letter of Credit to be amended;

 

(B)      the proposed date of amendment thereof (which shall be a Business Day);
and

 

(C)      the nature of the proposed amendment.

 

Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Letter of Credit
Documents, as the Issuing Bank or the Administrative Agent may reasonably
require.

 

(b)           Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Upon receipt by the Issuing Bank of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions set
forth herein, the Issuing Bank shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Issuing Bank a participation in such
Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
amount of such Letter of Credit.

 

 
-78-

--------------------------------------------------------------------------------

 

 

(c)           If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its reasonable discretion, agree to issue
a standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided, that any such Auto-Renewal Letter of
Credit shall permit the Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Bank, the Borrower shall not be required to make a specific request
to the Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the applicable Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Issuing Bank shall not
(i) permit any such renewal if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its renewed form under the terms hereof (by reason of the
provisions of clause (b) or (c) of Section 2.04(1) or otherwise) or (B) it has
received written notice on or before the day that is seven Business Days before
the Nonrenewal Notice Date from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such renewal or (ii) be obligated
to permit such renewal if it has received written notice on or before the day
that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing the Issuing Bank not to permit such renewal.

 

(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(3)           Drawings and Reimbursement; Funding of Participations.

 

(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Borrower and the Administrative Agent thereof, and the Issuing Bank shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. If the
Issuing Bank notifies the Borrower of any payment by the Issuing Bank under a
Letter of Credit prior to 11:00 a.m. (New York City time) on the date of such
payment, the Borrower shall reimburse the Issuing Bank in an amount equal to the
amount of such drawing; provided, that if such notice is not provided to the
Borrower prior to 11:00 a.m. (New York City time) on such payment date, then the
Borrower shall reimburse the Issuing Bank in an amount equal to the amount of
such drawing not later than 3:00 p.m. (New York City time) on the next
succeeding Business Day, and such extension of time shall be reflected in
computing fees in respect of such Letter of Credit. If the Borrower fails to so
reimburse the Issuing Bank by such time, the Issuing Bank shall promptly notify
the Administrative Agent of such failure and the Administrative Agent shall
promptly thereafter notify each Revolving Lender of such payment date, the
amount of the unreimbursed drawing (the “Reimbursement Obligations”) and the
amount of such Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Revolving Loans that are Base
Rate Loans to be disbursed on such payment date in an amount equal to such
Reimbursement Obligation, without regard to the minimum and multiples specified
in Section 2.02(2)(a) for the principal amount of Base Rate Loans, but subject
to the aggregate unused Revolving Commitments and the conditions set forth in
Section 4.02 (other than delivery of a Committed Loan Notice). Any notice given
by an Issuing Bank or the Administrative Agent pursuant to this clause (a) shall
be given in writing.

 

(b)           Each Revolving Lender (including each Revolving Lender acting as
the Issuing Bank) shall upon any notice pursuant to Section 2.04(3)(a) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Bank at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the relevant
Reimbursement Obligation not later than 3:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(3)(c), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Issuing Bank in accordance with the
instructions provided to the Administrative Agent by the Issuing Bank (which
instructions may include standing payment instructions, which may be updated
from time to time by the Issuing Bank, provided, that unless the Administrative
Agent shall otherwise agree, any such update shall not take effect until the
Business Day immediately following the date on which such update is provided to
the Administrative Agent).

 

 
-79-

--------------------------------------------------------------------------------

 

 

(c)           With respect to any Reimbursement Obligation that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank a Letter of Credit Borrowing in the amount of the Reimbursement
Obligation that is not so refinanced, which Letter of Credit Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate then applicable to Revolving Loans that are Base Rate Loans. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.04(3)(a) shall be deemed
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a Letter of Credit Advance from such Lender in satisfaction of
its participation obligation under this Section.

 

(d)           Until each Revolving Lender funds its Revolving Loan or Letter of
Credit Advance to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the Issuing Bank.

 

(e)           Each Revolving Lender’s obligations to make Revolving Loans or
Letter of Credit Advances to reimburse the Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(3), shall be absolute
and unconditional and shall not be affected by any circumstance, including

 

  (i)        any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Bank, the Borrower or any other Person
for any reason whatsoever;

 

 (ii)        the occurrence or continuance of a Default; or

 

(iii)        any other occurrence, event or condition, whether or not similar to
any of the foregoing;

 

provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(3) is subject to the conditions set forth in
Section 4.02. No such funding of a participation in any Letter of Credit shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Bank for the amount of any payment made by the Issuing Bank under such
Letter of Credit, together with interest as provided herein.

 

(f)            If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(3) by the time specified in Section 2.04(3)(b), then, without
limiting the other provisions of this Agreement, the Issuing Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate from time to time in effect and a rate determined by the Issuing Bank
in accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Issuing Bank in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or Letter of Credit
Advance in respect of the relevant Letter of Credit Borrowing, as the case may
be. A certificate of the Issuing Bank submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (f) shall be conclusive absent manifest error.

 

 
-80-

--------------------------------------------------------------------------------

 

 

(4)           Repayment of Participations.

 

(a)           If, at any time after the Issuing Bank has made payment in respect
of any drawing under any Letter of Credit issued by it and has received from any
Revolving Lender its Letter of Credit Advance in respect of such payment in
accordance with Section 2.04(3), if the Administrative Agent receives for the
account of the Issuing Bank any payment in respect of the related Reimbursement
Obligation or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s Letter of Credit Advance
was outstanding) in like funds as received by the Administrative Agent.

 

(b)           If any payment received by the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.04(3)(a) is required to be
returned under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the Issuing Bank its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause (b) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(5)           Obligations Absolute. The obligation of the Borrower to reimburse
the Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(a)     any lack of validity or enforceability of such Letter of Credit or any
term or provision thereof, any Loan Document, or any other agreement or
instrument relating thereto;

 

(b)     the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(c)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(d)     any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not comply strictly with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including arising in connection with any
proceeding under any Debtor Relief Law;

 

 
-81-

--------------------------------------------------------------------------------

 

 

(e)     any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of the Borrower in respect of such Letter of
Credit; or

 

(f)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against any Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

(6)           Role of Issuing Bank. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any document or the
authority of the Person executing or delivering any document. None of the
Issuing Bank, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable to any Revolving
Lender for

 

(a)       any action taken or omitted in connection herewith at the request or
with the approval of the requisite Revolving Lenders;

 

(b)       any action taken or omitted in the absence of gross negligence or
willful misconduct; or

 

(c)       the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.

 

The Borrower hereby assumes all risks of the acts of omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Bank, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable or responsible for
any of the matters described in Section 2.04(5); provided, further, that
notwithstanding anything in such section to the contrary, the Borrower may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct (as opposed to
indirect, special, punitive, consequential or exemplary) damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
non-appealable judgment were caused by the Issuing Bank’s gross negligence or
willful misconduct or the Issuing Bank’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the applicable Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

 
-82-

--------------------------------------------------------------------------------

 

 

(7)           Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a standby Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to such standby Letter of Credit.

 

(8)           Conflict with Letter of Credit Application. In the event of any
conflict between the terms of this Agreement and the terms of any Letter of
Credit Application, the terms hereof shall control.

 

(9)           Reporting. Each day (or at such other intervals as the
Administrative Agent and the Issuing Bank shall agree), the Issuing Bank shall
provide to the Administrative Agent a schedule of the Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the original face amount (if any), the expiration date, and the reference number
of any Letter of Credit outstanding at any time during such month, and showing
the aggregate amount (if any) payable by the Borrower to the Issuing Bank during
such month.

 

(10)         Cash Collateral Account. At any time and from time to time
(a) after the occurrence and during the continuance of an Event of Default, the
Administrative Agent, at the direction or with the consent of the Required
Lenders, may require the Borrower, to deliver to the Administrative Agent such
amount of cash as is equal to 103% of the aggregate Stated Amount of all Letters
of Credit at any time outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), (b) if the Issuing Bank has honored any full or partial drawing
under any Letter of Credit and such drawing has resulted in a Letter of Credit
Borrowing, or (c) if, as of the Letter of Credit Expiration Date, any Letter of
Credit Obligation for any reason remains outstanding, the Administrative Agent
will retain such amount as may then be required to be retained, such amounts in
each case under clauses (a) through (c) above to be held by the Administrative
Agent in a Cash Collateral Account. The Borrower hereby grants (or, if
registration thereof is required in any applicable jurisdiction, shall grant) to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
Lien upon and security interest in the Cash Collateral Account and all amounts
held therein from time to time as security for Letter of Credit Usage, and for
application to the Borrower’s Letter of Credit Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Borrower (unless an Event of
Default shall have occurred and be continuing, in which case the determination
as to investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
such account. In the event of a drawing, and subsequent payment by the Issuing
Bank, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Bank an amount equal to the Reimbursement Obligation created as a result
of such payment (or, if the amounts so held are less than such Reimbursement
Obligation, all of such amounts) to reimburse the Issuing Bank therefor. Any
amounts remaining in the Cash Collateral Account after the expiration of all
Letters of Credit and reimbursement in full of the Issuing Bank for all of its
obligations thereunder shall be held by the Administrative Agent, for the
benefit of the Borrower, to be applied against the Obligations in such order and
manner as the Administrative Agent may direct. If the Borrower is required to
provide Cash Collateral pursuant to this Section 2.04(10), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower on demand,
provided, that after giving effect to such return

 

 
-83-

--------------------------------------------------------------------------------

 

 

(i)            the sum of

 

(A)       the aggregate principal dollar amount of all Revolving Loans
outstanding at such time,

 

(B)       the aggregate principal amount of all Swing Line Loans outstanding at
such time, and

 

(C)       the aggregate Letter of Credit Usage at such time would not exceed the
aggregate Revolving Commitments at such time, and

 

(ii)           no Event of Default shall have occurred and be continuing at such
time.

 

If the Borrower is required to provide Cash Collateral as a result of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

(11)         Addition of an Issuing Bank. One or more Revolving Lenders (other
than a Defaulting Lender) selected by the Borrower that agree to act in such
capacity and reasonably acceptable to the Administrative Agent may become an
additional Issuing Bank hereunder pursuant to a written agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional Issuing Bank.

 

SECTION 2.05     Conversion/Continuation.

 

(1)           Each conversion of Loans from one Type to another, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may only be given in
writing. Each such notice must be received by the Administrative Agent (a) not
later than 12:00 noon (New York City time) one (1) Business Day prior to the
requested date of any conversion of Eurodollar Rate Loans to Base Rate Loans and
(b) not later than 12:00 noon (New York City time) three (3) Business Days prior
to the requested date of continuation of any Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans. Each notice by the
Borrower pursuant to this Section 2.05(1) must be delivered to the
Administrative Agent in the form of a Conversion/Continuation Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof. Each conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each
Conversion/Continuation Notice shall specify

 

  (i)        whether the Borrower is requesting a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans,

 

 (ii)        the requested date of the conversion or continuation, as the case
may be (which shall be a Business Day),

 

(iii)        the principal amount of Loans to be converted or continued,

 

(iv)        the Class of Loans to be converted or continued,

 

 
-84-

--------------------------------------------------------------------------------

 

 

 (v)        the Type of Loans to which such existing Loans are to be converted,
if applicable, and

 

(vi)        if applicable, the duration of the Interest Period with respect
thereto.

 

If the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be converted to Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a conversion to, or continuation
of Eurodollar Rate Loans in any such Conversion/Continuation Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(2)           Following receipt of a Conversion/Continuation Notice, the
Administrative Agent shall promptly notify each applicable Lender of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans described in Section 2.05(1).

 

(3)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent or the Required Lenders may require
by notice to the Borrower that no Loans may be converted to or continued as
Eurodollar Rate Loans. This Section shall not apply to Swing Line Loans, which
may not be converted or continued.

 

SECTION 2.06     Availability. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the applicable Loans comprising such Borrowing and
(b) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.06 shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
applicable Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

 
-85-

--------------------------------------------------------------------------------

 

 

SECTION 2.07     Prepayments.

 

(1)           Optional.

 

(a)           The Borrower may, upon notice to the Administrative Agent in the
form of a Prepayment Notice, at any time or from time to time voluntarily prepay
the Loans in whole or in part without premium or penalty, subject to clause (iv)
below; provided, that (i) such Prepayment Notice must be received by the
Administrative Agent

 

(A)        not later than 12:00 noon (New York City time) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans,

 

(B)         not later than 12:00 noon (New York City time) one (1) Business Day
prior to any date of prepayment of Base Rate Loans, and

 

(C)         not later than 12:00 noon (New York City time) on the date of
prepayment of the Swing Line Loans;

 

 (ii)          any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding;

 

(iii)          any prepayment of Base Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $250,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and

 

(iv)          any prepayment of Term Loans made on the Closing Date made on or
prior to the twelve month anniversary of the Closing Date shall be accompanied
by the payment of the fee described in Section 2.11(7), if applicable.

 

Each such Prepayment Notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid and the payment amount
specified in such Prepayment Notice shall be due and payable on the date
specified therein. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such Prepayment Notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. Any prepayment of
Loans shall be subject to Section 2.07(3). Revolving Loans, Incremental
Revolving Loans and Swing Line Loans (but not Term Loans, any Incremental Term
Loans or any other Loans) prepaid pursuant to this Section 2.07(1) may be
reborrowed, subject to the terms and conditions of this Agreement.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.07(1)(a), if such prepayment would have resulted from a refinancing of
all or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed.

 

(c)           Voluntary prepayments of Term Loans permitted hereunder shall be
applied in a manner determined at the discretion of the Borrower and specified
in the notice of prepayment (and absent such direction, in direct order of
maturity).

 

(d)           Notwithstanding anything in any Loan Document to the contrary, so
long as (a) no Default or Event of Default has occurred and is continuing and
(b) no proceeds of Revolving Loans or Swing Line Loans are used for this
purpose, the Borrower may prepay the outstanding Term Loans (which shall, for
the avoidance of doubt, be automatically and permanently canceled immediately
upon acquisition by the Borrower) (or any of Subsidiary of the Borrower may
purchase such outstanding Term Loans and immediately cancel them) on the
following basis

 

 
-86-

--------------------------------------------------------------------------------

 

 

(i)          The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.07(1)(d); provided, that the Borrower shall not initiate any action
under this Section 2.07(1)(d) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(ii)          (1) Subject to the proviso to subsection (i) above, the Borrower
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided, that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to (x) each Lender or
(y) each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”).

 

(2)          Each Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the Borrower Offer of Specified Discount Prepayment.

 

 
-87-

--------------------------------------------------------------------------------

 

 

(3)          If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided, that if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(iii)         (1) Subject to the proviso to subsection (i) above, the Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided, that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Lender or (y) each
Lender with respect to any Class of Term Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
or Discount Range Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offers pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York City time, on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Term Loans at any discount to their par
value within the Discount Range.

 

 
-88-

--------------------------------------------------------------------------------

 

 

(2)          The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (iii). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)          If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided, that if
the Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (vi) below (subject to subsection (x) below).

 

 
-89-

--------------------------------------------------------------------------------

 

 

(iv)         (1) Subject to the proviso to subsection (i) above, the Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided, that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Lender or
(y) each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offers pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time on the third Business
Day after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Lender whose Solicited Discounted Prepayment Offer is not received
by the Auction Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount.

 

(2)          The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

 
-90-

--------------------------------------------------------------------------------

 

 

(3)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.07(1)(d)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower will prepay outstanding Term
Loans pursuant to this subsection (iv) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided, that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

(v)          In connection with any Discounted Loan Prepayment, the Borrower and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

 

(vi)         If any Term Loan is prepaid in accordance with paragraphs (ii)
through (iv) above, the Borrower shall prepay such Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans on a pro-rata basis across such installments.
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the outstanding Term
Loans pursuant to this Section 2.07(1)(d) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective Pro Rata Share. The aggregate principal amount
of the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Loan Prepayment. In connection with each prepayment pursuant to
this Section 2.07(1)(d), the Borrower shall make a representation to the Lenders
that it does not possess Private-Side Information that has not been disclosed to
Private Lenders and that may be material to the decision of a Lender to
participate in such transaction.

 

 
-91-

--------------------------------------------------------------------------------

 

 

(vii)       To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.07(1)(d), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

(viii)       Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.07(1)(d), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon the Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided, that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

 

(ix)         The Borrower and the Lenders acknowledge and agree that the Auction
Agent may perform any and all of its duties under this Section 2.07(1)(d) by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 2.07(1)(d) as well as activities of
the Auction Agent.

 

 (x)         The Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.07(1)(d) shall not constitute
a Default or Event of Default under Section 9.01 or otherwise).

 

(2)           Mandatory.

 

(a)           Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(1) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(1) or, if earlier, on the date that is
120 days after the end of any fiscal year, the Borrower shall, subject to
clause (2)(e) of this Section 2.07, prepay an aggregate principal amount of Term
Loans equal to (i) 75% of Excess Cash Flow, if any, for the fiscal year ending
December 31, 2015 and (ii) 75% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements commencing with the fiscal year
ending December 31, 2016 minus the sum of

 

 
-92-

--------------------------------------------------------------------------------

 

 

(A)        all voluntary prepayments of Term Loans during such fiscal year
(including pursuant to Section 2.07(1)(a) and 2.07(1)(d)) and all voluntary
prepayments of Credit Agreement Refinancing Indebtedness or Incremental
Equivalent Debt, in each case to the extent secured on a pari passu basis with
the Term Loans; provided, that any prepayment made at a discount to par shall
only be included to the extent of the cash amount actually paid, and

 

(B)         all payments and prepayments of Revolving Loans pursuant to Section
2.07(1)(a) during such fiscal year, in each case to the extent accompanied by a
corresponding permanent reduction in the Revolving Commitments,

 

in the case of each of the preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Funded Debt;

 

provided, that commencing with the fiscal year ending on December 31, 2016, the
ECF Percentage shall be (w) 50% if the First Lien Net Leverage Ratio for the
fiscal year covered by such financial statements was less than or equal to
1.75:1.00 and greater than 1.25:1.00, (x) 25% if the First Lien Net Leverage
Ratio for the fiscal year covered by such financial statements was less than or
equal to 1.25:1.00 and greater than 0.75:1.00, and (z) 0% if the First Lien Net
Leverage Ratio for the fiscal year covered by such financial statements was less
than or equal to 0.75:1.00.

 

For the avoidance of doubt, no prepayment will be required under this Section
2.07(2)(a) for the fiscal year ending December 31, 2014.

 

(b)          (i) If (A) the Borrower or any of the Restricted Subsidiaries
Disposes of any property or assets pursuant to Section 7.05(1), (6), (10), (16)
or (20) or (B) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds, the
Borrower shall prepay on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt of such Net Cash Proceeds, subject
to clause (2)(f) of this Section 2.07, an aggregate principal amount of Term
Loans equal to 100% of all Net Cash Proceeds realized or received; provided,
that if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Pari Passu Lien Debt or Permitted Pari Passu
Secured Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Pari Passu Lien Debt or Permitted Pari Passu
Secured Refinancing Debt (or Permitted Refinancing thereof) required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Cash Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, further, that the portion of
such net proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such net proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such net proceeds shall be allocated to the Term Loans in accordance
with the terms hereof) to the prepayment of the Term Loans and to the repurchase
or prepayment of Other Applicable Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to this
Section 2.07(2)(b)(i) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof; provided,
further, that no prepayment shall be required pursuant to this
Section 2.07(2)(b)(i) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 2.07(2)(b)(ii).

 

 
-93-

--------------------------------------------------------------------------------

 

 

(ii)           With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of Section 2.07(2)(b)(i)) or any Casualty Event, at the
option of the Borrower, the Borrower may reinvest (directly, or through one or
more of its Restricted Subsidiaries) all or any portion of such Net Cash
Proceeds in assets used or useful for the business of the Borrower and its
Restricted Subsidiaries (A) within twelve (12) months following receipt of such
Net Cash Proceeds or (B) if the Borrower or any of its Restricted Subsidiaries
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt of such Net Cash Proceeds, no later
than one hundred and eighty (180) days after the end of such twelve (12) month
period; provided, that if any Net Cash Proceeds are no longer intended to be or
cannot be so reinvested at any time after delivery of a notice of reinvestment
election, and subject to clauses (e) and (f) of this Section 2.07(2), an amount
equal to any such Net Cash Proceeds shall be applied within five (5) Business
Days after the Borrower or such Restricted Subsidiary reasonably determines that
such Net Cash Proceeds are no longer intended to be or cannot be so reinvested
to the prepayment of the Term Loans as set forth in this Section 2.07(2)(b).

 

(c)           If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (i) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (ii) that constitutes Credit Agreement Refinancing Indebtedness,
the Borrower shall prepay an aggregate principal amount of Term Loans equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Cash Proceeds (in the
case of clause (i)) and substantially concurrently with the incurrence of such
Credit Agreement Refinancing Indebtedness (in the case of clause (ii)).

 

(d)           If at any time, the aggregate principal amount of Total
Utilization of Revolving Commitments exceeds the Revolving Commitments at such
time, the Borrower shall, in each case, forthwith, upon notification by the
Administrative Agent, prepay the Swing Line Loans first and then the other
Revolving Loans then outstanding in an amount equal to such excess. If any such
excess remains after repayment in full of the aggregate outstanding Swing Line
Loans and the other Revolving Loans, the Borrowers shall Cash Collateralize the
Letter of Credit Obligations in the manner set forth in Section 2.04(10) in an
amount equal to 103% of such excess.

 

(e)           (i) Except as may otherwise be set forth in any Refinancing
Amendment, Extension Amendment or any Incremental Amendment, each prepayment of
Term Loans pursuant to Section 2.07(2)(a), (b) or (c) shall be applied ratably
to each Class of Term Loans then outstanding (provided, that any prepayment of
Term Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt),

 

(ii)          with respect to each Class of Loans (other than Revolving Loans or
Swing Line Loans), each prepayment pursuant to clauses (a) through (c) of this
Section 2.07(2) shall be applied to remaining scheduled installments of
principal thereof following the date of prepayment in direct order of maturity;
and

 

(iii)         each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares of such prepayment.

 

 
-94-

--------------------------------------------------------------------------------

 

 

(f)           Notwithstanding any other provisions of this Section 2.07(2),
(i) to the extent that any or all of the Net Cash Proceeds of any Disposition by
a Foreign Subsidiary giving rise to a prepayment event pursuant to
Section 2.07(2)(b) (a “Foreign Disposition”), the Net Cash Proceeds of any
Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess
Cash Flow of a Foreign Subsidiary are prohibited or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.07(2) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
(2) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.07(2) to the extent provided herein and (ii) to
the extent that the Borrower has determined in good faith that repatriation to
the United States of any or all the Net Cash Proceeds of any Foreign
Disposition, any Foreign Casualty Event or Excess Cash Flow of a Foreign
Subsidiary would have material adverse tax consequences (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided, that in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.07(2) (or such Excess Cash Flow would have been required to be
applied to prepayments pursuant to this Section 2.07(2)), (A) the Borrower
applies an amount equal to such Net Cash Proceeds or Excess Cash Flow to such
reinvestments or prepayments (in the case of Net Cash Proceeds) and to such
prepayments (in the case of Excess Cash Flow) as if such Net Cash Proceeds or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against it if such Net Cash Proceeds or Excess Cash Flow had been
repatriated to the United States by such Foreign Subsidiary (or, if less, the
Net Cash Proceeds or Excess Cash Flow that would be calculated if received by
such Foreign Subsidiary) or (B) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(g)           The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Loans pursuant to Section 2.07(2)(a), (b), (c), or
(d) three (3) Business Days prior to the date on which such payment is due. Such
notice shall state that the Borrower is offering to make or will make such
mandatory prepayment on or before the date specified in Section 2.07(2)(a), (b),
(c) or (d), as the case may be (each, a “Prepayment Date”). Once given, such
notice shall be irrevocable (provided, that the Borrower may rescind any notice
of prepayment under Section 2.07(2)(c) if such prepayment would have resulted
from a refinancing of all or any portion of the applicable Facility or been made
in connection with a Disposition, which refinancing or Disposition shall not be
consummated or shall otherwise be delayed) and all amounts subject to such
notice shall be due and payable on the Prepayment Date (except as otherwise
provided in the last sentence of this Section 2.07(2)(g)). Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
give notice to each Lender of the prepayment, the Prepayment Date and of such
Lender’s Pro Rata Share of the prepayment. Each Lender may elect (in its sole
discretion) to decline all (but not less than all) of its Pro Rata Share of any
mandatory prepayment (other than any mandatory prepayment with the proceeds of
any Credit Agreement Refinancing Indebtedness or a mandatory prepayment pursuant
to Section 2.07(2)(d)) by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m.(New York City time), on the date that is one
(1) Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If a Lender fails to deliver a
notice of election declining receipt of its Pro Rata Share of such mandatory
prepayment to the Administrative Agent within the time frame specified above,
any such failure will be deemed to constitute an acceptance of such Lender’s Pro
Rata Share of the total amount of such mandatory prepayment of Term Loans. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately notify the Borrower of such election. Any amount so declined
by any Lender shall be retained by the Borrower and the Restricted Subsidiaries
or applied by the Borrower or any of the Restricted Subsidiaries in any manner
not inconsistent with the terms of this Agreement.

 

 
-95-

--------------------------------------------------------------------------------

 

 

(3)           Interest, Funding Losses, Etc. All prepayments under this
Section 2.07 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurodollar Rate Loan on a date
prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.

 

(4)           Application of Prepayment Amounts. In the event that the
obligation of the Borrower to prepay the Loans shall arise pursuant to
subsection (2) above, (a) first, the Borrower shall prepay the outstanding
principal amount of the Term Loans in the amount of such prepayment obligation
within the applicable time periods specified in subsection (2) above, with such
prepayment to be applied in the manner set forth in Section 2.07(2)(e) above,
(b) second, to the extent of any excess remaining after the prepayment as
provided in clause (a) above, the Borrower shall prepay the outstanding
principal amount of the Swing Line Loans, without a corresponding permanent
reduction to the Revolving Commitments, (c) third, to the extent of any excess
remaining after the prepayment as provided in clauses (a) and (b) above, the
Borrower shall prepay the outstanding principal amount of the Revolving Loans,
without a corresponding permanent reduction to the Revolving Commitments, and
(d) fourth, to the extent of any excess remaining after application as provided
in clauses (a), (b) and (c) above, the Borrower shall pay any outstanding
Reimbursement Obligations, and thereafter the Borrower shall Cash Collateralize
the Letter of Credit Usage to the extent required under Section 2.04(10). Each
payment or prepayment pursuant to the provisions of this Section 2.07(4) shall
be applied ratably among the Lenders holding the Loans being prepaid, in
proportion to the principal amount held by each, and shall be applied as among
the Term Loans or the Revolving Loans, as the case may be, being prepaid,
(i) first, to prepay all Base Rate Loans, and (ii) second, to the extent of any
excess remaining after application as provided in clause (i) above, to prepay
all Eurodollar Rate Loans (and as among Eurodollar Rate Loans, (A) first to
prepay those Eurodollar Rate Loans, if any, having Interest Periods ending on
the date of such prepayment, and (B) thereafter, to the extent of any excess
remaining after application as provided in clause (A) above, to prepay any
Eurodollar Rate Loans in the order of the expiration dates of the Interest
Periods applicable thereto).

 

Notwithstanding any of the other provisions of this Section 2.07, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.07 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.07 in respect of any such Eurodollar Rate Loan, prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.07. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.07.

 

 
-96-

--------------------------------------------------------------------------------

 

 

SECTION 2.08     Termination or Reduction of Commitments.

 

(1)           Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided, that (a) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $250,000 in excess
thereof or, if less, the entire amount thereof and (c) the Borrower shall not
terminate or reduce (i) the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.07,
the Total Utilization of Revolving Commitments would exceed the total Revolving
Commitments, (ii) the Letter of Credit Sublimit if, after giving effect thereto,
the Letter of Credit Usage not fully Cash Collateralized hereunder at 103% of
the maximum face amount of any then outstanding Letters of Credit would exceed
the Letter of Credit Sublimit or (iii) the Swing Line Sublimit if, after giving
effect to any concurrent prepayment of Swing Line Loans in accordance with
Section 2.07, the Total Utilization of Revolving Commitments with respect to
Swing Line Loans would exceed the Swing Line Sublimit. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or otherwise shall be delayed.

 

(2)           Mandatory.

 

(a)           (i) The Term Loan Commitment of each Lender shall be automatically
and permanently reduced to $0 upon the making of such Lender’s Term Loans
pursuant to Section 2.01 and (ii) the Revolving Commitments shall terminate on
the Revolving Commitment Termination Date.

 

(b)           If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.08, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Commitments at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 

(3)           Effect of Termination or Reduction. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Pro Rata Share of Commitments of such Class.

 

SECTION 2.09     Repayment of Loans.

 

(1)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (a) on the last Business Day of each
fiscal quarter, commencing with the last Business Day of the first full fiscal
quarter that begins after the Closing Date an aggregate principal amount equal
to 1.25% of the aggregate principal amount of all Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.07)
and (b) on the Maturity Date for the Term Loans, the aggregate principal amount
of all Term Loans outstanding on such date.

 

(2)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders the outstanding principal amount of
the Revolving Loans on the Revolving Commitment Termination Date.

 

(3)           The Borrower shall repay to the Swing Line Lender (or, to the
extent required by Section 2.03(3), to the Administrative Agent for the account
of the Revolving Lenders) each Swing Line Loan made by the Swing Line Lender on
the earlier to occur of (a) the date seven (7) Business Days after such Swing
Line Loan is made and (b) the Maturity Date of the Revolving Loans, provided,
that on each date that a Revolving Loan is made, the Borrower shall repay all
Swing Line Loans then outstanding. At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, immediately upon the request of
the Swing Line Lender, the Borrower shall repay the outstanding Swing Line Loans
made by the Swing Line Lender in an amount sufficient to eliminate any Fronting
Exposure in respect of the Swing Line Loans.

 

 
-97-

--------------------------------------------------------------------------------

 

 

SECTION 2.10     Interest.

 

(1)           Subject to the provisions of Sections 2.10(2) and 2.10(3),
(a) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted Eurodollar Rate for such Interest Period plus the Applicable Rate,
(b) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate, and (c) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable Borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.

 

(2)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(3)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(4)           Accrued and unpaid interest on the amount of all outstanding past
due Obligations (including interest on past due interest) shall be due and
payable upon demand.

 

(5)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding, under any Debtor Relief Law.

 

(6)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for any
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Adjusted Eurodollar Rate by the Administrative Agent shall
be conclusive in the absence of manifest error. At any time when Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(7)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect unless
otherwise agreed between the Borrower and the Administrative Agent; provided,
that after the establishment of any new Class of Loans pursuant to a Refinancing
Amendment or Extension, the number of Interest Periods otherwise permitted by
this Section 2.10(7) shall increase by three (3) Interest Periods for each
applicable Class so established.

 

SECTION 2.11     Fees.

 

(1)           The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing (including pursuant to the Fee Letter) in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

 
-98-

--------------------------------------------------------------------------------

 

 

(2)           The Borrower agrees to pay to Lenders having Revolving Exposure:

 

(a)          commitment fees for the period from and including the Closing Date
to and including the Revolving Commitment Termination Date equal to (i) the
average of the daily difference between (A) the Revolving Commitments and
(B) the sum of (x) the aggregate principal amount of all outstanding Revolving
Loans (for the avoidance of doubt, excluding Swing Line Loans) plus (y) the
Letter of Credit Usage, times (2) the Applicable Commitment Fee; and

 

(b)          subject to Section 2.19(1)(b), letter of credit fees with respect
to all Letters of Credit (the “L/C Fee”) equal to (1) the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all Letters of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Notwithstanding anything herein to the contrary, while any Event of
Default exists, all L/C Fees shall accrue at the applicable Default Rate.

 

All fees referred to in this Section 2.11(2) shall be paid to the Administrative
Agent at the Administrative Agent’s Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(3)           The Borrower agrees to pay directly to the Issuing Bank, for its
own account, the following fees:

 

(a)          a fronting fee equal to 0.125% per annum times the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) (determined as of the close of business on any date of determination);
and

 

(b)          such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
the Issuing Bank’s standard schedule for such charges and as in effect at the
time of such issuance, amendment, transfer or payment, as the case may be, which
fees, costs and charges shall be payable to the Issuing Bank within three
Business Days after its demand therefor and are nonrefundable.

 

(4)           All fees referred to in Sections 2.11(2) and 2.11(3)(a) shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December of each year during the Revolving Commitment Period,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided, that any such fees accruing
after the Revolving Commitment Termination Date shall be payable on demand.

 

(5)           The Borrower agrees to pay:

 

(a)          on the Closing Date to each Lender party to this Agreement on the
Closing Date, as fee compensation for the making of such Lender’s Revolving
Commitment, a closing fee (the “Revolving Closing Fee”) in an amount equal to
0.50% of the amount of such Lender’s Revolving Commitment (including, without
duplication, any Revolving Loans actually funded) on the Closing Date, which
Revolving Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter;

 

 
-99-

--------------------------------------------------------------------------------

 

 

(b)          on the Closing Date to each Lender party to this Agreement on the
Closing Date, as fee compensation for the funding of such Lender’s Term Loan, a
closing fee (the “Term Closing Fee”) in an amount equal to 1.00% of the amount
of such Lender’s Term Loan made on the Closing Date, which Term Closing Fee will
be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter (such Term Closing Fee shall be
netted against Term Loans (in the form of original issue discount); and

 

(c)          on the earlier of the Closing Date and the date the Commitment
Letter is terminated (such earlier date, the “Ticking Fee Payment Date”) to each
Lender party to this Agreement on the Ticking Fee Payment Date, as fee
compensation for such Lender’s Term Loan Commitment, a ticking fee (the “Ticking
Fee”) in an amount per annum equal to such Lender’s Term Loan Commitment
multiplied by (i) from the period beginning on January 16, 2015 and ending on
February 15, 2015, a rate per annum equal to one-half of the Applicable Rate in
respect of Term Loans and (ii) from the period beginning on February 16, 2015
and ending on the Ticking Fee Payment Date, a rate per annum equal to the
Adjusted Eurodollar Rate plus the Applicable Rate in respect of Term Loans,
which Ticking Fee will be in all respects fully earned, due and payable on the
Ticking Fee Payment Date and non-refundable and non-creditable thereafter.

 

(6)           The Borrower agrees to pay to the Administrative Agent for its own
account the fees payable in the amounts and at the times separately agreed upon
as set forth in the Fee Letter.

 

(7)           At the time of the effectiveness of any Repricing Event that is
consummated during the period commencing on or prior to the twelve month
anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Initial Term
Loans that are either repaid, converted or subjected to a pricing reduction in
connection with such Repricing Event (including each Lender that withholds its
consent to such Repricing Event and is replaced as a Non-Consenting Lender under
Section 3.07), a fee in an amount equal to 1.0% of (a) in the case of a
Repricing Event described in clause (1) of the definition thereof, the aggregate
principal amount of all Initial Term Loans prepaid (or converted) in connection
with such Repricing Event and (b) in the case of a Repricing Event described in
clause (2) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding on such date that are subject to an effective
pricing reduction pursuant to such Repricing Event. Such fees shall be earned,
due and payable upon the date of the effectiveness of such Repricing Event.

 

SECTION 2.12     Computation of Interest and Fees. All computations of interest
for Base Rate Loans calculated by reference to the “prime rate” shall be made on
the basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(1), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

 
-100-

--------------------------------------------------------------------------------

 

 

SECTION 2.13     Evidence of Indebtedness.

 

(1)           The Borrowings made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence the relevant Class of such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(2)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.13(1), and by each Lender in its account or
accounts pursuant to Section 2.13(1), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.14     Payments Generally.

 

(1)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m. (New York City time) on the date specified herein. The Administrative
Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office; provided, that the
proceeds of any borrowing of Revolving Loans to finance the reimbursement of a
drawn Letter of Credit as provided in Section 2.04(3) shall be remitted by the
Administrative Agent to the Issuing Bank. All payments received by the
Administrative Agent after 2:00 p.m. (New York City time) shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

(2)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

 
-101-

--------------------------------------------------------------------------------

 

 

(3)           Unless the Borrower has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or the Issuing Bank, as applicable, that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or the Issuing Bank. If and to the extent that such payment was not in
fact made to the Administrative Agent in Same Day Funds, then such Lender or the
Issuing Bank, as applicable, shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender or the Issuing Bank in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender or the Issuing Bank, as
applicable, to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the applicable Overnight Rate from time to time in effect.

 

(4)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(5)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.07 are several and not joint. The failure of any Lender
to make any Loan on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
purchase its participation.

 

(6)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(7)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

 

(8)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.03(3), 2.04(3), 2.06, 2.15 or 10.07, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (a) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Line Lender or the Issuing Bank, as applicable,
to satisfy such Lender’s obligations to the Administrative Agent, the Swing Line
Lender and the Issuing Bank until all such unsatisfied obligations are fully
paid or (b) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (a) and (b) above, in any order as
determined by the Administrative Agent in its discretion.

 

 
-102-

--------------------------------------------------------------------------------

 

 

SECTION 2.15     Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans of a particular Class made by it (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (1) notify the Administrative
Agent of such fact, and (2) purchase from the other Lenders such participations
in the Loans made by them or such subparticipations in the participations in L/C
obligations or Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each relevant Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (a) the amount of such
paying Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The provisions of this paragraph shall not be construed to
apply to (i) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time, (ii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder or (iii) any payment received by such Lender not in its capacity as a
Lender. The Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by applicable Law, exercise
all its rights of payment (including the right of setoff, but subject to
Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.15 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.15 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.16     Incremental Borrowings.

 

(1)           Notice. At any time and from time to time, on one or more
occasions, the Borrower may, by notice to the Administrative Agent, (a) increase
the aggregate principal amount of any outstanding tranche of Term Loans or add
one or more additional tranches of term loans under the Loan Documents (the
“Incremental Term Facilities” and the term loans made thereunder, the
“Incremental Term Loans”) or (b) increase the aggregate principal amount of
Revolving Commitments (the “Incremental Revolving Facilities” and the revolving
loans and other extensions of credit made thereunder, the “Incremental Revolving
Loans”) (each such increase or tranche pursuant to clauses (a) and (b), an
“Incremental Facility” and the loans or other extensions of credit made
thereunder, the “Incremental Loans”).

 

(2)           Ranking. Incremental Term Loans shall rank pari passu in right of
payment with, and be secured on a pari passu basis with, the Initial Term Loans.

 

 
-103-

--------------------------------------------------------------------------------

 

 

(3)           Size. The aggregate principal amount of Incremental Facilities on
any date Indebtedness thereunder is first incurred (or commitments with respect
thereto are provided), together with the aggregate principal amount of
Incremental Equivalent Debt outstanding at such time, will not exceed an amount
equal to (a) if the First Lien Net Leverage Ratio is less than or equal to
2.75:1.00, the Fixed Incremental Amount plus (b) the Ratio Amount (the sum of
the Fixed Incremental Amount and the Ratio Amount, the “Incremental Amount”).
Calculation of the Ratio Amount, if used, shall be made on a Pro Forma Basis and
evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such calculation in reasonable detail. Each Incremental Amendment
executed in connection with an Incremental Facility shall identify whether all
or any portion of such Incremental Facility is being incurred pursuant to clause
(a) or (b) above; provided, that unless the Borrower elects otherwise, each
Incremental Facility will be deemed to be incurred (i) first against the Ratio
Amount to the extent permitted and (ii) thereafter against the Fixed Incremental
Amount. For the avoidance of doubt, if the Borrower incurs indebtedness under an
Incremental Facility under the Fixed Incremental Amount on the same date that it
incurs indebtedness under the Ratio Amount, then (if applicable) the First Lien
Net Leverage Ratio will be calculated with respect to such incurrence under the
Ratio Amount without regard to any incurrence of indebtedness under the Fixed
Incremental Amount. Each Incremental Facility will be in an integral multiple of
$1,000,000 and in an aggregate principal amount that is not less than
$20,000,000 (or such lesser minimum amount approved by the Administrative Agent
in its reasonable discretion); provided, that such amount may be less than such
minimum amount or integral multiple amount if such amount represents all the
remaining availability under the limit set forth above.

 

(4)           Incremental Lenders. Incremental Facilities may be provided by any
existing Lender (it being understood that no existing Lender shall have an
obligation to make all or any portion of any Incremental Loan) or by any
Additional Lender, in each case, on terms permitted by this Section 2.16.

 

(5)           Incremental Facility Amendments; Use of Proceeds. Each Incremental
Facility will become effective pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Person providing such Incremental Facility and
the Administrative Agent. The Administrative Agent will promptly notify each
Lender as to the effectiveness of each Incremental Amendment. Incremental
Amendments may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.16. An Incremental
Amendment may (a) extend or add “call protection” to any existing tranche of
Term Loans, including amendments to Section 2.11(7), and (b) amend the schedule
of amortization payments relating to any existing tranche of Term Loans,
including amendments to Section 2.09(1) (provided, that any such amendment shall
not decrease any amortization payment to any Lender that would have otherwise
been payable to such Lender prior to the effectiveness of the applicable
Incremental Amendment), in the case of each clause (a) and (b), so that such
Incremental Term Loans and the applicable existing Term Loans form the same
Class of Term Loans; provided, further, that such amendments are not materially
adverse to the existing Term Loan Lenders (as determined in good faith by the
Borrower). Each of the parties hereto hereby agrees that upon the effectiveness
of any Incremental Amendment, this Agreement and the other Loan Documents, as
applicable, will be amended to the extent necessary to reflect the existence and
terms of the Incremental Facility and the Incremental Term Loans evidenced
thereby. This Section 2.16 shall supersede any provisions in Section 2.15 or
11.01 to the contrary. The Borrower may use the proceeds of the Incremental
Loans for any purpose not prohibited by this Agreement.

 

(6)           Conditions. The availability of Incremental Facilities under this
Agreement will be subject solely to the following conditions:

 

(a)          (i) no Default or Event of Default shall have occurred and be
continuing on the date such Incremental Facilities are incurred or would exist
immediately after giving effect thereto (subject to Section 1.08(5)) or (ii) in
the case of Incremental Facilities incurred in connection with a Permitted
Acquisition or another investment permitted hereunder, no Specified Event of
Default shall have occurred and be continuing on the date such Incremental
Facilities are incurred or would exist immediately after giving effect thereto
(subject to Section 1.08(5)); and

 

 
-104-

--------------------------------------------------------------------------------

 

 

(b)          the representations and warranties in the Loan Documents will be
true and correct in all material respects (except for representations and
warranties that are already qualified by materiality, which representations and
warranties will be true and correct in all respects) immediately prior to, and
immediately after giving effect to, the incurrence of such Incremental
Facilities; provided, that in connection with any Incremental Facility being
incurred in connection with a Limited Condition Acquisition, the condition set
forth in this clause (b) shall only be required with respect to (i) the
Specified Representations and (ii) the Acquisition Agreement Representations as
applied to the target of a Permitted Investment (conformed as reasonably
necessary for such Investment) and only to the extent that the failure of such
Acquisition Agreement Representations would result in a failure of a condition
precedent to the obligation of the Borrower or any Restricted Subsidiary to
consummate such Investment.

 

(7)           Terms. Each Incremental Amendment will set forth the amount and
terms of the relevant Incremental Facility. The terms of each tranche of
Incremental Term Loans will be as agreed between the Borrower and the Persons
providing such Incremental Term Loans; provided, that:

 

(a)          the final maturity date of such Incremental Term Loans will be no
earlier than the Latest Maturity Date of the Term Loans;

 

(b)          the Weighted Average Life to Maturity of such Incremental Term
Loans will be no shorter than the longest remaining Weighted Average Life to
Maturity of the Term Loans;

 

(c)          such Incremental Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments of the Term Loans; and

 

(d)          any amendments to the operational and agency provisions of this
Agreement shall be reasonably satisfactory to the Administrative Agent.

 

(8)           Pricing. The interest rate, fees, and original issue discount for
any Incremental Term Loans will be as determined by the Borrower and the Persons
providing such Incremental Term Loans; provided, that in the event that the
All-In Yield applicable to any Incremental Term Loans exceeds the All-In Yield
of any Term Loans incurred on the Closing Date by more than 50 basis points,
then the interest rate margins for such Term Loans shall be increased to the
extent necessary so that the All-In Yield of such Term Loans is equal to the
All-In Yield of such Incremental Term Loans minus 50 basis points; provided,
further, that any increase in All-In Yield of the Term Loans due to the increase
in a Eurodollar Rate or Base Rate floor on any Incremental Term Loan shall be
effected solely through an increase in any Eurodollar Rate or Base Rate floor
applicable to such Term Loans.

 

(9)           Adjustments to Revolving Loans. Upon each increase in the
Revolving Commitments pursuant to this Section 2.16,

 

(a)          each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each lender
providing a portion of such increase (each an “Incremental Revolving Facility
Lender”), and each such Incremental Revolving Facility Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Lender will equal the
percentage of the aggregate Revolving Commitments of all Lenders represented by
such Revolving Lender’s Revolving Commitments; and

 

 
-105-

--------------------------------------------------------------------------------

 

 

(b)          if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Incremental Revolving Facility be prepaid from the proceeds of Incremental
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Revolving Lender in
accordance with Section 3.05.

 

The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.16(9).

 

SECTION 2.17     Refinancing Amendments.(1)     Refinancing Loans. At any time
after the Closing Date, the Borrower may obtain, from any Lender or any
Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Term Loans or Revolving Loans then outstanding under this
Agreement, in the form of Refinancing Loans or Refinancing Commitments in each
case pursuant to a Refinancing Amendment.

 

(2)           Refinancing Amendments. The effectiveness of any Refinancing
Amendment will be subject only to the satisfaction on the date thereof of such
of the conditions set forth in Section 4.01 as may be requested by the providers
of applicable Refinancing Loans. The Administrative Agent will promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement will be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Refinancing Loans
incurred pursuant thereto (including any amendments necessary to treat the Term
Loans or Revolving Loans subject thereto as Refinancing Term Loans or
Refinancing Revolving Loans, respectively).

 

(3)           Required Consents. Any Refinancing Amendment may, without the
consent of any Person other than the Administrative Agent, the Borrower and the
Persons providing the applicable Refinancing Loans, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.17. This Section 2.17 supersedes any
provisions in Section 11.01 to the contrary.

 

(4)           Providers of Refinancing Loans. Refinancing Loans may be provided
by any existing Lender (it being understood that no existing Lender shall have
an obligation to make all or any portion of any Refinancing Loan) or by any
Additional Lender on terms permitted by this Section 2.17.

 

SECTION 2.18     Extensions of Loans.

 

(1)           Extension Offers. Pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by the Borrower to all Lenders holding
Loans or Commitments of a particular Class with a like Maturity Date, the
Borrower may extend such Maturity Date and otherwise modify the terms of such
Loans or Commitments pursuant to the terms set forth in an Extension Offer
(each, an “Extension,” and each group of Loans or Commitments so extended, as
well as any Loans of the same Class not so extended, each being a “tranche”).
Each Extension Offer will specify the minimum amount of Loans or Commitments
with respect to which an Extension Offer may be accepted, which will be an
integral multiple of $1,000,000 and an aggregate principal amount that is not
less than $10,000,000, or if less, (i) the aggregate principal amount of such
Loans outstanding or (ii) such lesser minimum amount as is approved by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed. Extension Offers will be made on a pro rata basis to all Lenders
holding Loans or Commitments of a particular Class with a like Maturity Date. If
the aggregate outstanding principal amount of such Loans (calculated on the face
amount thereof) or Commitments in respect of which Lenders have accepted an
Extension Offer exceeds the maximum aggregate principal amount of Loans or
Commitments offered to be extended pursuant to such Extension Offer, then the
Loans or Commitments of such Lenders will be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer. There is no requirement that any Extension Offer or Extension
Amendment (defined as follows) be subject to any “most favored nation” pricing
provisions. The terms of an Extension Offer shall be determined by the Borrower,
and Extension Offers may contain one or more conditions to their effectiveness,
including a condition that a minimum amount of Loans or Commitments of any or
all applicable tranches be tendered.

 

 
-106-

--------------------------------------------------------------------------------

 

 

(2)           Extension Amendments. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (an “Extension Amendment”) as may be necessary in order to
establish new tranches in respect of Extended Loans and Extended Commitments and
such amendments as permitted by clause (5) below as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches of Loans.
This Section 2.18 shall supersede any provisions in Section 2.15 or 11.01 to the
contrary. Except as otherwise set forth in an Extension Offer, there will be no
conditions to the effectiveness of an Extension Amendment. Extensions will not
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

 

(3)           Terms of Extension Offers and Extension Amendments. The terms of
any Extended Loans and Extended Commitments will be set forth in an Extension
Offer and as agreed between the Borrower and the Extending Lenders accepting
such Extension Offer; provided, that:

 

(a)          the final maturity date of such Extended Loans and Extended
Commitments will be no earlier than the Latest Maturity Date applicable to the
Loans or Commitments subject to such Extension Offer;

 

(b)          the Weighted Average Life to Maturity of any Extended Loans that
are Term Loans will be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans subject to such Extension Offer;

 

(c)          any Extended Loans that are Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments of Term Loans;

 

(d)          such Extended Loans and Extended Commitments are not secured by any
assets or property that does not constitute Collateral;

 

(e)          such Extended Loans and Extended Commitments are not guaranteed by
any Subsidiary of the Borrower other than a Guarantor; and

 

 
-107-

--------------------------------------------------------------------------------

 

 

(f)           the covenants and events of default applicable to Extended Loans
or Extended Commitments are either (i) substantially identical to or, taken as a
whole, no more favorable to the Lenders providing such Extended Loans or
Extended Commitments than those applicable to the Loans subject to such
Extension Offer, as determined in good faith by a Responsible Officer of the
Borrower in its reasonable judgment or (ii) otherwise on customary market terms,
as determined in good faith by a Responsible Officer of the Borrower in its
reasonable judgment; provided, that this clause (f) will not apply:

 

(A)         to (1) terms addressed in the preceding clauses (a) through (f), (2)
interest rate, fees, funding discounts and other pricing terms, (3) redemption,
prepayment or other premiums, (3) optional prepayment terms, (4) redemption
terms, and (5) covenants and events of default applicable only to periods after
the Latest Maturity Date at the time of incurrence of such Indebtedness; or

 

(B)          if an Extension Offer is made to all the Loans or Commitments of a
particular Class and all such Loans or Commitments are accepted in such
Extension Offer and amended pursuant to the applicable Extension Amendment.

 

Any Extended Loans will constitute a separate tranche of Term Loans or Revolving
Loans from the Term Loans or Revolving Loans held by Lenders that did not accept
the applicable Extension Offer.

 

(4)           Extension of Revolving Commitments. In the case of any Extension
of Revolving Commitments or Revolving Loans, the following shall apply:

 

(a)          all borrowings and all prepayments of Revolving Loans shall
continue to be made on a ratable basis among all Revolving Lenders, based on the
relative amounts of their Revolving Commitments, until the repayment of the
Revolving Loans attributable to the non-extended Revolving Commitments on the
relevant Maturity Date;

 

(b)          the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swing Line Loan
as between the Revolving Commitments of such new tranche and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the Maturity Date relating to such non-extended
Revolving Commitments has occurred;

 

(c)          no termination of extended Revolving Commitments and no repayment
of extended Revolving Loans accompanied by a corresponding permanent reduction
in extended Revolving Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of each other tranche of Revolving Loans and
Revolving Commitments (or each other tranche of Revolving Commitments and
Revolving Loans shall have otherwise been terminated and repaid in full);

 

(d)          the Maturity Date with respect to the Revolving Commitments may not
be extended without the prior written consent of the Issuing Bank and the Swing
Line Lender; and

 

(e)          at no time shall there be more than five (5) different tranches of
Revolving Commitments.

 

If the Total Utilization of Revolving Commitments exceeds the Revolving
Commitment as a result of the occurrence of the Maturity Date with respect to
any tranche of Revolving Commitments while an extended tranche of Revolving
Commitments remains outstanding, the Borrower shall make such payments as are
necessary in order to eliminate such excess on such Maturity Date.

 

 
-108-

--------------------------------------------------------------------------------

 

 

(5)     Required Consents. Subject to Section 2.18(4)(d), no consent of any
Lender or any other Person will be required to effectuate any Extension, other
than the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or condition), the Borrower and the applicable
Extending Lender. The transactions contemplated by this Section 2.18 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other
Person, and the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.18 will not apply to any of the
transactions effected pursuant to this Section 2.18.

 

SECTION 2.19     Defaulting Lenders.

 

(1)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 11.01 unless
otherwise agreed by the Borrower and the Administrative Agent.

 

 

(b)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s (in an amount equal
to 103% of the maximum face amount of all outstanding Letters of Credit) or the
Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.19(4); fourth, as the Borrower may request (so long as
no Event of Default shall have occurred and be continuing), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a Cash Collateral Account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s (in an amount equal to 103% of the maximum face
amount of all outstanding Letters of Credit) or the Swing Line Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit or Swing Line Loans, as applicable, issued under this
Agreement, in accordance with Section 2.19(4); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Agent, Lender, the Issuing Bank or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default shall have occurred and
be continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans are held by the Lenders pro rata in accordance with the
applicable Commitments without giving effect to Section 2.19(1)(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(1)(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 
-109-

--------------------------------------------------------------------------------

 

 

(c)         Certain Fees.

 

(i)        No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.11(2) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided, that
such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.11(2)(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.04.

 

(ii)        With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (i) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (d) below, (y) pay to the Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)          Cash Collateral. If the reallocation described in clause (c) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, (i)
first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (ii) second, Cash Collateralize Issuing Banks’ Fronting
Exposure (in an amount equal to 103% of the maximum face amount of all
outstanding Letters of Credit) in accordance with the procedures set forth in
Section 2.04.

 

 
-110-

--------------------------------------------------------------------------------

 

 

(2)           Defaulting Lender Cure. If the Borrower, the Administrative Agent
and each Swing Line Lender and the Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
applicable Commitments (without giving effect to Sections 2.04 and 2.19(1)(d))
whereupon such Lender will cease to be a Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

(3)           New Swing Line Loans/Letters of Credit. So long as any Revolving
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) the
Issuing Bank shall not be required to issue, extend or amend any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(4)           Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Bank (with a copy to the Administrative Agent)
or the Swing Line Lender (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Issuing Banks’ Fronting Exposure or the Swing Line
Lenders’ Fronting Exposure, as the case may be, with respect to such Defaulting
Lender (determined after giving effect to Sections 2.04 and 2.19(1)(d) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(a)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit and
Swing Line Loans, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that the Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent, the Issuing Bank or
the Lenders as herein provided (other than Liens permitted by Section 7.01), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(b)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit, Swing Line Loans or otherwise shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

 
-111-

--------------------------------------------------------------------------------

 

 

(c)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Banks’ or the Swing Line
Lender’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.19 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (ii) the determination by the Administrative
Agent and the Issuing Bank or the Swing Line Lender, as the case may be, that
there exists excess Cash Collateral; provided, that subject to the other
provisions of this Section 2.19, the Person providing Cash Collateral and the
Issuing Banks or the Swing Line Lender, as the case may be, may agree that the
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided, further, that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(5)           Hedge Banks. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Hedge Bank with respect to any Secured Hedge Agreement
entered into while such Lender was a Defaulting Lender.

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01    Taxes.

 

(1)           Except as required by Law, any and all payments by or on account
of any obligation of the Borrower or any Guarantor to or for the account of any
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges imposed
by any Governmental Authority, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (collectively, “Taxes”). If any Law
requires the deduction or withholding of any Tax by a Withholding Agent from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i)  the applicable Withholding Agent shall make such deduction or
withholding and shall pay the full amount deducted to the relevant taxing
authority, (ii) within thirty (30) days after the date of payment by a Loan
Party of any such Taxes pursuant to this Section 3.01(1) (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), such Loan Party shall furnish to the Administrative Agent the
original or a facsimile copy of a receipt evidencing payment thereof, or other
evidence of payment reasonably satisfactory to the Administrative Agent and
(iii) to the extent such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions and withholdings (including such deductions and withholdings
applicable to the additional sums payable under this Section 3.01(1)), the
applicable Lender (or, in the case of a payment received by an Agent for its own
account, such Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(2)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documentation required below in Section 3.01(3)) expired, obsolete or inaccurate
in any respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so. Notwithstanding anything to the contrary in the preceding three
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(3)(a), (b)(i), (b)(ii),
(b)(iii), (b)(iv), and (c), below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

 
-112-

--------------------------------------------------------------------------------

 

 

(3)           Without limiting the generality of the foregoing in Section
3.01(2):

 

(a)           Each Lender that is a “United States person” (within the meaning
of Section 7701(a)(30) of the Code) (each, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent, on or prior to the date on which such
U.S. Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two
(2) original copies of accurate, complete and signed IRS Form W-9 or successor
form certifying that such U.S. Lender is not subject to U.S. federal backup
withholding tax.

 

(b)           Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall
deliver to the Borrower and the Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) accurate, complete and original signed copies of whichever of
the following is applicable:

 

  (i)       IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case, any
successor form) certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party;

 

 (ii)       IRS Form W-8ECI (or any successor form) certifying that the income
receivable pursuant to any Loan Document is effectively connected with the
conduct of a trade or business in the United States;

 

(iii)       if the Foreign Lender is claiming the benefits of the exemption for
portfolio interest, (x) a certificate substantially in the form of Exhibit G-1
to the effect that such Foreign Lender is not (A) a bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code (a “Non-Bank Certificate”), and (y) an IRS Form W-8BEN or IRS Form W-8BEN-E
(or, in each case, any successor form), certifying that the Foreign Lender is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code;

 

(iv)       to the extent a Foreign Lender is not the beneficial owner for U.S.
federal income tax purposes, IRS Form W-8IMY (or any successor form) of the
Foreign Lender, accompanied by, as and to the extent applicable, IRS Form W-8BEN
or IRS Form W-8BEN-E (or, in each case, any successor form), IRS Form W-8ECI (or
any successor form), a Non-Bank Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9 (or any successor form), and any other required
supporting information from each beneficial owner; provided, that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Non-Bank Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner; or

 

 (v)       any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax on any payments to such Lender under any Loan Document.

 

 
-113-

--------------------------------------------------------------------------------

 

 

(c)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (b), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Notwithstanding anything to the contrary in this Section 3.01(3), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

(4)           The Administrative Agent shall, on or before the date on which it
becomes a party hereto, deliver to the Borrower two (2) accurate, complete and
original signed copies of (i) IRS Form W-9 or (ii) a U.S. branch withholding
certificate on IRS Form W-8IMY evidencing its agreement with the Borrower to be
treated as a “United States person” within the meaning of Section 7701(a)(30) of
the Code with respect to amounts received on account of any Lender, and IRS Form
W-8ECI (with respect to amounts received on its own account).

 

(5)           The Borrower agrees to pay any and all present or future stamp,
court or documentary taxes, and any other property, intangible, filing or
mortgage recording taxes or charges or similar levies, imposed by any
Governmental Authority which arise from any payment made under any Loan Document
(including additions to tax, penalties and interest related thereto) or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document, excluding, in each case, any Excluded Taxes
and any such amounts imposed in connection with an Assignment and Assumption,
grant of a participation, transfer or assignment to or designation of a new
applicable Lending Office or other office for receiving payments under any Loan
Document, except to the extent that any such change is requested in writing by
the Borrower (all such non-excluded Taxes described in this Section 3.01(5)
being hereinafter referred to as “Other Taxes”).

 

(6)           If any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) are
directly asserted against any Agent or Lender, such Agent or Lender may pay such
Indemnified Taxes and the Borrower will promptly indemnify and hold harmless
such Agent or Lender for the full amount of such Indemnified Taxes and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payments under this Section 3.01(6) shall be
made within ten (10) days after the date Borrower receives written demand for
payment from such Agent or Lender.

 

(7)           [Reserved].

 

 
-114-

--------------------------------------------------------------------------------

 

 

(8)           If any Agent or any Lender determines, in its sole discretion,
exercised in good faith, that it has received a refund in respect of any
Indemnified Taxes as to which it has been indemnified pursuant to this Section
3.01 by the Borrower or any Guarantor, as the case may be (including by the
payment of additional amounts pursuant to this Section 3.01), it shall promptly
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by such Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided, that the Borrower or the applicable Guarantor, as the case
may be, upon the request of such Agent or such Lender, shall repay the amount
paid over to the Borrower or the applicable Guarantor, as the case may be (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (8), in no event will any Agent or
any Lender be required to pay any amount to the Borrower any Guarantor pursuant
to this paragraph (8) the payment of which would place such Agent or such Lender
in a less favorable net after-tax position than the indemnified party would have
been in if the Indemnified Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Indemnified
Tax had never been paid. Such Agent or such Lender, as the case may be, shall
provide the Borrower with a copy of any notice of assessment or other evidence
reasonably available of the requirement to repay such refund received from the
relevant Governmental Authority (provided, that such Lender or such Agent may
delete any information therein that such Lender or such Agent deems confidential
or not relevant to such refund in its reasonable discretion). This subsection
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it reasonably
deems confidential) to the Borrower, any Guarantor or any other Person.

 

(9)           The agreements in this Section 3.01 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(10)         For the avoidance of doubt, for purposes of this Section 3.01, the
term “Lender” includes any Issuing Bank and any Swing Line Lender.

 

SECTION 3.02     Illegality. If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Adjusted Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

 
-115-

--------------------------------------------------------------------------------

 

 

SECTION 3.03     Inability to Determine Rates. If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Adjusted Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan or (c) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (ii) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

SECTION 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.

 

(1)           Increased Costs Generally. If any Change in Law shall:

 

(a)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Issuing Bank or the Swing Line Lender;

 

(b)          subject any Lender or the Issuing Bank or the Swing Line Lender to
any Tax with respect to this Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender, Issuing Bank or Swing Line Lender,
as applicable, in respect thereof (except, in each case, for (i) Indemnified
Taxes and (ii) Excluded Taxes); or

 

(c)          impose on any Lender or the Issuing Bank or the Swing Line Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
Eurodollar Rate Loans made by such Lender or the Issuing Bank or such Swing Line
Lender that is not otherwise accounted for in the definition of the Adjusted
Eurodollar Rate or this section (1);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank or such Swing Line Lender of making or maintaining
any Loan the interest on which is determined by reference to the Eurodollar Rate
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Issuing Bank or such other Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank (whether of
principal, interest or any other amount) then, from time to time within ten
(10) days after demand by such Lender or the Issuing Bank setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender or the Issuing Bank
such additional amount or amounts as will compensate such Lender or the Issuing
Bank for such additional costs incurred or reduction suffered. No Lender,
Issuing Bank or Swing Line Lender shall request that the Borrower pay any
additional amount pursuant to this Section 3.04(1) unless it shall concurrently
make similar requests generally to other borrowers similarly situated and
affected by such Change in Law and from whom such Lender, Issuing Bank or Swing
Line Lender is entitled to seek similar amounts.

 

 
-116-

--------------------------------------------------------------------------------

 

 

(2)           Capital Requirements. If any Lender or the Issuing Bank reasonably
determines that any Change in Law affecting such Lender or the Issuing Bank or
any Lending Office of such Lender or the Issuing Bank or such Lender’s or
Issuing Bank’s holding company, if any, regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Issuing Bank or the Loans made by or Letters
of Credit issued by it to a level below that which such Lender or the Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to liquidity or capital adequacy), then from time to time
upon demand of such Lender or the Issuing Bank setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(3)            Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or their respective holding company, as the case may
be, as specified in subsection (1) or (2) of this Section 3.04 and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(4)           Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation, provided, that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than one hundred and eighty (180) days prior to the date that such
Lender or the Issuing Bank notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 3.05     Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost, liability or expense incurred by it as a result of:

 

(1)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day prior to the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 
-117-

--------------------------------------------------------------------------------

 

 

(2)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(3)          any assignment of a Eurodollar Rate Loan on a day prior to the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.07;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

SECTION 3.06     Matters Applicable to All Requests for Compensation.

 

(1)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (b) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender in any material economic, legal or
regulatory respect.

 

(2)           Suspension of Lender Obligations. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurodollar Rate Loans from one Interest Period
to another Interest Period, or to convert Base Rate Loans into Eurodollar Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(3) shall be applicable);
provided, that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

 

(3)           Conversion of Eurodollar Rate Loans. If any Lender gives notice to
the Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.

 

 
-118-

--------------------------------------------------------------------------------

 

 

SECTION 3.07     Replacement of Lenders Under Certain Circumstances. If (a) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, (c) any Lender is a Non-Consenting
Lender, (d)(i) any Lender shall become and continue to be a Defaulting Lender
and (ii) such Defaulting Lender shall fail to cure the default pursuant to
Section 2.19(2) within five (5) Business Days after the Borrower’s request that
it cure such default or (e) any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

 

(1)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.07(2)(d);

 

(2)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit and
Swing Line Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts payable under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(3)          such Lender being replaced pursuant to this Section 3.07 shall
(a) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in Letters of
Credit or Swing Line Loans, and (b) deliver any Notes evidencing such Loans to
the Borrower or Administrative Agent (or a lost or destroyed note indemnity in
lieu thereof); provided, that the failure of any such Lender to execute an
Assignment and Assumption or deliver such Notes shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register and the Notes shall be deemed to be canceled upon such
failure;

 

(4)          the Eligible Assignee shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

 

(5)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(6)          in the case of any such assignment resulting from a Lender being a
Non-Consenting Lender, the Eligible Assignee shall consent, at the time of such
assignment, to each matter in respect of which such Lender being replaced was a
Non-Consenting Lender; and

 

(7)          such assignment does not conflict with applicable Laws.

 

Notwithstanding anything to the contrary contained above, any Lender that acts
as an Issuing Bank may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Bank (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such Issuing Bank or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such Issuing Bank) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 10.09.

 

 
-119-

--------------------------------------------------------------------------------

 

 

In the event that (a) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (b) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (c) the Required Lenders, Required Revolving
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.08     Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder and resignation of the Administrative Agent or
the Collateral Agent.

 

ARTICLE IV

Conditions Precedent to Borrowings

 

SECTION 4.01    Conditions to Initial Borrowing. The obligation of each Lender
to extend credit to the Borrower and of the Issuing Bank to issue Letters of
Credit hereunder on the Closing Date is subject to the satisfaction prior to (or
substantially simultaneously with) the consummation of the Acquisition, or due
waiver in accordance with Section 11.01, of only each of the following
conditions precedent:

 

(1)           The Administrative Agent’s receipt of the following, each of which
shall be originals, facsimiles or copies in.pdf format unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Parties (as applicable):

 

(a)          a Committed Loan Notice, which may be delivered on or prior to the
Closing Date;

 

(b)          executed counterparts of (i) this Agreement by the Borrower and
(ii) the Guaranty by each Loan Party (other than the Borrower);

 

(c)          subject to the Certain Funds Provision, executed counterparts of
the Perfection Certificate, the Security Agreement and the Intellectual Property
Security Agreements by each Loan Party party thereto, together with (i) the
certificates, if any, representing the Pledged Equity accompanied by undated
stock powers executed in blank and instruments evidencing the Pledged Debt
indorsed in blank and (ii) UCC financing statements in appropriate form for
filing under the UCC in the offices specified in Section I.A to the Perfection
Certificate;

 

(d)          certificates of good standing (to the extent applicable) from the
secretary of state (or such other office) of the state of the jurisdiction of
organization of each Loan Party; customary certificates of resolutions or other
action, incumbency certificates or other certificates of Responsible Officers of
each such Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date, and, in the case of
the Borrower including a certificate by a Responsible Officer of the Borrower
that the conditions specified in clause (3) and (5) below have been satisfied;

 

 
-120-

--------------------------------------------------------------------------------

 

 

(e)          an opinion from (i) Latham & Watkins LLP, special counsel to the
Loan Parties and (ii) LeClairRyan, special New Jersey counsel to the Loan
Parties;

 

(f)           a solvency certificate from the chief financial officer of the
Borrower (after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit I;

 

(g)          customary insurance certificates and, to the extent received after
Borrower’s commercially reasonable efforts to obtain the same, related
endorsements, with respect to all material property and liability insurance
required to be maintained pursuant to Section 6.07 and naming the Collateral
Agent as lender loss payee and/or additional insured, as applicable, under each
such insurance policy with respect to such insurance; and

 

(h)          copies of recent Lien and judgment searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties to the extent requested by the Lead Arrangers no less than 30 days prior
to the Closing Date;

 

(2)           All fees and expenses required to be paid hereunder on the Closing
Date, in the case of expenses and legal fees to the extent invoiced in
reasonable detail at least two (2) Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower), shall have been paid in full in
cash.

 

(3)           Confirmation from the Borrower that prior to or substantially
simultaneously with the initial Borrowing on the Closing Date (a) the
Acquisition shall be consummated in accordance with the terms of the Acquisition
Agreement and (b) the Closing Date Refinancing shall have been consummated.

 

(4)           The Lenders shall have received all outstanding documentation and
other information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act that in each case has been requested in writing by them at least
five days prior to the Closing Date.

 

(5)           Since June 30, 2014, there have been no events, changes,
circumstances, developments or occurrences which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect (as defined in the Acquisition Agreement) that would result in the
failure of a condition precedent to your obligation to consummate the
Acquisition under the Acquisition Agreement

 

(6)          The Acquisition Agreement Representations and the Specified
Representations shall be accurate in all material respects (or, if qualified by
“materiality,” “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the Closing Date;
provided, that to the extent that any Acquisition Agreement Representation
specifically refers to an earlier date, it shall be true and correct in all
material respects as of such earlier date; provided, further, that a failure of
any Acquisition Agreement Representation to be true and correct shall not (a)
result in a failure of the condition to the initial availability of the
Facilities on the Closing Date or (b) result in a Default or Event of Default,
unless, in each case, such failure results in a failure of a condition precedent
to the Borrower’s obligation to consummate the Acquisition pursuant to the terms
of the Acquisition Agreement, or such failure gives the Borrower the right
(taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement.

 

 
-121-

--------------------------------------------------------------------------------

 

 

(7)           The Administrative Agent shall have received the Quarterly
Financial Statements, in each case, in the form and to the extent received by
the Borrower pursuant to the terms of the Acquisition Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, (x) each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto and (y) transactions occurring (or to
occur) on the Closing Date in accordance with, and as expressly set forth in,
the funds flow memorandum delivered to (and approved by) the Administrative
Agent shall be deemed to occur and have occurred substantially simultaneously
with the initial Borrowing

 

SECTION 4.02    Conditions to All Borrowings After the Closing Date. Except as
set forth in Section 2.16(2) with respect to Incremental Loans, and subject to
Section 1.08(5), the obligation of each Lender to honor a Committed Loan Notice,
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, and
of the Swing Line Lender to make Swing Line Loans after the Closing Date, is
subject to the following conditions precedent:

 

(1)          The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Borrowing or
issuance, amendment, renewal or extension of any Letter of Credit; provided,
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates;

 

(2)          The Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof and, if applicable, the
Issuing Bank shall have received an Issuance Notice in accordance with the
requirements hereof or the Swing Line Lender shall have received a Swing Line
Loan Request in accordance with the requirements hereof; and

 

(3)          As of the date of such Borrowing or the date of any issuance,
amendment, renewal or extension of any Letter of Credit, no Default or Event of
Default shall have occurred and be continuing on such date (immediately prior to
giving effect to the extensions of credit requested to be made) or would result
after giving effect to the extensions of credit requested to be made on such
date.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to another Type or a continuation of Eurodollar Rate Loans)
and each Issuance Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the condition specified in Sections 4.02(1) and
(3) has been satisfied on and as of the date of the applicable Borrowing or
issuance, amendment, renewal or extension of a Letter of Credit.

 

 
-122-

--------------------------------------------------------------------------------

 

 

ARTICLE V

Representations and Warranties

 

To induce the Lenders to make any Loan and the Issuing Bank to issue any Letter
of Credit on the Closing Date, the Borrower represents and warrants to the
Lenders, the Issuing Bank, the Administrative Agent and the Collateral Agent
that on the Closing Date immediately prior to consummation of the Acquisition,
the Acquisition Agreement Representations and the Specified Representations are
true and correct in all material respects.

 

To induce the Lenders to make any Loan and the Issuing Bank to issue any Letter
of Credit after the Closing Date, the Borrower represents and warrants to the
Lenders, the Issuing Bank, the Administrative Agent and the Collateral Agent on
and as of each other date as required by Section 2.16 or 4.02, as applicable,
each of the following.

 

SECTION 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its respective Restricted Subsidiaries that is a Material
Subsidiary:

 

(1)     is a Person duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concept exists in such jurisdiction),

 

(2)     has all corporate or other organizational power and authority to (a) own
its assets and carry on its business as currently conducted and (b) in the case
of the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party,

 

(3)     is duly qualified and in good standing (to the extent such concept
exists in such jurisdiction) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification,

 

(4)     is in compliance with all applicable Laws, writs, injunctions and orders
and

 

(5)     has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted;

 

(6)     except in each case referred to in clause (3), (4) or (5), to the extent
that failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

SECTION 5.02   Authorization; No Contravention.

 

(1)          The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action.

 

(2)          Neither the execution, delivery and performance by each Loan Party
of each Loan Document to which such Loan Party is a party nor the consummation
of the Transactions will:

 

(a)        contravene the terms of any of its Organization Documents;

 

 
-123-

--------------------------------------------------------------------------------

 

 

(b)        result in any breach or contravention of, or the creation of any Lien
upon any of the property or assets of such Loan Party or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or

 

(c)        violate any applicable Law;

 

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.03   Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for:

 

(1)        filings necessary to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties;

 

(2)        the approvals, consents, exemptions, authorizations, actions, notices
and filings that have been duly obtained, taken, given or made and are in full
force and effect (except to the extent not required to be obtained, taken, given
or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents); and

 

(3)        those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.04   Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto and
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of each Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

SECTION 5.05   Financial Statements; No Material Adverse Effect.

 

(1)          (a) The Annual Financial Statements and the Quarterly Financial
Statements fairly present in all material respects the combined financial
condition of the Company and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in material accordance with
GAAP consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of the Quarterly
Financial Statement, to changes resulting from normal year-end adjustments and
the absence of footnotes.

 

(b)          The unaudited pro forma consolidated balance sheet and related
unaudited pro forma consolidated statement of income of the Company as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period of the Company ended at least forty-five
(45) days prior to the Closing Date for which financial statements are
available, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income) (the
“Pro Forma Financial Statements”), copies of which have heretofore been
furnished to the Administrative Agent, have been prepared based on the Annual
Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Company and its Subsidiaries as of September 30, 2014 and their estimated
results of operations for the period covered thereby.

 

 
-124-

--------------------------------------------------------------------------------

 

 

(2)          Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(3)          The forecasts of consolidated balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date until the seventh anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, when taken as a whole, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made, it being understood that (a) no forecasts are to be
viewed as facts, (b) any forecasts are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, (c) no
assurance can be given that any particular forecasts will be realized and
(d) actual results may differ and such differences may be material.

 

SECTION 5.06   Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.07   Labor Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (1) there are
no strikes or other labor disputes against any of the Borrower or its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened and
(2) hours worked by and payment made based on hours worked to employees of each
of the Borrower or its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with wage and hour
matters.

 

SECTION 5.08   Ownership of Property; Liens. Each Loan Party and each of its
respective Restricted Subsidiaries has good and valid record title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 7.01
and except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.09   Environmental Matters.

 

(1)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (a) the Borrower, each Guarantor
and each of their respective Restricted Subsidiaries are in compliance with all
applicable Environmental Laws (including having obtained all Environmental
Permits) and (b) neither the Borrower, any Guarantor nor any of their respective
Restricted Subsidiaries has received notice of or is subject to any pending, or
to the knowledge of the Borrower, threatened Environmental Claim or any other
Environmental Liability or is aware of any basis for any Environmental
Liability.

 

(2)          Neither the Borrower, any Guarantor nor any of their respective
Restricted Subsidiaries has used, released, treated, stored, transported or
disposed of Hazardous Materials, at or from any currently or formerly owned or
operated real estate or facility relating to its business, in a manner that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 
-125-

--------------------------------------------------------------------------------

 

 

SECTION 5.10   Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and its Restricted Subsidiaries have timely filed all Tax returns and
reports required to be filed, and have timely paid all Taxes (including in its
capacity as withholding agent) levied or imposed on their properties, income or
assets or otherwise due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP.

 

SECTION 5.11   ERISA Compliance.

 

(1)          Except as set forth in Schedule 5.11(1) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.

 

(2)          (a) No ERISA Event has occurred or is reasonably expected to occur,
(b) neither the Borrower nor any Guarantor nor any of their respective ERISA
Affiliates has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 et seq. or 4243 of ERISA
with respect to a Multiemployer Plan; (c) neither the Borrower nor any Guarantor
nor any of their respective ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA; and (d) neither the
Borrower nor any Guarantor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan has been determined
to be in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA) and no such Multiemployer Plan is reasonably
expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.11(2),
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

SECTION 5.12   Subsidiaries. As of the Closing Date, all of the outstanding
Equity Interests in the Borrower and its Restricted Subsidiaries have been
validly issued and are fully paid and (if applicable) nonassessable, and all
Equity Interests owned by the Borrower or any Guarantor in any of their
respective Restricted Subsidiaries are owned free and clear of all Liens of any
person except (1) those Liens created under the Collateral Documents and (2) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of the Borrower and each Subsidiary in
each Subsidiary, including the percentage of such ownership and (c) identifies
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 5.13   Margin Regulations; Investment Company Act.

 

(1)          As of the Closing Date, none of the Collateral is Margin Stock. No
Loan Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Borrowings or
issuance of, or drawings under, any Letter of Credit will be used for any
purpose that violates Regulation U.

 

(2)          Neither the Borrower nor any Guarantor is an “investment company”
under the Investment Company Act of 1940.

 

 
-126-

--------------------------------------------------------------------------------

 

 

SECTION 5.14   Disclosure. None of the written information and written data
heretofore or contemporaneously furnished in writing by or on behalf of the
Borrower or any Guarantor to any Agent or any Lender on or prior to the Closing
Date in connection with the transactions contemplated hereby and the negotiation
of this Agreement or delivered hereunder or any other Loan Document, when taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make such written information and written data taken
as a whole, in the light of the circumstances under which it was delivered, not
materially misleading (after giving effect to all modifications and supplements
to such written information and written data, in each case, furnished after the
date on which such written information was originally delivered and prior to the
Closing Date); it being understood that for purposes of this Section 5.14, such
written information and written data shall not include projections, pro forma
financial information, financial estimates, forecasts and forward-looking
information or information of a general economic or general industry nature.

 

SECTION 5.15   Intellectual Property; Licenses, Etc. The Borrower and the
Restricted Subsidiaries own or have a valid right to use, all the Intellectual
Property necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, the operation of the respective
businesses of the Borrower or any of its Restricted Subsidiaries as currently
conducted does not infringe upon, misuse, misappropriate or violate any
intellectual property rights held by any Person except for such infringements,
misuses, misappropriations or violations individually or in the aggregate, that
would not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any Intellectual Property owned by the Borrower or any of
its Restricted Subsidiaries is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.16   Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

SECTION 5.17   USA PATRIOT Act, FCPA and OFAC.

 

(1)          Each of the Borrower and its Subsidiaries is in compliance with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the USA PATRIOT Act. No part of the proceeds of the
Loans will be used, directly or, to Borrower’s knowledge, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

(2)          None of the Borrower or any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Borrower or any Restricted Subsidiary, (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or the U.S. State Department.
The Borrower will not directly or, to its knowledge (after due inquiry),
indirectly use the proceeds of the Loans or Letters of Credit or otherwise
knowingly make available such proceeds to any person, for the purpose of
financing the activities of any person, or in any territory or country,
currently subject to any U.S. sanctions administered by OFAC.

 

 
-127-

--------------------------------------------------------------------------------

 

 

SECTION 5.18   Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Debt and any Pledged Equity required to be delivered pursuant to
the applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority perfected Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the Borrower and the
applicable Guarantors, respectively, in the Collateral described therein.

 

SECTION 5.19   Use of Proceeds. The Borrower will use the proceeds of (a) the
Revolving Loans, and may request the issuance of Letters of Credit, solely for
working capital and other general corporate purposes, including transactions
that are not prohibited by the terms of this Agreement (including Permitted
Investments) and for the purposes set forth in clause (b) below; and (b) the
Term Loans made on the Closing Date to finance the Transactions.

 

SECTION 5.20   Health Care Laws and Permits.  

 

(1)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, each of the Borrower and its
Subsidiaries are in compliance with all applicable Health Care Laws.

 

(2)          Each of the Borrower and its subsidiaries holds and is operating in
material compliance with all Permits, except where the failure to hold or
operate in material compliance with such Permits would not result in a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries has received any
written notice of proceedings relating to, and to the knowledge of Borrower
there are no facts or circumstances that could reasonably be expected to lead
to, the revocation, suspension, termination or modification of any such
certificate Permit, except where such revocation, suspension, termination or
modification of any such Permit has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(3)          The Borrower and its Subsidiaries have not received any written
notice or, to the knowledge of Borrower, other communication from any
Governmental Authority, regarding any actual or alleged violation of, any
applicable Health Care Law by Borrower or any of its Subsidiaries, except where
such actual or alleged violation has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(4)          No Included Product is the subject of, or subject to (as
applicable), any recall, market withdrawal or seizure, or any warning letter or
other written communication from any Governmental Authority to the Borrower or
any of its Subsidiaries requiring such action or asserting that an Included
Product fails to comply with applicable law, except where such action, letter or
communication has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Borrower and
its Subsidiaries have not received any written notice or written correspondence
from any Governmental Authority requiring the termination or suspension of, or
imposing a clinical hold on any such studies, tests or preclinical or clinical
trials conducted by or on behalf of the Borrower and its Subsidiaries, which
termination, suspension or clinical hold would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Since March 9, 2013
neither Borrower nor any Subsidiary has received written notification from any
Governmental Authority that an Included Product fails to comply with applicable
Law, which failure could reasonably be expected to result in sanctions or
adversely affect the Permits of the Borrower and its Subsidiaries’ facilities,
except where such sanctions or adverse effect on the Permits have not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 
-128-

--------------------------------------------------------------------------------

 

 

ARTICLE VI
Affirmative Covenants

 

So long as the Termination Conditions have not been satisfied, the Borrower
will, and will (except in the case of the covenants set forth in Sections 6.01,
6.02 and 6.03) cause each of the Restricted Subsidiaries to:

 

SECTION 6.01      Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution by the Administrative Agent to each Lender) each of
the following:

 

(1)           Audited Financial Statements. As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2015), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, together with related
notes thereto, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of KPMG LLP or any
other independent registered public accounting firm of nationally recognized
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion will be prepared in accordance with generally
accepted auditing standards and will not be subject to any explanatory statement
as to the Borrower’s ability to continue as a “going concern” or like
qualification or exception (other than with respect to (a) an upcoming maturity
date within the next twelve months under the Facilities or (b) any potential
inability to satisfy the financial covenant set forth in Section 8.01 on a
future date or in a future period) or any qualification or exception as to the
scope of such audit;

 

(2)           Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower (commencing with the
fiscal quarter ending March 31, 2015), a condensed consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related (a) condensed consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(b) condensed consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth, in each case of clauses (a) and (b), in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to year-end adjustments and the absence of footnotes;

 

(3)           Budgets. Within seventy-five (75) days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2015), a consolidated budget for the following fiscal year on a quarterly basis,
in form and substance consistent with the internal budget customarily prepared
by management of the Borrower for its internal use and setting forth the
material underlying assumptions upon which such consolidated budget was prepared
(including any projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected operations or income and projected cash
flow, in each case, to the extent prepared by management of the Borrower and
included in such consolidated budget, which projected financial statements shall
be prepared in good faith on the basis of assumptions believed to be reasonable
at the time of preparation of such projected financial statements);

 

 
-129-

--------------------------------------------------------------------------------

 

 

(4)           Management’s Discussion and Analysis. Simultaneously with the
delivery of the financial statements referred to in Sections 6.01(1) and 6.01(2)
above, a management’s discussion and analysis describing results of operations
of the Borrower in the form customarily prepared by management of the Borrower;
and

 

(5)           Unrestricted Subsidiaries; Consolidating Financial Statements.
Simultaneously with the delivery of the financial statements referred to in
Sections 6.01(1) and 6.01(2) above, consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in Section 6.01 (1) and Section
6.01(2) may be satisfied with respect to financial information of the Borrower
and its Subsidiaries by furnishing (i) the applicable financial statements of
any direct or indirect parent of the Borrower that holds all of the Equity
Interests of the Borrower or (ii) the Borrower’s or such entity’s form 10-K or
10-Q, as applicable, filed with the SEC; provided, that with respect to each of
the foregoing clauses (i) and (ii),

 

(a)           to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand; and

 

(b)           to the extent such information is in lieu of information required
to be provided under Section 6.01(1), such materials are accompanied by a report
and opinion of KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing or another accounting firm reasonably
acceptable to the Administrative Agent, which report and opinion will be
prepared in accordance with generally accepted auditing standards and will not
be subject to any explanatory statement as to the Borrower’s ability to continue
as a “going concern” or like qualification or exception (other than with respect
to (i) an upcoming maturity date within the next twelve months under the
Facilities and (ii) any potential inability to satisfy the financial covenant
set forth in Section 8.01 on a future date or in a future period) or any
qualification or exception as to the scope of such audit.

 

Financial statements required to be delivered pursuant to Section 6.01(1) or
Section 6.01(2) will not be required to contain purchase accounting adjustments
to the extent it is not practicable to include such adjustments in such
financial statements.

 

SECTION 6.02     Certificates; Other Information. Deliver to the Administrative
Agent (for prompt further distribution by the Administrative Agent to each
Lender) each of the following:

 

(1)           Compliance Certificates. No later than five (5) days after the
delivery of the financial statements referred to in Sections 6.01(1) and
6.01(2), a duly completed Compliance Certificate; provided, that if such
Compliance Certificate demonstrates a Financial Covenant Event of Default, the
Borrower may deliver, prior to or together with such Compliance Certificate, a
notice of an intent to cure (a “Notice of Intent to Cure”) pursuant to
Section 8.02 to the extent permitted thereunder;

 

(2)           Collateral and Subsidiary Information. Together with the delivery
of a Compliance Certificate with respect to the financial statements referred to
in Section 6.01(1),

 

 
-130-

--------------------------------------------------------------------------------

 

 

(a)         a report setting forth the information required by Sections 3.03(c)
and 4.02(f) of the Security Agreement (or confirming that there has been no
change in such information since the later of Closing Date and the date of the
last such report); and

 

(b)        a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date and the date
of the last such list.

 

(3)           SEC Filings, etc. Promptly after the same are publicly available,
copies of all annual, regular, periodic and special reports, proxy statements
and registration statements that the Borrower or any Restricted Subsidiary files
with the SEC, with any Governmental Authority that may be substituted therefor
or with any national securities exchange (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8), and in each case, to the extent not otherwise required to be
delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02; and

 

(4)           Other Information. Promptly, such additional information regarding
the business, legal, financial or corporate affairs of any Loan Party or any
Material Subsidiary that is a Restricted Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
on its own behalf or on behalf of any Lender reasonably request.

 

Documents required to be delivered pursuant to Section 6.01 or this Section 6.02
may be delivered electronically and if so delivered, will be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website addresses listed on Schedule 11.02, or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (A) upon written request by the
Administrative Agent, the Borrower will deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (B) the Borrower will notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender will be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Bookrunners or the Lead Arrangers will make available to the Lenders materials
or information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may
have personnel who do not wish to receive any information with respect to the
Borrower or its Subsidiaries, or the respective securities of any of the
foregoing, that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower will be deemed to have authorized the Administrative
Agent, the Joint Bookrunners, the Lead Arrangers and the Lenders to treat such
Borrower Materials as containing only Public-Side Information (provided,
however, that to the extent such Borrower Materials constitute Information, they
will be treated as set forth in Section 11.08); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public-Side Information”; and (iv) the Administrative
Agent, the Joint Bookrunners and the Lead Arrangers will be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public-Side Information.”

 

 
-131-

--------------------------------------------------------------------------------

 

 

Nothing in this Agreement or in any other Loan Document requires the Borrower to
disclose information (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws, (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product or (iv) the disclosure of
which is restricted by binding agreements on the Borrower or one of its
Subsidiaries not entered into primarily for the purpose of qualifying for the
exclusion in this clause (iv).

 

SECTION 6.03      Notice of Material Events. Promptly after a Responsible
Officer obtains actual knowledge thereof, notify the Administrative Agent of:

 

(1)           Defaults and Events of Default. The occurrence of any Default or
Event of Default; and

 

(2)           Material Events. To the extent any of the following has resulted,
or would reasonably be expected to result, in a Material Adverse Effect:

 

(a)         any dispute, litigation, investigation or proceeding between the
Borrower or any Restricted Subsidiary and any arbitrator or Governmental
Authority;

 

(b)        the filing or commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Restricted Subsidiary,
including any Environmental Claims or in respect of Health Care Laws or
Intellectual Property, or

 

(c)         the occurrence of any ERISA Event.

 

Each notice pursuant to this Section 6.03 will be accompanied by a written
statement of a Responsible Officer of the Borrower (i) that such notice is being
delivered pursuant to Section 6.03(1) or Section 6.03(2) (as applicable), and
(ii) setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04      Payment of Material Taxes. Timely pay, discharge or otherwise
satisfy, as the same become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (2) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 6.05      Maintenance of Existence, Etc.

 

(1)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization; and

 

 
-132-

--------------------------------------------------------------------------------

 

 

(2)           take all reasonable action to obtain, preserve, renew and keep in
full force and effect those of its rights (including with respect to
Intellectual Property), licenses, permits, privileges, and franchises, that are
material to the conduct of its business;

 

in each case, except (a) to the extent (other than with respect to the
preservation of the existence of the Borrower, except in a transaction permitted
under Section 7.04 or Section 7.05) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) pursuant to any merger, dissolution, liquidation, consolidation,
or Disposition permitted by Article VII.

 

SECTION 6.06      Maintenance of Material Properties. Maintain, preserve and
protect all of its material property, including the Mortgaged Properties, and
equipment used in the operation of its business in good working order, repair
and condition, except (1) for ordinary wear and tear, (2) casualty or
condemnation and (3) if the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 6.07      Maintenance of Insurance.

 

(1)           Maintain with insurance companies that the Borrower believes (in
the good faith judgment of its management) are financially sound and reputable
at the time the relevant coverage is placed or renewed or with a Captive
Insurance Subsidiary, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

(2)           Furnish to the Lenders, upon reasonable written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance carried by the Borrower and its Restricted Subsidiaries.

 

(3)           Each such policy of insurance will, as is appropriate and
customary, (a) name the Collateral Agent, on behalf of the Secured Parties, as
an additional insured thereunder as its interests may appear or (b) in the case
of each property and casualty insurance policy, contain a lender loss
payable/mortgagee clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties as the lender loss payee/mortgagee thereunder;
provided, that to the extent that the requirements of this Section 6.07(3) are
not satisfied on the Closing Date after the Borrower’s commercially reasonable
efforts to obtain the same, the Borrower may satisfy such requirements within
ninety (90) days of the Closing Date (as extended by the Administrative Agent in
its reasonable discretion).

 

(4)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

SECTION 6.08      Compliance with Material Laws. Comply in all material respects
with its Organization Documents and the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected individually
or in the aggregate to have a Material Adverse Effect.

 

 
-133-

--------------------------------------------------------------------------------

 

 

SECTION 6.09      Books and Records. Maintain books of record and account, in
which entries that are true and correct in all material respects will be made of
all material financial transactions and material matters involving the assets
and business of the Borrower or such Restricted Subsidiary, as the case may be
(it being understood and agreed that Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance will not constitute a breach of the representations, warranties or
covenants hereunder).

 

SECTION 6.10      Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent, the Collateral Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial,
and operating records, to make copies thereof or abstracts therefrom and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to such accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, that unless
an Event of Default is continuing, (1) only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 6.10 and (2) the
Administrative Agent will not exercise such rights more often than two (2) times
during any calendar year and only one (1) such time will be at the Borrower’s
expense; provided, further, that when an Event of Default is continuing, the
Administrative Agent, the Collateral Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders will give the Borrower the opportunity to participate in any discussions
with the Borrower’s independent public accountants. None of the Borrower or any
of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter, or provide information, that
(a) constitutes non-financial trade secrets or non-financial proprietary
information, (b) in respect of which disclosure is prohibited by Law, (c) is
subject to attorney-client or similar privilege or constitutes attorney work
product or (d) the disclosure of which is restricted by binding agreements not
entered into primarily for purposes of qualifying for the exclusion in this
clause (d).

 

SECTION 6.11      Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(1)           (i) upon the formation or acquisition of any new direct or
indirect wholly owned Material Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) by any Loan Party, the designation in accordance with
Section 6.13 of any existing direct or indirect wholly owned Material Domestic
Subsidiary as a Restricted Subsidiary or any Person becoming a wholly owned
Material Domestic Subsidiary (that is a Restricted Subsidiary) or ceasing to be
an Excluded Subsidiary, (ii) upon the acquisition of any material assets by the
Borrower or any Guarantor and (iii) with respect to any Subsidiary at the time
it becomes a Loan Party, for any material assets held by such Subsidiary (in
each case, other than assets constituting Collateral under a Collateral Document
that becomes subject to the Lien created by such Collateral Document upon
acquisition thereof (without limitation of the obligations to perfect such
Lien)):

 

 
-134-

--------------------------------------------------------------------------------

 

 

(a)         within sixty (60) days (or such greater number of days specified
below) after such formation, acquisition or designation or, in each case, such
longer period as the Administrative Agent may agree in its reasonable
discretion, cause such Material Domestic Subsidiary to duly execute and deliver
to the Administrative Agent the Guaranty (or a joinder thereto in the form
attached thereto or other form reasonably acceptable to the Administrative
Agent), a supplement to the Perfection Certificate and other documentation the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Guaranty and the Collateral Documents
and:

 

  (i)        within sixty (60) days (or within ninety (90) days in the case of
documents listed in Section 6.12(2)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent Security Agreement Supplements, a
counterpart signature page to the Intercompany Subordination Agreement,
Intellectual Property Security Agreements and other security agreements and
documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Collateral Agent (it being agreed that a form and substance
consistent with the Security Agreement, Intellectual Property Security
Agreements and other Collateral Documents in effect on the Closing Date, shall
be satisfactory), in each case granting and perfecting Liens required by the
Collateral and Guarantee Requirement;

 

 (ii)        (A) cause each such Material Domestic Subsidiary that is required
to become a Guarantor pursuant to the Collateral and Guarantee Requirement (and
the parent of each such Material Domestic Subsidiary that is the Borrower or a
Guarantor) to deliver any and all certificates representing Equity Interests (to
the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing Indebtedness held by such Material Domestic Subsidiary and required
to be pledged pursuant to the Collateral Documents, endorsed in blank to the
Collateral Agent and (B) ensure that all Indebtedness owing from the Borrower or
any of the wholly owned Restricted Subsidiaries to any Loan Party (or any Person
required to become a Loan Party hereunder) will be subject to the Intercompany
Subordination Agreement; and

 

(iii)        within sixty (60) days (or within ninety (90) days in the case of
documents listed in Section 6.12(2)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take customary, or legally required, actions (including the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
first-priority perfected Liens (subject to Liens permitted under Section 7.01)
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law); and

 

 
-135-

--------------------------------------------------------------------------------

 

 

(b)         within sixty (60) days (or within ninety (90) days in the case of
documents listed in Section 6.12(2)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(1) as the
Administrative Agent may reasonably request;

 

provided, that actions relating to Liens on real property are governed by
Section 6.11(2) and not this Section 6.11(1).

 

(2)           Material Real Property.

 

(a)           Notice.

 

(i)          Within sixty (60) days after the formation, acquisition or
designation of a Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement (or, in each case, such
longer period as the Administrative Agent may agree in its reasonable
discretion), the Borrower will, or will cause such Material Domestic Subsidiary
to, furnish to the Collateral Agent a description of any Material Real Property
owned by such Material Domestic Subsidiary in reasonable detail.

 

(ii)         Within sixty (60) days after the acquisition of any Material Real
Property by a Loan Party after the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion), the Borrower will
furnish to the Collateral Agent a description of such Material Real Property in
reasonable detail.

 

(b)           Mortgages, etc. The Borrower will, or will cause the applicable
Loan Party to, provide the Collateral Agent with a Mortgage with respect to
Material Real Property the subject of a notice delivered pursuant to Section
6.11(2)(a), within ninety (90) days of the formation, acquisition or designation
of such Material Real Property (or such longer period as the Administrative
Agent may agree in its sole discretion), together with:

 

  (i)        evidence that counterparts of such Mortgage have been duly
executed, acknowledged and delivered and are in a form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on such Material Real Property in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or are otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

 

 (ii)        fully paid Mortgage Policies or signed commitments in respect
thereof together with such affidavits, certificates, and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the title insurance company to issue the Mortgage Policies
and endorsements contemplated above and evidence of payment of title insurance
premiums and expenses and all recording, mortgage, transfer and stamp taxes and
fees payable in connection with recording the Mortgage;

 

 
-136-

--------------------------------------------------------------------------------

 

 

(iii)        customary opinions of local counsel for such Loan Party in the
state in which such Material Real Property is located, with respect to the
enforceability and perfection of the Mortgage and any related fixture filings
and, where the applicable Loan Party granting the Mortgage on said Mortgaged
Property is organized, an opinion regarding the due authorization, execution and
delivery of such Mortgage, and in each case, such other matters as may be in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)       an ALTA survey or existing survey together with a no change affidavit
of such Mortgaged Property, sufficient for the title insurance company to remove
the standard survey exception and issue related endorsements and otherwise
reasonably satisfactory to the Administrative Agent (if reasonably requested by
the Administrative Agent); and

 

 (v)       a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Mortgaged Property, and
if any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency (or any successor agency) to be located in special
flood hazard area, a duly executed notice about special flood hazard area status
and flood disaster assistance and evidence of such flood insurance.

 

SECTION 6.12      Further Assurances. Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any
Collateral Document, and in each case at the expense of the Borrower, promptly
upon reasonable request by the Administrative Agent or the Collateral Agent or
as may be required by applicable Laws (1) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Collateral Document or other document or instrument relating to any
Collateral and (2) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
Collateral Agent may reasonably request from time to time in order to carry out
more effectively the purposes of the Collateral Documents and to satisfy the
Collateral and Guarantee Requirement.

 

SECTION 6.13      Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or designate
(or re-designate, as the case may be) any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that:

 

(1)           immediately before and after such designation (or re-designation),
no Specified Event of Default will be continuing;

 

(2)           other than for purposes of designating a Restricted Subsidiary as
an Unrestricted Subsidiary that is a Securitization Subsidiary in connection
with the establishment of a Qualified Securitization Financing, immediately
after giving effect to such designation (or re-designation), the Total Net
Leverage Ratio for the Test Period immediately preceding such designation (or
re-designation) for which financial statements have been delivered pursuant to
Section 6.01 is less than or equal to 3.25:1.00 (calculated on a Pro Forma
Basis) and, as a condition precedent to the effectiveness of any such
designation (or re-designation), the Borrower will deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating satisfaction of such test;

 

(3)           no Subsidiary may be designated as an Unrestricted Subsidiary if
such Subsidiary or any of its Subsidiaries owns any Equity Interests of, or owns
or holds any Lien on any property of, the Borrower or any other Restricted
Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to be so
designated;

 

 
-137-

--------------------------------------------------------------------------------

 

 

(4)           no Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would be a “Restricted Subsidiary” for the purpose of
any Junior Financing or any other Indebtedness of any Loan Party; and

 

(5)           the Investment resulting from the designation of such Restricted
Subsidiary as an Unrestricted Subsidiary is permitted by Section 7.02.

 

The designation of any Subsidiary as an Unrestricted Subsidiary will constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value (as determined by the Borrower in good faith) of
the Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary will
constitute the incurrence at the time of designation of any Indebtedness and
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value (as determined by the Borrower in good
faith) of the Borrower’s or its Subsidiary’s (as applicable) Investment in such
Subsidiary.

 

SECTION 6.14      Maintenance of Ratings. Use commercially reasonable efforts to
maintain (1) a public corporate credit rating from S&P and a public corporate
family rating from Moody’s (but not a specific rating), in each case in respect
of the Borrower, and (2) a public rating in respect of each Facility from each
of S&P and Moody’s (but not a specific rating).

 

SECTION 6.15      Use of Proceeds. Use the Proceeds of the Loans in the manner
set forth in Section 5.19.

 

SECTION 6.16      Post-Closing Matters. The Borrower will, and will cause each
of its Restricted Subsidiaries to, take each of the actions set forth on
Schedule 6.16 within the time period prescribed therefor on such schedule (as
such time period may be extended by the Administrative Agent).

 

ARTICLE VII

Negative Covenants

 

So long as the Termination Conditions are not satisfied, the Borrower will not,
nor will the Borrower permit any Restricted Subsidiary to:

 

SECTION 7.01      Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(1)           Liens created pursuant to any Loan Document;

 

(2)           Liens existing on the Closing Date and set forth on Schedule 7.01;

 

(3)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP;

 

 
-138-

--------------------------------------------------------------------------------

 

 

(4)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, so long as, in each case, such Liens arise
in the ordinary course of business that secure amounts not overdue for a period
of more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(5)           (a) pledges or deposits in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security laws or similar legislation or regulation or other insurance-related
obligations (including in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiaries;

 

(b)           Liens on cash securing obligations to insurance companies with
respect to insurable liabilities incurred in the ordinary course of business;
and

 

(c)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect to such insurance policies;

 

(6)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(7)           easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and title defects affecting real property that,
in the aggregate, do not in any case materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries taken as a whole,
or the use of the property for its intended purpose, and any other exceptions to
title on the Mortgage Policies accepted by the Collateral Agent in accordance
with this Agreement;

 

(8)           ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

(9)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;

 

(10)         deposits of cash with the owner or lessor of premises leased by the
Borrower or any of its Subsidiaries in the ordinary course of business of the
Borrower and such Subsidiary to secure the performance of the Borrower’s or such
Subsidiary’s obligations under the terms of the lease for such premises;

 

(11)         leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business (or other agreement under which the Borrower or any
Restricted Subsidiary has granted rights to end users to access and use the
Borrower’s or any Restricted Subsidiary’s products, technologies or services)
which do not (a) interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, or (b) secure any
Indebtedness;

 

 
-139-

--------------------------------------------------------------------------------

 

 

(12)         any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by the Borrower or any of the Restricted Subsidiaries as lessee or licensee in
the ordinary course of business;

 

(13)         Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 9.01(7);

 

(14)         Liens (a) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (b) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or documentary
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(15)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

 

(16)         Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

 

(17)         Liens (a) of a collection bank arising under Section 4-208 or 4-210
of the Uniform Commercial Code on the items in the course of collection, (b)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(c) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(18)         Liens that are customary contractual rights of setoff (a) relating
to the establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of the Restricted Subsidiaries or (c) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business;

 

(19)         Liens imposed by law or incurred pursuant to customary reservations
or retentions of title (including contractual Liens in favor of sellers and
suppliers of goods) incurred in the ordinary course of business for sums not
constituting borrowed money that are not overdue for a period of more than
thirty (30) days or that are being contested in good faith by appropriated
proceedings and for which adequate reserves have been established in accordance
with GAAP (if so required);

 

 
-140-

--------------------------------------------------------------------------------

 

 

(20)         Liens securing obligations in respect of Indebtedness permitted
under Section 7.03(7); provided, that (a) such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (b) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (c) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(21)         Liens (a) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(9), 7.02(22),
7.02(23) or 7.02(24) to be applied against the purchase price for such
Investment or (b) consisting of an agreement to Dispose of any property in a
Disposition, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of creation of such
Lien;

 

(22)         Liens existing on property at the time of (and not in contemplation
of) its acquisition or existing on the property of any Person at the time such
Person becomes (and not in contemplation of such Person becoming) a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.13), in each case after the Closing Date; provided, that (a) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property of such
acquired Restricted Subsidiary) and (b) the Indebtedness secured thereby is
permitted under Section 7.03(7) or (9);

 

(23)         Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with a letter of
intent or purchase agreement;

 

(24)         Liens in favor of the Borrower or a Loan Party securing
Indebtedness permitted under Section 7.03(6);

 

(25)         Liens under the Loan Documents securing Cash Management Obligations
permitted under Section 7.03(14);

 

(26)         Liens under the Loan Documents securing any Secured Hedge
Agreement;

 

(27)         Liens on assets of Non-Loan Parties securing Indebtedness of such
Non-Loan Parties permitted by Section 7.03;

 

(28)         Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing;

 

(29)         Liens in respect of the cash collateralization of letters of
credit;

 

(30)         the modification, replacement, renewal or extension of any Lien
permitted by clauses (2), (20) and (22) of this Section 7.01; provided, that
(a) the Lien does not extend to any additional property other than
(i) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03(7)
and (ii) proceeds and products thereof and (b) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

 
-141-

--------------------------------------------------------------------------------

 

 

(31)         Liens on the Collateral securing obligations in respect of
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt and any Permitted Refinancing of any of the foregoing;
provided, that (a) any such Liens securing Permitted Pari Passu Secured
Refinancing Debt will be subject to an Equal Priority Intercreditor Agreement
and Junior Lien Intercreditor Agreement, if any and (b) any such Liens securing
Permitted Junior Secured Refinancing Debt will be subject to a Junior Lien
Intercreditor Agreement;

 

(32)         Liens on Collateral securing Indebtedness; provided, that (a) after
giving Pro Forma Effect to the incurrence of such Indebtedness, (i) if such
Indebtedness is secured on a pari passu basis with the Liens that secure the
Loans (“Pari Passu Lien Debt”), the First Lien Net Leverage Ratio (calculated
excluding the cash proceeds of such Indebtedness) measured as of the date of
initial attachment of such lien will be no greater than 1.75 to 1:00 or (ii) if
such Indebtedness is secured on a junior basis with the Liens that secure the
Loans (“Junior Lien Debt”), the Total Net Leverage Ratio (calculated excluding
the cash proceeds of such Indebtedness) measured as of the date of initial
attachment of such lien will be no greater than 3.25:1.00 and (b) such Liens are
in each case subject to an Equal Priority Intercreditor Agreement and/or Junior
Lien Intercreditor Agreement, as applicable; and

 

(33)         Liens securing Indebtedness or other obligations in an aggregate
principal amount as of the date of initial attachment of such Lien not to exceed
the greater of (a) $25,000,000 and (b) 10% of TTM Consolidated Adjusted EBITDA
on a Pro Forma Basis as of the applicable date of determination, in each case
determined as of the date of initial attachment of such Lien.

 

For purposes of determining compliance with this Section 7.01, in the event that
any Lien (or any portion thereof) meets the criteria of more than one of the
categories set forth above, the Borrower may, in its sole discretion, at the
time of incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Lien (or any portion thereof) in any manner that
complies with this covenant; provided, that all Liens created pursuant to the
Loan Documents will be deemed to have been incurred on the Closing Date in
reliance on the exception in clause (1) above and will not be permitted to be
reclassified pursuant to this paragraph.

 

SECTION 7.02      Investments. Make or hold any Investments, except:

 

(1)           Investments held by the Borrower or any of the Restricted
Subsidiaries in assets that are Cash Equivalents or were Cash Equivalents when
made;

 

(2)           loans or advances to officers, directors and employees of the
Borrower or any of the Restricted Subsidiaries,

 

(a)         for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes,

 

(b)         in connection with such Person’s purchase of Equity Interests of the
Borrower; provided, that to the extent such loans or advances are made in cash,
such cash is used to acquire such Equity Interests and directly or indirectly
contributed to the Borrower, and

 

(c)         for any other purpose; provided, that the aggregate principal amount
of such loans or advances at any time outstanding under clauses (b) and (c)
shall not exceed $10,000,000;

 

 
-142-

--------------------------------------------------------------------------------

 

 

(3)           Investments

 

(a)         by a Loan Party in a Loan Party,

 

(b)        by a Non-Loan Party in a Non-Loan Party that is a Restricted
Subsidiary,

 

(c)         by a Non-Loan Party in a Loan Party, and

 

(d)         by a Loan Party in a Non-Loan Party that is a Restricted Subsidiary;
provided, that (i) any such Investments made pursuant to this clause (d) in the
form of intercompany loans shall be subject to the Intercompany Subordination
Agreement, and (ii) the aggregate amount of Investments made pursuant to this
clause (d) shall not exceed at any time outstanding the sum of (A) the greater
of (1) $25,000,000 and (2) 10% of TTM Consolidated Adjusted EBITDA as of the
applicable date of determination and (B) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom, the
Available Amount at such time;

 

(4)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from account debtors and other creditors or
suppliers in the ordinary course of business;

 

(5)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions or Restricted Payments, permitted under Sections 7.01,
7.03 (other than Section 7.03(5)(b) and 7.03(6)), 7.04 (other than
Section 7.04(3)(b)), 7.05 (other than Section 7.05(4)(b) or 7.05(5)) and 7.06
(other than Section 7.06(4));

 

(6)           Investments existing on the Closing Date or made pursuant to
legally binding written contracts in existence on the Closing Date, in each
case, set forth on Schedule 7.02 and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided, that the amount of
any Investment permitted pursuant to this Section 7.02(6) is not increased from
the amount of such Investment on the Closing Date except pursuant to the terms
of such Investment as of the Closing Date or as otherwise permitted by another
clause of this Section 7.02;

 

(7)           Investments in Hedge Agreements;

 

(8)           promissory notes and other non-cash consideration that is
permitted to be received in connection with Dispositions permitted by Section
7.05;

 

(9)           Investments made to effect the Transactions;

 

(10)         Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practice;

 

(11)         Investments

 

(a)         received in connection with the bankruptcy, workout,
recapitalization or reorganization of, or in settlement of delinquent
obligations of, or other disputes with, the issuer of such Investment or an
Affiliate thereof,

 

 
-143-

--------------------------------------------------------------------------------

 

 

(b)         arising in the ordinary course of business upon the foreclosure with
respect to any secured Investment,

 

(c)         in satisfaction of judgments against other Persons, and

 

(d)        as a result of the settlement, compromise or resolutions of
litigation, arbitration or other disputes with Persons who are not Affiliates;

 

(12)         Investments entered into in connection with deferred compensation
arrangements;

 

(13)         advances of payroll payments to employees in the ordinary course of
business;

 

(14)         Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower or the net proceeds from
the issuance thereof;

 

(15)         Investments held by a Restricted Subsidiary acquired after the
Closing Date or of a Person merged into or consolidated with the Borrower or a
Restricted Subsidiary to the extent that, in each case, such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(16)         Guarantees by the Borrower or any of the Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business (including in connection with Permitted Acquisitions);

 

(17)         (a) Investments in a Securitization Subsidiary or any Investment by
a Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (b) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

 

(18)         Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 7.02(3)(b), 7.02(3)(d) or 7.02(24);

 

(19)         Investments consisting of purchases and acquisitions of inventory,
supplies, material, services or equipment or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons made in the ordinary course of business;

 

(20)         Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contacts and loans or advances
made to distributors in the ordinary course of business;

 

(21)         Investments made (a) in furtherance of drug co-development or
co-marketing, payments for shared development costs, reimbursements for product
development expenses, or other payments or Investments paid to a Person in the
pharmaceutical industry with a view toward developing the Borrower’s business in
the ordinary course of business and in a manner consistent with standard
business practices and (b) in connection with the Tolmar Agreement; provided,
that such loans, advances and/or Investments made pursuant to this clause (b)
shall not exceed an aggregate principal amount of $15,000,000 at any one time
outstanding;

 

 
-144-

--------------------------------------------------------------------------------

 

 

(22)         Permitted Acquisitions;

 

(23)         Investments, if (a) no Default or Event of Default exists at such
time of, or after giving effect to, such Investment and (b) the Total Net
Leverage Ratio for the Test Period immediately preceding the incurrence of such
Investment for which internal financial statements are available is less than or
equal 1.25:1:00 (calculated on a Pro Forma Basis); and

 

(24)         Investments made pursuant to this clause (24) that do not exceed at
any time outstanding the sum of (a) the greater of (i) $40,000,000 and (ii)
17.5% of TTM Consolidated Adjusted EBITDA on a Pro Forma Basis as of the
applicable date of determination and (b) so long as no Event of Default shall
have occurred and be continuing or would result from the making of any such
Investment, the Available Amount at such time.

 

For purposes of determining compliance with this Section 7.02, in the event that
any Investment (or any portion thereof) meets the criteria of more than one of
the categories set forth above, the Borrower may, in its sole discretion, at the
time such Investment is made, divide, classify or reclassify, or at any later
time divide, classify or reclassify, such Investment (or any portion thereof) in
any manner that complies with this covenant.

 

SECTION 7.03      Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:

 

(1)           Indebtedness under the Loan Documents (including Incremental Loans
and Extended Loans);

 

(2)           [Reserved];

 

(3)           Credit Agreement Refinancing Indebtedness, Incremental Equivalent
Debt and, in each case, any Permitted Refinancing thereof;

 

(4)           (a) Indebtedness existing on the date hereof and set forth on
Schedule 7.03 and any Permitted Refinancing thereof, (b) intercompany
Indebtedness outstanding on the Closing Date; provided, that all such
Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject to
the Intercompany Subordination Agreement and (c) Indebtedness consisting of
payments required under the Acquisition Agreement;

 

(5)           (a) Guarantees in respect of Indebtedness of the Borrower or any
of the Restricted Subsidiaries otherwise permitted hereunder; provided, that

 

(i)          no Guarantee by any Restricted Subsidiary of any Junior Financing
shall be permitted under this clause (5)(a) unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Guaranty,

 

(ii)         if the Indebtedness being Guaranteed is subordinated in right of
payment to the Obligations, such Guarantee shall be subordinated in right of
payment to the Guaranty on terms at least as favorable to the Lenders as those
contained in the subordination terms with respect to such Indebtedness, and

 

 
-145-

--------------------------------------------------------------------------------

 

 

(iii)        a Restricted Subsidiary that is not a Loan Party may not, by virtue
of this clause (5)(a), Guarantee Indebtedness that such Restricted Subsidiary
would not otherwise be permitted to incur under this Section 7.03, and

 

(b)          any Guarantee by the Borrower or any Guarantor of Indebtedness of a
Restricted Subsidiary that would have been a Permitted Investment in such
Restricted Subsidiary;

 

(6)           Indebtedness of the Borrower or any of the Restricted Subsidiaries
owing to the Borrower or any other Restricted Subsidiary to the extent
constituting a Permitted Investment; provided, that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

 

(7)           (a) Attributable Indebtedness relating to any transaction,

 

(b)           other Indebtedness (including Capitalized Leases) of the Borrower
and the Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, whether through the
direct purchase of assets or the Equity Interests of any Person owning such
assets, so long as such Indebtedness is incurred concurrently with, or within
two hundred and seventy (270) days after, the applicable acquisition,
construction, repair, replacement or improvement; provided, that the aggregate
principal amount of such Indebtedness at any one time outstanding incurred
pursuant to the preceding clause (a) and this clause (b) shall not exceed the
greater of (i) $30,000,000 and (ii) 15% of TTM Consolidated Adjusted EBITDA of
the Borrower on a Pro Forma Basis as of the applicable date of determination, in
each case determined at the time of incurrence, and

 

(c)           any Permitted Refinancing of Indebtedness incurred pursuant to the
preceding clauses (a) and (b);

 

(8)           Indebtedness in respect of (a) Obligations under Secured Hedge
Agreements and (b) Hedge Agreements designed to hedge against the Borrower’s or
any Restricted Subsidiary’s exposure to interest rates, foreign exchange rates
or commodities pricing risks, in each case of clauses (a) and (b), incurred in
the ordinary course of business and not for speculative purposes and Guarantees
thereof;

 

(9)           Indebtedness

 

(a)         of any Person that becomes a Restricted Subsidiary after the Closing
Date pursuant to a Permitted Investment, which Indebtedness is existing at the
time such Person becomes a Restricted Subsidiary and was not incurred in
contemplation of such Person becoming a Restricted Subsidiary, that is
non-recourse to (and is not assumed by any of) the Borrower or any Restricted
Subsidiary (other than any Subsidiary of such Person that is a Subsidiary on the
date such Person becomes a Restricted Subsidiary after the Closing Date) and is
either (A) unsecured or (B) secured only by the assets of such Restricted
Subsidiary by Liens permitted under Section 7.01(22), and in each case, any
Permitted Refinancing of any Indebtedness under this Section 7.03,

 

 
-146-

--------------------------------------------------------------------------------

 

 

(b)         of the Borrower or any Restricted Subsidiary assumed in connection
with any Permitted Acquisition if the amount of debt assumed by Restricted
Subsidiaries that are not Guarantors pursuant to this clause (b), when
aggregated with the amount of Indebtedness assumed by Restricted Subsidiaries
that are not Guarantors pursuant to clause (c) below does not exceed the greater
of (i) $30,000,000 and (ii) 15% of TTM Consolidated Adjusted EBITDA of the
Borrower on a Pro Forma Basis in each case determined at the time of incurrence,
and

 

(c)         any Permitted Refinancing of Indebtedness described in the foregoing
clauses (a) through (b);

 

(10)         Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in a Permitted Investment or Disposition, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments;

 

(11)         Indebtedness representing deferred compensation to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;

 

(12)         Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Borrower;

 

(13)         Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements with employees incurred by such Person in connection with the
Transactions or any Permitted Investment;

 

(14)         (a) Obligations in respect of Cash Management Obligations and
(b) other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements, in each case of clauses (a) and (b),
in the ordinary course of business;

 

(15)         Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business;

 

(16)         Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

(17)         obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business;

 

(18)         (a) Indebtedness in respect of letters of credit issued for the
account of the Borrower or any Restricted Subsidiary so long as (i) such
Indebtedness is unsecured and (ii) the aggregate face amount of such letters of
credit does not exceed $10,000,000 at any time and (b) Indebtedness in respect
of letters of credit that are fully cash collateralized;

 

 
-147-

--------------------------------------------------------------------------------

 

 

(19)         Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

 

(20)         Indebtedness incurred by a Non-Loan Party which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (20) and then outstanding, does not exceed the greater of (a) $25,000,000
and (b) 10% of TTM Consolidated Adjusted EBITDA of the Borrower on a Pro Forma
Basis, in each case determined at the time of incurrence;

 

(21)         Contribution Debt;

 

(22)         Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(23)         Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the greater of
(a) $35,000,000 and (b) 15% of TTM Consolidated Adjusted EBITDA of the Borrower
on a Pro Forma Basis, in each case determined at the time of incurrence;

 

(24)         Indebtedness incurred by a Foreign Subsidiary which, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this clause (24) and then outstanding, does not exceed the greater of (a)
$15,000,000 and (b) 7.5% of TTM Consolidated Adjusted EBITDA of the Borrower on
a Pro Forma Basis, in each case determined at the time of incurrence; and

 

(25)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (1) through (24) above.

 

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories set forth above, the Borrower may, in its sole discretion,
at the time of incurrence, divide, classify or reclassify, or at any later time
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant; provided, that all
Indebtedness created pursuant to the Loan Documents will be deemed to have been
incurred in reliance on the exception in clause (1) above and shall not be
permitted to be reclassified pursuant to this paragraph.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided, that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses in connection
therewith).

 

 
-148-

--------------------------------------------------------------------------------

 

 

The accrual of interest and the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

SECTION 7.04   Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

 

(1)           any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided, that

 

(a)         the Borrower shall be the continuing or surviving Person, and

 

(b)        such merger or consolidation does not result in the Borrower ceasing
to be organized under the Laws of the United States, any state thereof or the
District of Columbia,

 

(2)           (a) any Restricted Subsidiary that is not a Loan Party may merge
or consolidate with or into any other Restricted Subsidiary of the Borrower that
is not a Loan Party,

 

(b)          any Restricted Subsidiary may merge or consolidate with or into any
other Restricted Subsidiary of the Borrower that is a Loan Party,

 

(c)           any merger the sole purpose of which is to reincorporate or
reorganize a Loan Party in another jurisdiction in the United States shall be
permitted, and

 

(d)           any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and the Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

 

provided, in the case of the preceding clauses (b) through (d), that (i) no
Event of Default shall result therefrom and (ii) the surviving Person (or, with
respect to the preceding clause (d), the Person who receives the assets of such
dissolving or liquidated Restricted Subsidiary that is a Guarantor) shall be a
Loan Party;

 

(3)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided, that if the transferor in such a
transaction is a Loan Party, then (a) the transferee must be a Loan Party or
(b) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary which is not a Loan Party in
accordance with Section 7.02 (other than Section 7.02(5));

 

 
-149-

--------------------------------------------------------------------------------

 

 

(4)           so long as no Default exists or would result therefrom, the
Borrower may merge or consolidate with any other Person; provided, that (a) the
Borrower shall be the continuing or surviving corporation or (b) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (any
such Person, the “Successor Borrower”),

 

(i)          the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof or the District of
Columbia,

 

(ii)         the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent,

 

(iii)        each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to the Successor Borrower’s obligations
under this Agreement,

 

(iv)       each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement,

 

(v)        if requested by the Collateral Agent, each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable Mortgage (or other
instrument reasonably satisfactory to the Collateral Agent) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and

 

(vi)        the Borrower will deliver to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement, and, with respect to such opinion of counsel only,
including customary organization, due execution, no conflicts and enforceability
opinions to the extent reasonably requested by the Administrative Agent;

 

provided, further, that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement;

 

(5)           [Reserved];

 

(6)           so long as no Default exists or would result therefrom (in the
case of a merger or consolidation involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02 (other than Section 7.02(5));
provided, that the continuing or surviving Person shall be (a) the Borrower or
(b) a Restricted Subsidiary (provided, that if such Restricted Subsidiary is a
Loan Party, then the continuing or surviving Person shall also be a Loan Party),
in each case, which together with each of its Restricted Subsidiaries, shall
have complied with the applicable requirements of Section 6.11;

 

(7)           the Acquisition may be consummated; and

 

(8)           so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(5)).

 

 
-150-

--------------------------------------------------------------------------------

 

 

SECTION 7.05   Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(1)           Dispositions of obsolete, damaged, worn out, used or surplus
property (including for purposes of recycling), whether now owned or hereafter
acquired, in the ordinary course of business and Dispositions of property no
longer used or useful in the conduct of the business of the Borrower and the
Restricted Subsidiaries;

 

(2)           Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(3)           Dispositions of property to the extent that (a) such property is
exchanged for credit against the purchase price of similar replacement property
or (b) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property; provided, that to the extent the property
being transferred constitutes Collateral such replacement property shall
constitute Collateral;

 

(4)           Dispositions of property to the Borrower or a Restricted
Subsidiary; provided, that if the transferor of such property is a Loan
Party (a) the transferee thereof must be a Loan Party or (b) to the extent
constituting an Investment, such Investment must be a Permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 7.02
(other than Section 7.02(5));

 

(5)           Dispositions permitted by Sections 7.02 (other than
Section 7.02(5)), 7.04 (other than Section 7.04(7)) and 7.06 (other than
Section 7.06(4)) and Liens permitted by Section 7.01 (other than
Section 7.01(21)(b));

 

(6)           Dispositions of property pursuant to sale leaseback transactions;
provided, that

 

(a)         no Event of Default exists or would result therefrom (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Event of Default exists), and

 

(b)        the applicable Net Cash Proceeds thereof are applied in accordance
with Section 2.07(2)(b);

 

(7)           Dispositions of Cash Equivalents; provided, that such Disposition
shall be for no less than fair market value at the time of such Disposition as
determined by the Borrower in good faith;

 

(8)     leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole, provided, that such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition as determined by the Borrower in good faith;

 

(9)     transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

 

 
-151-

--------------------------------------------------------------------------------

 

 

(10)     Dispositions not otherwise permitted under this Section 7.05; provided,
that

 

(a)        at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default exists or would result from such Disposition,

 

(b)        with respect to any Disposition pursuant to this clause (10) for a
purchase price in excess of $10,000,000, the Borrower and its Restricted
Subsidiaries shall receive not less than 75% of the consideration for such
Disposition in the form of cash or Cash Equivalents; provided, however, that for
the purposes of this clause (b) each of the following shall be deemed to be
cash:

 

  (i)        any liabilities of the Borrower or its Restricted Subsidiaries (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) other than liabilities
that are by their terms subordinated in right of payment to the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing,

 

 (ii)        any securities received by the Borrower or its Restricted
Subsidiaries from such transferee that are converted by such Borrower or its
Restricted Subsidiaries into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within one hundred and eighty (180) days following
the closing of the applicable Disposition, and

 

(iii)        any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not in excess of the greater of (A) $10,000,000 and
(B) 5.0% of TTM Consolidated Adjusted EBITDA of the Borrower on a Pro Forma
Basis at the time of the receipt of such Designated Non-Cash Consideration, with
the fair market value of each item of Designated Non-Cash Consideration being as
determined by the Borrower in good faith and measured at the time received and
without giving effect to subsequent changes in value, and

 

(c)        such Disposition shall be for no less than fair market value at the
time of such Disposition as determined by the Borrower in good faith;

 

(11)         Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(12)         Dispositions or discounts of accounts receivable in connection with
the collection or compromise thereof;

 

(13)         any issuance or sale of Equity Interests in, or sale of
Indebtedness owing to or other securities of, an Unrestricted Subsidiary;

 

 
-152-

--------------------------------------------------------------------------------

 

 

(14)         to the extent allowable under Section 1031 of the Code (or
comparable or successor provision), any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Borrower or any of the Restricted Subsidiaries that is not in contravention
of Section 7.07; provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall constitute Collateral;

 

(15)         the unwinding of any Hedge Agreement;

 

(16)         Dispositions of assets in connection with the closing or sale of a
facility, including Dispositions of inventory, fee or leasehold interests in the
premises of such facility, equipment and fixtures located at such premises, and
the books and records relating to the operations of such facility; provided,
that as to each and all such sales and closings, (a) no Event of Default shall
be continuing and (b) such Dispositions shall be for no less than fair market
value at the time of such Disposition as determined by the Borrower in good
faith;

 

(17)         Disposition of Securitization Assets to a Securitization
Subsidiary; provided, that such Disposition shall be for no less than fair
market value at the time of such Disposition as determined by the Borrower in
good faith;

 

(18)         the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; or
the lease, sublease, license or sublicense outside the United States or the
discontinuance of the use or maintenance, in each case, of any Intellectual
Property, if the Borrower or any Restricted Subsidiary determines in its
reasonable business judgment that it would not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(19)         Dispositions of any property or assets with a fair market value at
the time of such Disposition (as determined by the Borrower in good faith) not
to exceed $2,500,000 with respect to any transaction or series of related
transactions or $10,000,000 in the aggregate for all such transactions in any
fiscal year;

 

(20)         any Disposition of assets acquired in a Permitted Investment that
the Borrower determines in good faith will not be used or useful in the business
of the Borrower and its Restricted Subsidiaries;

 

(21)         Dispositions of certain pipeline assets required by regulatory
authorities in connection with the Acquisition; provided, that the fair market
value of the assets at the time of such Disposition (as determined by the
Borrower in good faith) shall not exceed $40,000,000 in the aggregate;

 

(22)         any Disposition(s) in connection with licensing of intellectual
property to any Non-Loan Party Restricted Subsidiary or Non-Loan Party
Restricted Subsidiaries in connection with bona fide tax planning purposes as
determined in good faith by the Borrower; provided, that the Collateral and the
Secured Parties are not materially prejudiced by such Disposition(s); and

 

(23)         Dispositions, including leases, subleases, licenses or sublicenses,
of Products in Development in jurisdictions outside the United States; provided,
that (a) such disposition does not materially interfere with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole and (b) such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition, in each case as determined by the Borrower in good
faith.

 

 
-153-

--------------------------------------------------------------------------------

 

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

SECTION 7.06       Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

 

(1)           (a) each Restricted Subsidiary may make Restricted Payments to the
Borrower and to any other Restricted Subsidiary, and (b) a non-wholly owned
Restricted Subsidiary may make Restricted Payments to the owners of any class or
series of Equity Interests of such Restricted Subsidiary ratably according to
their relative ownership interests of such class or series;

 

(2)           the Borrower and each of the Restricted Subsidiaries may make
Restricted Payments payable solely in the form of Equity Interests of such
Person (other than Disqualified Equity Interests not otherwise permitted to be
incurred under Section 7.03);

 

(3)           Restricted Payments made on the Closing Date to consummate the
Transactions;

 

(4)           to the extent constituting Restricted Payments, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(5)), 7.04 or
7.08 (other than Section 7.08(10));

 

(5)           the Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of its Equity Interests held by any future,
present or former employee, director, consultant or distributor (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower or any of its Subsidiaries
upon the death, disability, retirement or termination of employment of any such
Person or otherwise pursuant to any employee or director equity plan, employee
or director stock option or profits interest plan or any other employee or
director benefit plan or any agreement (including any stock subscription,
shareholder or partnership agreement) with any employee, director, consultant or
distributor of the Borrower or any of its Subsidiaries in an aggregate amount
after the Closing Date not to exceed $10,000,000 in any calendar year with
unused amounts in any calendar year being carried over to the next two
succeeding calendar years; provided, that such amount in any calendar year may
be increased by

 

(a)        an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or the Restricted Subsidiaries after the
Closing Date,

 

(b)        to the extent contributed in cash to the common equity of the
Borrower and theretofore Not Otherwise Applied utilized to make a Restricted
Payment under this clause (5), the proceeds from the sale of Equity Interests of
the Borrower, in each case to employees, directors, consultants or distributor
of the Borrower or its Subsidiaries that occurs after the Closing Date, and

 

(c)        the amount of any cash bonuses or other compensation otherwise
payable to any future, present or former director, employee, consultant or
distributor of the Borrower, a direct or indirect parent thereof, or its
Subsidiaries that are foregone in return for the receipt of Equity Interests of
the Borrower or any Restricted Subsidiary;

 

(6)           [Reserved];     

 

 
-154-

--------------------------------------------------------------------------------

 

 

(7)           the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

 

(8)           [Reserved];

 

(9)           the payment of any dividend or distribution within sixty (60) days
after the date of declaration thereof, if at the date of declaration (a) such
payment would have complied with the provisions of this Agreement and (b) no
Event of Default occurred and was continuing;

 

(10)         repurchases of Equity Interests (a) deemed to occur on the exercise
of options, warrants or similar rights by the delivery of Equity Interests in
satisfaction of the exercise price of such options, warrants or similar rights
or (b) in consideration of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing), including deemed repurchases in
connection with the exercise of stock options or the vesting of any equity
awards;

 

(11)         Restricted Payments in an aggregate amount not to exceed the sum
of,

 

(a)        the greater of (i) $15,000,000 and (ii) 7.5% of TTM Consolidated
Adjusted EBITDA of the Borrower as of the applicable date of determination, and

 

(b)        the Available Amount at such time, if the Total Net Leverage Ratio
(after giving Pro Forma Effect to the making of such Restricted Payment and the
use of proceeds thereof) would be no greater than 2.00:1.00;

 

provided, that no Default or Event of Default is continuing at the time such
Restricted Payment is made or would result therefrom; and

 

(12)         Restricted Payments if the Total Net Leverage Ratio (after giving
Pro Forma Effect to such Restricted Payment) would be less than or equal
1.25:1.00;

 

provided, that no Default or Event of Default is continuing at the time such
Restricted Payment is made or would result therefrom.

 

The amount set forth in Section 7.06(11)(a) (without duplication) may, in lieu
of Restricted Payments, be utilized by the Borrower or any Restricted Subsidiary
to (a) make or hold any Investments without regards to Section 7.02 or (b)
prepay, repay redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof any Junior Financing.

 

SECTION 7.07      Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date or any business or
any other activities that are not reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses conducted or proposed to be conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date.

 

 
-155-

--------------------------------------------------------------------------------

 

 

SECTION 7.08      Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than:

 

(1)           transactions between or among the Borrower or any of the
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction;

 

(2)           transactions on terms substantially as favorable to the Borrower
or such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate;

 

(3)           the Transactions and the payment of fees and expenses (including
the Transaction Expenses) related to the Transactions on or about the Closing
Date to the extent disclosed in writing to the Administrative Agent prior to the
Closing Date;

 

(4)           the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to any Affiliate of the Borrower
(including any Person that becomes an Affiliate as a result of such issuance or
transfer) or any former, current or future officer, director, manager, employee
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any of its Subsidiaries or any direct or indirect parent of the
Borrower;

 

(5)           [Reserved];

 

(6)           employment and severance arrangements and confidentiality
agreements between the Borrower, the Restricted Subsidiaries, and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option, profits interest and other equity plans
and employee benefit plans and arrangements;

 

(7)           the non-exclusive licensing of trademarks, copyrights or other
Intellectual Property in the ordinary course of business to permit the
commercial exploitation of Intellectual Property between or among Affiliates and
Subsidiaries of the Borrower;

 

(8)           the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

 

(9)           any agreement, instrument or arrangement as in effect as of the
Closing Date and set forth on Schedule 7.08, or any amendment thereto (so long
as any such amendment is not adverse to the Lenders in any material respect as
compared to the applicable agreement as in effect on the Closing Date);

 

(10)         Restricted Payments permitted under Section 7.06 and Investments
permitted under Sections 7.02(2), (3), (5), (6), (9), (13), (14), (17), and
(18);

 

(11)         [Reserved];

 

(12)         transactions in which the Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of Section 7.08(2);

 

 
-156-

--------------------------------------------------------------------------------

 

 

(13)         any transaction or series of related transactions with
consideration valued at less than $1,000,000 (as determined in good faith by the
Borrower);

 

(14)         [Reserved];

 

(15)         payments to or from, and transactions with, Joint Ventures (to the
extent any such Joint Venture is only an Affiliate as a result of Investments by
the Borrower and the Restricted Subsidiaries in such Joint Venture) in the
ordinary course of business to the extent otherwise permitted under Section
7.02;

 

(16)         any Disposition of Securitization Assets or related assets in
connection with any Qualified Securitization Financing; and

 

(17)         transactions approved by Impax’s board of directors so long as at
least 75% of such board of directors consists of independent parties.

 

SECTION 7.09      Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of,

 

(1)           any Restricted Subsidiary to make Restricted Payments to, or to
make or repay loans or advances to, any Loan Party or to Guarantee the
Obligations of any Loan Party under the Loan Documents or

 

(2)           any Loan Party to create, incur, assume or suffer to exist Liens
on its property securing the Obligations under the Loan Documents;

 

provided, that the foregoing clauses (1) and (2) shall not apply to Contractual
Obligations that:

 

(a)           (i) exist on the Closing Date and are listed on Schedule 7.09 and
(ii) to the extent Contractual Obligations permitted by clause (i) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation;

 

(b)           (i) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary or (ii) acquired in
connection with a Permitted Investment, so long as, in each case, such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary or the consummation of such Permitted
Investment;

 

(c)           represent Indebtedness of a Restricted Subsidiary that is not a
Loan Party;

 

(d)           are customary restrictions that arise in connection with (i) any
Lien permitted by Section 7.01(1), (5)(b), (16), (17), (18)(a), (18)(b), (21),
(22), (23), (24), (25), (26), (27), (29), (30) or (31) and relate to the
property subject to such Lien or (ii) any Disposition pending consummation of
such Disposition solely with respect to the assets (including Equity Interests)
subject to such Disposition;

 

 
-157-

--------------------------------------------------------------------------------

 

 

(e)           are customary provisions in joint venture agreements and other
similar agreements applicable to Joint Ventures and applicable solely to such
Joint Venture entered into in the ordinary course of business;

 

(f)           are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03, but only to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof;

 

(g)           are customary restrictions on leases, subleases, licenses or asset
sale agreements so long as such restrictions relate to the assets subject
thereto;

 

(h)           comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(3), (7), (9), (15)(a), or (20)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness;

 

(i)            are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

 

(j)            are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(k)           are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(l)            arise in connection with cash or other deposits permitted under
Section 7.01;

 

(m)          comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder;

 

(n)          apply by reason of any applicable Law, rule, regulation or order or
are required by any Governmental Authority having jurisdiction over the Borrower
or any Restricted Subsidiary; or

 

(o)           customary restrictions contained in Indebtedness permitted to be
incurred pursuant to Section 7.03, so long as no Restricted Subsidiary of the
Borrower is restricted from (i) paying dividends or distributions to, or from
repaying loans or transferring assets to, the Borrower and (ii) Guaranteeing the
Obligations of a Loan Party or from creating, incurring, assuming or suffering
to exist Liens on property of such Restricted Subsidiary for the benefit of the
Lenders and the Obligations under the Loan Documents.

 

SECTION 7.10      Changes in Fiscal Year. Make any change in fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

 
-158-

--------------------------------------------------------------------------------

 

 

SECTION 7.11      Prepayments, Etc. of Indebtedness; Amendments to Certain
Documents.

 

(1)           (a) make any payment in violation of any subordination terms of
any Junior Financing Documentation; or

 

(b)           Prepay, repay redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof any Junior Financing, it being understood that
each of the following shall be permitted:

 

  (i)          payments of regularly scheduled principal and interest (including
default interest) with respect to Junior Financing;

 

 (ii)          customary closing fees related to Junior Financing;

 

(iii)          [Reserved];

 

(iv)          indemnity and expense reimbursement payments with respect to such
Junior Financing;

 

 (v)          mandatory prepayments, mandatory redemptions and mandatory
purchases, in each case, pursuant to the terms governing any Junior Financing
(or any Permitted Refinancing thereof) as in effect on the date of incurrence or
issuance of such Junior Financing (or such Permitted Refinancing));

 

(vi)          the refinancing thereof with the Net Cash Proceeds of, or in
exchange for, any Permitted Refinancing, to the extent not required to prepay or
Cash Collateralize any Loans or Obligations pursuant to Section 2.07(2) or to be
utilized for any other purpose hereunder;

 

(vii)         the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of the Borrower;

 

(viii)        the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary owed to the Borrower or a Restricted Subsidiary;

 

 (ix)          the prepayment or refinancing of any Junior Financing with the
proceeds of any other Junior Financing to the extent such proceeds are not
required to be applied to prepay or Cash Collateralize any Loans or Obligations
pursuant to Section 2.07(2);

 

 (x)          prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount for all such prepayments, redemptions, purchases, defeasances
and other payments not to exceed the sum of,

 

(A)         the greater of (I) $30,000,000 and (II) 15% of TTM Consolidated
Adjusted EBITDA of the Borrower on a Pro Forma Basis as of the applicable date
of determination, and

 

(B)          the Available Amount at such time;

 

 
-159-

--------------------------------------------------------------------------------

 

 

provided, that no Default or Event of Default is continuing at the time such
payment is made or would result therefrom; and

 

(xi)          prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity if
the Total Net Leverage Ratio (after giving Pro Forma Effect to such payments)
for the Test Period immediately preceding the incurrence of such payments shall
be less than or equal to 1.25:1:00; provided, that no Default or Event of
Default is continuing at the time such payments are made or would result
therefrom.

 

(2)           other than in connection with a Permitted Refinancing, amend,
modify or change any Junior Financing Documentation in respect of Junior
Financing having an aggregate outstanding principal amount equal to or greater
than the Threshold Amount, in each case, except (a) as would not be materially
adverse to the interests of the Lenders as determined in good faith by the
Borrower) or (b) with the consent of the Administrative Agent.

 

(3)           Amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, in each case, in any manner materially adverse to the
interests of the Lenders (as determined in good faith by the Borrower).

 

Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, compliance with a covenant in this Article VII need not be
permitted solely by reference to a basket or exception based on a financial
ratio or a fixed dollar amount, but may be permitted in part by one such
provision and in part on another, in the Borrower’s discretion. Unless the
Borrower elects otherwise, compliance shall be deemed to be first pursuant to a
basket or exception based on a financial ratio prior to being applied to a
basket or exception based on a fixed dollar amount.

 

ARTICLE VIII

Financial Covenant

 

So long as the Termination Conditions have not been satisfied, the Borrower and
each of the Restricted Subsidiaries covenant and agree that:

 

SECTION 8.01       Total Net Leverage Ratio. Commencing with the Test Period
ending on the last day of the first full fiscal quarter that begins after the
Closing Date, the Borrower will not permit the Total Net Leverage Ratio on the
last day of each Test Period to be greater than 3.50:1.00.

 

 
-160-

--------------------------------------------------------------------------------

 

 

SECTION 8.02       Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01, in the event that the Total Net Leverage
Ratio is greater than the amount set forth in Section 8.01 on the last day of
any applicable Test Period, any equity contribution (in the form of common
equity or other equity having terms reasonably acceptable to the Administrative
Agent) made to the Borrower after the last day of such Test Period and on or
prior to the day that is ten (10) Business Days after the day on which financial
statements are required to be delivered for such Test Period (such date, the
“Cure Expiration Date”) will, at the request of the Borrower, be included in the
calculation of Consolidated Adjusted EBITDA solely for the purposes of
determining compliance with the financial covenant set forth in Section 8.01 at
the end of such Test Period and any subsequent period that includes a fiscal
quarter in such Test Period (any such equity contribution, a “Specified Equity
Contribution”); provided, that:

 

(1)           no Lender shall be required to make any extension of credit during
the ten (10) Business Day period referred to above if the Borrower has not
received the proceeds of such Specified Equity Contribution;

 

(2)           the Borrower shall not be permitted to so request that a Specified
Equity Contribution be included in the calculation of Consolidated Adjusted
EBITDA with respect to any fiscal quarter unless, after giving effect to such
requested Specified Equity Contribution, there will be a period of at least two
(2) consecutive fiscal quarters in the Relevant Four Fiscal Quarter Period in
which no Specified Equity Contribution has been made;

 

(3)           no more than five (5) Specified Equity Contributions will be made
in the aggregate;

 

(4)           the amount of any Specified Equity Contribution and the use of
proceeds therefrom will be no greater than the amount required to cause the
Borrower to be in compliance with Section 8.01;

 

(5)           all proceeds of Specified Equity Contributions will be disregarded
for all other purposes under the Loan Documents (including calculating
Consolidated Adjusted EBITDA for purposes of determining basket levels, pricing
(including the Applicable Rate and the Applicable Commitment Fee) and other
items governed by reference to Consolidated Adjusted EBITDA, and for purposes of
the Restricted Payments covenant in Section 7.06 and the other negative
covenants); and

 

(6)           there shall be no reduction in Indebtedness (whether on a pro
forma basis or otherwise) with the proceeds of any Specified Equity Contribution
for purposes of determining compliance with the financial covenant for the
fiscal quarter for which such Specified Equity Contribution was made.

 

ARTICLE IX

Events of Default and Remedies

 

SECTION 9.01       Events of Default. Each of the events referred to in
clauses (1) through (13) of this Section 9.01 shall constitute an “Event of
Default”:

 

(1)           Non-Payment. The Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan,
or (b) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

 

(2)           Specific Covenants. The Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in (a) any of
Section 6.03(1), 6.05(1) (solely with respect to the Borrower), 6.16 or
Article VII or (b) Section 8.01 (any such failure to observe any term, covenant
or agreement contained in Section 8.01, a “Financial Covenant Event of
Default”); or

 

(3)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 9.01(1) or Section
9.01(2)) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days after the earlier of (a) the
date on which the Borrower becomes aware of any such failure and (b) receipt by
the Borrower of written notice thereof from the Administrative Agent; or

 

 
-161-

--------------------------------------------------------------------------------

 

 

(4)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Borrower or any
Guarantor herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be untrue in any material
respect (or, with respect to any representation, warranty, certification or
statement already qualified by materiality or “Material Adverse Effect,” shall
be untrue in any respect) when made or deemed made; or

 

(5)           Cross-Default. Any Loan Party or any Restricted Subsidiary

 

(a)          fails to make any payment beyond the applicable grace period, if
any, whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise, in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (individually or in the
aggregate with all other Indebtedness as to which such a failure shall exist) of
not less than the Threshold Amount or

 

(b)          fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which failure or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;

 

provided, that (i) Section 9.01(5)(b) shall not apply to (A) termination events
or equivalent events pursuant to the terms of Hedge Agreements that do not
result from a default thereunder by a Loan Party or Restricted Subsidiary and
(B) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted under the documents providing for such Indebtedness and
(ii) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 9.02; or

 

(6)           Insolvency Proceedings, Etc. The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(7)           Judgments. There is entered against the Borrower or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

 

 
-162-

--------------------------------------------------------------------------------

 

 

(8)           ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or any Guarantor or their respective ERISA
Affiliates in an aggregate amount that would reasonably be expected to result in
a Material Adverse Effect or (b) the Borrower or any Guarantor or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan that would
reasonably be expected to result in a Material Adverse Effect; or

 

(9)           Invalidity of Loan Documents. Any material provision of the Loan
Documents, taken as a whole, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05) or
the satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any Loan Party contests in writing the validity or
enforceability of the Loan Documents, taken as a whole; or the Borrower or any
Loan Party denies in writing that it has any or further liability or obligation
under the Loan Documents, taken as a whole (other than as a result of repayment
in full of the Obligations and termination of the Aggregate Commitments), or
purports in writing to revoke or rescind the Loan Documents, taken as a whole;
or

 

(10)          Collateral Documents and Guarantee.

 

(a)           Any Collateral Document shall for any reason cease to create, or
any Lien purported to be created by such Collateral Document shall be asserted
in writing by the Borrower or any Loan Party not to be, a valid and perfected
Lien on a material portion of the Collateral with the priority required by the
Collateral Documents, except

 

  (i)          as a result of a transaction permitted under the Loan Documents,

 

 (ii)          to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements, and

 

(iii)          as to Collateral consisting of real property to the extent that
such losses are covered by a lender’s title insurance policy and such insurer
has not denied coverage, or

 

(b)           Any Guarantee with respect to a Guarantor that is a Material
Subsidiary shall for any reason (other than the satisfaction in full of the
Obligations or the release of such Guarantor as provided for under the Loan
Documents) cease to be in full force and effect (other than in accordance with
its terms) or shall be declared to be null and void or any Guarantor that is a
Material Subsidiary shall repudiate its obligations thereunder; or

 

(11)          Junior Financing Documentation.

 

(a)           Any of the Obligations of the Loan Parties under the Loan
Documents for any reason shall cease to be “Senior Indebtedness” (or any
comparable term) or “Senior Secured Financing” (or any comparable term) under,
and as defined in any Junior Financing Documentation governing Junior Financing
that is subordinated in right of payment to the Obligations under the Loan
Documents and that has an aggregate principal amount of greater than the
Threshold Amount;

 

 
-163-

--------------------------------------------------------------------------------

 

 

(b)           the subordination provisions set forth in any Junior Financing
Documentation governing any such Junior Financing shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against the holders of any such Junior Financing, if applicable; or

 

(c)           any of the Obligations of the Loan Parties under the Loan
Documents for any reason shall cease to be “First Lien Obligations” (or any
comparable term) under, and as defined in the Intercreditor Agreements (except
as expressly set forth in the Intercreditor Agreements); or

 

(12)          Change of Control. There occurs any Change of Control.

 

SECTION 9.02       Remedies upon Event of Default.

 

(1)           If any Event of Default occurs and is continuing, the
Administrative Agent may, and shall at the request of, the Required Lenders take
any or all of the following actions:

 

(a)           declare the Commitments of each Lender and the obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest and premium accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower and each Guarantor;

 

(c)           require that the Borrower Cash Collateralize the Letters of Credit
(in an amount equal to 103% of the maximum face amount of all outstanding
Letters of Credit); and

 

(d)           exercise on behalf of itself, the Issuing Bank and the Lenders all
rights and remedies available to it, the Issuing Bank and the Lenders under the
Loan Documents, under any document evidencing Indebtedness in respect of which
the Facilities have been designated as “Designated Senior Debt” (or any
comparable term) or “First Lien Obligations” (or any comparable term) or under
applicable Law;

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under any Debtor Relief Law, the Commitments
of each Lender and the obligations of the Issuing Bank to issue Letters of
Credit shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the Borrower to Cash
Collateralize the Letters of Credit as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

(2)           [Reserved].

 

(3)           Notwithstanding anything to the contrary, the Administrative Agent
may not take any of the actions set forth in this Section 9.02 with respect to a
Financial Covenant Event of Default during the period commencing on the date
that the Administrative Agent receives a Notice of Intent to Cure and ending on
the Cure Expiration Date with respect thereto in accordance with and to the
extent permitted by Section 8.02.

 

 
-164-

--------------------------------------------------------------------------------

 

 

SECTION 9.03       Application of Funds. After the exercise of remedies provided
for in Section 9.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 9.02(1)), any amounts
received on account of the Obligations shall, subject to the Intercreditor
Agreements, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent, the Swing Line Lender and the Issuing Bank pro rata in accordance with
the amounts of Unfunded Advances/Participations owed to them on the date of any
such distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit fees) payable to the Lenders and the Issuing Bank (including Attorney
Costs payable under Section 11.04 and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and Letter of Credit
Usage, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, (1) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Letter of Credit Usage and the Obligations under
Secured Hedge Agreements and Cash Management Obligations and (2) to Cash
Collateralize Letters of Credit (to the extent not otherwise Cash Collateralized
pursuant to the terms of this Agreement) in an amount equal to 103% of the
maximum face amount of all outstanding Letters of Credit and to further
permanently reduce the Revolving Commitments by the amount of such Cash
Collateralization, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them; provided, that

 

(a)         any such amounts applied pursuant to the foregoing subclause (2)
shall be paid to the Administrative Agent for the ratable account of the Issuing
Bank to Cash Collateralize such Letters of Credit,

 

(b)         subject to Sections 2.04 and 2.19, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to this
clause Fifth shall be applied to satisfy drawings under such Letters of Credit
as they occur, and

 

(c)         upon the expiration of any Letter of Credit, the pro rata share of
Cash Collateral attributable to such expired Letter of Credit shall be applied
by the Administrative Agent in accordance with the priority of payments set
forth in this Section 9.03;

 

 
-165-

--------------------------------------------------------------------------------

 

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date;

 

Seventh, to the payments due under Indebtedness subject to any Junior Lien
Intercreditor Agreement; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.

 

ARTICLE X

Administrative Agent and Other Agents

 

SECTION 10.01      Appointment and Authority of the Administrative Agent.

 

(1)     Each Lender and the Issuing Bank hereby irrevocably appoints Barclays to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X (other than
Sections 10.09 and 10.11) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any such provision. The Issuing Bank shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Issuing Bank shall have all of the
benefits and immunities (a) provided to the Agents in this Article X with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the Letter of Credit Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article X and the definition of “Agent
Related Person” included the Issuing Bank with respect to such acts or
omissions, and (b) as additionally provided herein with respect to the Issuing
Bank.

 

(2)     The Administrative Agent shall also irrevocably act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank or Cash Management Bank) and the Issuing
Bank hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust for) such Lender and the Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X (including Section 10.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the Intercreditor Agreements), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

 
-166-

--------------------------------------------------------------------------------

 

 

(3)     Lenders shall act collectively through the Administrative Agent. The
Required Lenders shall direct the Administrative Agent with respect to
exercising rights and remedies available hereunder, and no individual Lender
shall exercise a right or remedy hereunder other than through the Administrative
Agent. The provisions of this Agreement shall be interpreted by, and all
disputes concerning the occurrence, existence or continuance of a Default or
Event of Default shall be conclusively resolved by, the Borrower and
Administrative Agent, and no Person other than the Administrative Agent (acting
at the direction of the Required Lenders) shall assert that a Default or Event
of Default (or events giving rise to a Default or Event of Default) shall have
occurred and be continuing hereunder.

 

SECTION 10.02      Rights as a Lender. Any Lender that is also serving as an
Agent (including as Administrative Agent) hereunder shall have the same rights
and powers (and no additional duties or obligations) in its capacity as a Lender
as any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Lender (if any) serving as
an Agent hereunder in its individual capacity. Any Person serving as an Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders, and may
accept fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

 

SECTION 10.03     Exculpatory Provisions. Neither the Administrative Agent nor
any other Agent, nor any of their respective officers, partners, directors,
employees or agents shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, an Agent (including the Administrative Agent) or
any of their respective officers, partners, directors, employees or agents:

 

(1)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
any agency doctrine of any applicable Law and instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

(2)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided, that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and

 

 
-167-

--------------------------------------------------------------------------------

 

 

(3)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 10.04      Reliance by the Agents. The Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Each Agent shall be fully justified in failing or refusing to take any action
under any Loan Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate (or such greater number of
Lenders as may be expressly required hereby in any instance) and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders; provided, that the
Agents shall not be required to take any action that, in their opinion or in the
opinion of their counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law.

 

 
-168-

--------------------------------------------------------------------------------

 

 

SECTION 10.05      Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Documents by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Agent-Related Persons of the Agents and any such sub agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agents.

 

SECTION 10.06      Non-Reliance on Agents and Other Lenders; Disclosure of
Information by Agents.

 

(1)     Each Lender and the Issuing Bank acknowledges that no Agent-Related
Person has made any representation or warranty to it, and that no act by any
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender and the Issuing
Bank represents to each Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender and the Issuing Bank also represents that it will, independently and
without reliance upon any Agent, any other Lender or any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

(2)     Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Term Loan or Revolving Loans on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the Closing Date.

 

 
-169-

--------------------------------------------------------------------------------

 

 

SECTION 10.07      Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent, each Agent, the Issuing Bank, the Swing Line Lender and
each other Agent-Related Person (solely to the extent any such Agent-Related
Person was performing services on behalf of any Agent, the Issuing Bank or the
Swing Line Lender, as applicable) (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), pro rata, and hold harmless the Administrative Agent, each Agent, the
Issuing Bank, the Swing Line Lender and each other Agent-Related Person (solely
to the extent any such Agent-Related Person was performing services on behalf of
any Agent, the Issuing Bank or the Swing Line Lender, as applicable) from and
against any and all Indemnified Liabilities incurred by it; provided, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction; provided, that to
the extent the Issuing Bank or Swing Line Lender is entitled to indemnification
under this Section 10.07 solely in its capacity and role as the Issuing Bank or
as Swing Line Lender, as applicable, only the Revolving Lenders shall be
required to indemnify the Issuing Bank or the Swing Line Lender, as the case may
be, in accordance with this Section 10.07 (determined as of the time that the
applicable payment is sought based on each Revolving Lender’s Pro Rata Share
thereof at such time); provided, further, that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 10.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 10.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent, the Issuing Bank and the Swing Line Lender, as applicable, upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent, the Issuing Bank or the Swing Line Lender, as
applicable, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent, the Issuing Bank or the Swing Line Lender, as applicable, is not
reimbursed for such expenses by or on behalf of the Borrower, provided, that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse such Agent, the Issuing Bank or
the Swing Line Lender, as applicable, shall not relieve any other Lender of its
obligation in respect thereof. The undertaking in this Section 10.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, Collateral Agent,
other Agents, Swing Line Lender and the Issuing Bank.

 

SECTION 10.08      No Other Duties; Other Agents, Lead Arrangers, Managers, Etc.
Barclays, RBC and Wells Fargo are each hereby appointed as Lead Arrangers and
Joint Bookrunners hereunder and Fifth Third Bank is appointed as Documentation
Agent hereunder and each Lender hereby authorizes each of Barclays, RBC and
Wells Fargo to act as Lead Arrangers and Joint Bookrunners and Fifth Third Bank
to act as Documentation Agent in accordance with the terms hereof and the other
Loan Documents.

 

Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Loan Documents, as applicable.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Lead Arrangers or the other Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender hereunder and such
Persons shall have the benefit of this Article X. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any agency or fiduciary or trust relationship with any Lender,
the Borrower or any of their respective Subsidiaries. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder. Any Agent may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to the
Administrative Agent and Borrower.

 

 
-170-

--------------------------------------------------------------------------------

 

 

SECTION 10.09      Resignation of Administrative Agent or Collateral Agent. The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), at all times other than during the existence of a Specified Event of
Default, to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders, appoint
a successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided, that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent
(subject to the proviso in the sentence above). Upon the acceptance of a
successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 10.07, 11.04 and 11.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as
Administrative Agent or Collateral Agent, as applicable.

 

SECTION 10.10      Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or in respect of Letter
of Credit Obligations shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

 

(1)     to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

(2)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.11 and 11.04) allowed in such judicial
proceeding; and

 

 
-171-

--------------------------------------------------------------------------------

 

 

(3)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.11 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

SECTION 10.11      Collateral and Guaranty Matters. Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the Issuing Bank irrevocably authorizes the Administrative Agent
and the Collateral Agent to be the agent for and representative of the Lenders
and Issuing Bank with respect to the Guaranty, the Collateral and the Collateral
Documents; provided, that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Secured Hedge Agreement or Cash Management Obligations, and each
of the Administrative Agent and the Collateral Agent agrees that it will:

 

(1)     release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
satisfaction of the Termination Conditions, (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 11.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (iv) if such property becomes an Excluded Asset, or (v) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

 

(2)     release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(20);

 

(3)     release any Guarantor from its obligations under the Guaranty if in the
case of any Subsidiary, such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided, that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Credit Agreement Refinancing Indebtedness or any Junior
Financing;

 

 
-172-

--------------------------------------------------------------------------------

 

 

(4)     if any Guarantor shall cease to be a Material Subsidiary (as certified
in writing by a Responsible Officer), and the Borrower notifies the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guaranty and provides the Administrative Agent
and the Collateral Agent such certifications or documents as either such Agent
shall reasonably request, (i) release such Subsidiary from its obligations under
the Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on
the Equity Interests of such Subsidiary; provided, that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any Credit
Agreement Refinancing Indebtedness or any other Junior Financing; and

 

(5)     act collectively through the Administrative Agent and, without limiting
the delegation of authority to the Administrative Agent set forth herein, the
Required Lenders shall direct the Administrative Agent with respect to the
exercise of rights and remedies hereunder (including with respect to alleging
the existence or occurrence of, and exercising rights and remedies as a result
of, any Default or Event of Default in each case that could be waived with the
consent of the Required Lenders), and such rights and remedies shall not be
exercised other than by the Required Lenders through the Administrative Agent;
provided, that the foregoing shall not preclude any Lender from exercising any
right of set-off in accordance with the provisions of Section 11.09 or enforcing
compliance with the provisions set forth in the first proviso of Section 11.01
or from exercising rights and remedies (other than the enforcement of
Collateral) with respect to any payment default after the occurrence of the
Maturity Date with respect to any Loans made by it.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and Collateral Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 10.11. In each case as specified in this Section 10.11, the
applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 10.11.

 

SECTION 10.12      Appointment of Supplemental Administrative Agents.

 

(1)     It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually, as a “Supplemental
Administrative Agent” and, collectively, as “Supplemental Administrative
Agents”).

 

 
-173-

--------------------------------------------------------------------------------

 

 

(2)     In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (a) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (b) the provisions of this Article X and of
Sections 11.04 and 11.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent or such Supplemental Administrative Agent, as the context
may require.

 

(3)     Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

SECTION 10.13      Intercreditor Agreements.

 

(1)     The Administrative Agent and the Collateral Agent are authorized to
enter into the Intercreditor Agreements (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Permitted Pari Passu Secured Refinancing Debt or any Permitted
Junior Secured Refinancing Debt, in order to permit such Indebtedness to be
secured by a valid, perfected lien (with such priority as may be designated by
the Borrower or relevant Subsidiary, to the extent such priority is permitted by
the Loan Documents)), and the Lenders acknowledge that the Intercreditor
Agreements will be binding upon them. Each Lender (a) hereby agrees that it will
be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreements and (b) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreements (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Permitted Pari Passu
Secured Refinancing Debt or any Permitted Junior Secured Refinancing Debt, in
order to permit such Indebtedness to be secured by a valid, perfected lien (with
such priority as may be designated by the Borrower or relevant Subsidiary, to
the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.

 

(2)     Pursuant to the express terms of the Intercreditor Agreements, in the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreements and this Agreement, the provisions of the Intercreditor
Agreements shall govern and control.

 

SECTION 10.14      Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 9.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral or any Guaranty (including the release or impairment of any
Collateral or Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Cash Management
Obligations or such Obligations arising under Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

 
-174-

--------------------------------------------------------------------------------

 

 

SECTION 10.15      Resignation as Issuing Bank or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time any Swing Line Lender or Issuing Bank assigns all of its Revolving
Commitment and Revolving Loans pursuant to Section 11.07(2), such Swing Line
Lender or Issuing Bank, as applicable, may, (i) upon thirty (30) calendar days’
notice to the Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon
thirty (30) calendar days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as Issuing Bank or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Issuing Bank or Swing Line Lender, as the case may be. If any Lender resigns as
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
the Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as Issuing Bank and all Letter of
Credit Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.07(3)). If any Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.03(3). Upon the appointment of a successor Issuing
Bank and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swing Line Lender, as the case may be, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning Issuing Bank to effectively assume
the obligations of the resigning Issuing Bank with respect to such Letters of
Credit.

 

SECTION 10.16      Withholding Tax. To the extent required by applicable Law,
the Administrative Agent may withhold from any payment to any Lender under any
Loan Document an amount equal to any applicable withholding Tax. If the IRS or
any Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document against
any amount due to the Administrative Agent under this Section 10.16. The
agreements in this Section 10.16 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Facility, and the repayment,
satisfaction or discharge of all Obligations. For the avoidance of doubt, for
purposes of this Section 10.16, the term “Lender” includes any Issuing Bank and
any Swing Line Lender.

 

 
-175-

--------------------------------------------------------------------------------

 

 

ARTICLE XI

Miscellaneous

 

SECTION 11.01      Amendments, Waivers, Etc. Except as otherwise set forth in
this Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given;

 

provided, that no such amendment, waiver or consent shall:

 

(1)     extend or increase the Commitment of any Lender or extend the final
expiration date of any Letter of Credit beyond the Letter of Credit Expiration
Date without the written consent of each Lender directly and adversely affected
thereby (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

(2)     postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest with respect to any Loan or Letter of Credit or with
respect to any fees payable under Section 2.11(2) without the written consent of
each Lender directly and adversely affected thereby, it being understood that
(a) the waiver of (or amendment to the terms of) any mandatory prepayment of the
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest and (b) the agreement, consent or waiver by the
Required Revolving Lenders of interest or unused commitment fees as set forth in
the paragraph immediately succeeding the table in the definitions of “Applicable
Rate” and “Applicable Commitment Fee” in Section 1.01 shall not constitute a
postponement of any date scheduled for, or a reduction in the amount of, any
payment of interest or any payment of fees;

 

(3)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Letter of Credit, or (subject to clause (iii) of the second proviso
of this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the
definitions of First Lien Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in the rate of interest and the
agreement, consent or waiver by the Required Revolving Lenders of interest or
unused commitment fees as set forth in the paragraph immediately succeeding the
table in the definitions of “Applicable Rate” and “Applicable Commitment Fee” in
Section 1.01 shall not constitute a reduction in the rate of interest specified
herein or any fees or other amounts payable hereunder or under any other Loan
Document; provided, that (a) only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” and (b) only the consent of
the Required Lenders or, with respect to any Default Rate payable pursuant to
the paragraph immediately succeeding the table in the definition of “Applicable
Rate” in Section 1.01, the Required Revolving Lenders with respect to the
Revolving Loans shall be necessary to waive any obligation of the Borrowers to
pay interest at the Default Rate or to waive any obligation of the Borrower to
pay interest at the Default Rate;

 

 
-176-

--------------------------------------------------------------------------------

 

 

(4)     change any provision of this Section 11.01 (except as expressly set
forth in the immediately following paragraph) or the definition of “Required
Lenders,” “Required Facility Lenders” or “Pro Rata Share” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender or change the definition of “Required Revolving Lenders” without the
consent of each Revolving Lender;

 

(5)     other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(6)     other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guaranty or all or substantially all of the Guarantors, without the written
consent of each Lender; or

 

(7)     modify Section 2.15 or 9.03 without the written consent of each Lender
directly and adversely affected thereby.

 

provided, further, that

 

(i)       no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Bank in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Issuing Bank under this
Agreement, any Issuance Notice or any other Loan Document relating to any Letter
of Credit issued or to be issued by it;

 

(ii)      no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Swing Line
Lender under this Agreement or any other Loan Document;

 

(iii)     no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

 

(iv)     no amendment, waiver or consent shall, unless in writing and signed by
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Collateral
Agent under this Agreement or any other Loan Document;

 

(v)     Section 11.07(7) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification;

 

(vi)     the consent of Required Revolving Lenders or Required Facility Lenders,
as applicable, shall be required with respect to any amendment that by its terms
adversely affects the rights of Lenders under such Facility in respect of
payments hereunder in a manner different than such amendment affects other
Facilities;

 

 
-177-

--------------------------------------------------------------------------------

 

 

(vii)    the consent of the Required Revolving Lenders (but without the consent
of other Lenders, including the Required Lenders) shall be required (x) to
amend, waive or otherwise modify any provision of the paragraph immediately
succeeding the table in the definition of “Applicable Rate” in Section 1.01
which provides for an agreement, consent or waiver by the Required Revolving
Lenders and (y) to amend, modify or waive any condition precedent set forth in
Section 4.02 with respect to making Revolving Loans, Swing Line Loans or the
issuance of Letters of Credit; and

 

(viii)   no Lender or Issuing Bank consent is required to effect any amendment
or supplement to the Intercreditor Agreements or any other intercreditor
agreement that is (A) for the purpose of adding the holders of Pari Passu Lien
Debt, Junior Lien Debt, Incremental Equivalent Debt, Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt (or a Debt
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the Intercreditor Agreements or such other
intercreditor agreement (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (B) expressly
contemplated by the Intercreditor Agreements or any other intercreditor
agreement.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders, the Required Lenders, the Required Facility Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (1) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (2) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class (“Refinanced Loans”) with replacement
term loans (“Replacement Loans”) hereunder; provided, that (a) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, (b) the All-In Yield with respect to
such Replacement Loans (or similar interest rate spread applicable to such
Replacement Loans) shall not be higher than the All-In Yield for such Refinanced
Loans (or similar interest rate spread applicable to such Refinanced Loans)
immediately prior to such refinancing, (c) the Weighted Average Life to Maturity
of such Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing (except by
virtue of amortization or prepayment of the Refinanced Loans prior to the time
of such incurrence) and (d) all other terms and conditions (other than with
respect to pricing, premiums and optional prepayment or redemption terms)
applicable to such Replacement Loans shall be substantially identical to, or
(taken as a whole as determined by the Borrower in its reasonable judgment) are
no more favorable to the lenders or holders providing such Replacement Loans
than those applicable to the Refinanced Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date of the Loans in effect immediately prior to such refinancing
(provided, that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
Replacement Loans, together with a reasonably detailed description of the
material terms and conditions of such Replacement Loans or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause (d)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)).

 

 
-178-

--------------------------------------------------------------------------------

 

 

In addition, notwithstanding anything to the contrary contained in this Section
11.01, no amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Secured
Hedge Agreements or under Cash Management Obligations resulting in such
Obligations being junior in right of payment to principal on the Loans or
resulting in Obligations owing to any Hedge Bank or any Cash Management
Obligations becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner materially adverse
to any Hedge Bank or any Cash Management Bank, shall be effective without the
written consent of such Hedge Bank or such Cash Management Bank, as applicable.

 

In addition, notwithstanding anything to the contrary contained in this
Section 11.01, the Guaranty, the Collateral Documents and related documents
executed by the Borrower or the Restricted Subsidiaries in connection with this
Agreement and the other Loan Documents may be in a form reasonably determined by
the Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
Guaranty, Collateral Document or other document to be consistent with this
Agreement and the other Loan Documents.

 

SECTION 11.02      Notices and Other Communications; Facsimile Copies.

 

(1)     General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (2) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(a)     if to the Borrower, the Issuing Bank, the Swing Line Lender, the
Collateral Agent or the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(b)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent and transmission confirmation received (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective
as provided in such subsection (2).

 

 
-179-

--------------------------------------------------------------------------------

 

 

(2)     Electronic Communication. Notices and other communications to any Agent,
the Lenders, the Swing Line Lender and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Agent, Lender, the Swing Line Lender or the Issuing Bank
pursuant to Article II if such Person, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,

 

(a)     notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and

 

(b)     notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (a) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(3)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons, any Joint
Bookrunner or any Lead Arranger (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Swing Line Lender, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Issuing Bank,
the Swing Line Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(4)     Change of Address. Each of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (a) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (b) accurate wire instructions for such
Lender.

 

 
-180-

--------------------------------------------------------------------------------

 

 

(5)     Reliance by the Administrative Agent, the Issuing Bank and the Lenders.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including Committed Loan Notices, Swing Line Loan
Requests and Issuance Notices) purportedly given by or on behalf of the Borrower
even if (a) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (b) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 11.03      No Waiver; Cumulative Remedies. No failure by any Lender or
any Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article IX for the benefit of all the Lenders and the Issuing Bank;
provided, that the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the Issuing Bank or the Swing Line Lender from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Issuing Bank or the Swing Line Lender, as
applicable) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.09 (subject to the terms
of Section 2.15) or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise provided to the Administrative Agent pursuant to Article IX and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.15, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.

 

SECTION 11.04      Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the Lead
Arrangers for all reasonable and documented in reasonable detail out-of-pocket
expenses incurred on or after the Closing Date (promptly upon written demand
therefor) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), limited,
in the case of legal fees and expenses, to the Attorney Costs of Cahill Gordon &
Reindel llp and, if reasonably necessary, one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may be a single local counsel acting in multiple material jurisdictions), and
(b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented in reasonable detail out-of-pocket costs and expenses
(promptly following written demand therefor) incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, limited in the
case of Attorney Costs to those of one counsel to the Administrative Agent and
the Lenders taken as a whole (and, if reasonably necessary, one local counsel in
any relevant material jurisdiction (which may be a single local counsel acting
in multiple material jurisdictions) and, solely in the event of an actual
conflict of interest between the Administrative Agent and the Lenders, where the
Lender or Lenders affected by such conflict of interest inform the Borrower in
writing of such conflict of interest, one additional counsel in each relevant
material jurisdiction to each group of affected Persons similarly situated taken
as a whole)). The agreements in this Section 11.04 shall survive the termination
of the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 11.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. The Borrower and each other Loan Party hereby acknowledge that the
Administrative Agent or any Lender may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
the Administrative Agent or such Lender, including, without limitation, fees
paid pursuant to this Agreement or any other Loan Document.

 

 
-181-

--------------------------------------------------------------------------------

 

 

SECTION 11.05      Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless the Administrative Agent, any Supplemental Administrative
Agent, the Collateral Agent, each Lender, the Lead Arrangers and their
respective Affiliates, and their respective directors, officers, employees,
agents, partners, and other representatives (collectively, the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interest of such Indemnitees (which may be
a single local counsel acting in multiple material jurisdictions), and solely in
the case of a conflict of interest between Indemnitees (where the Indemnitee
affected by such conflict of interest informs the Borrower in writing of such
conflict of interest), one additional counsel in each relevant jurisdiction to
each group of affected Indemnitees similarly situated taken as a whole) (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including the reliance in good faith by any
Indemnitee on any notice purportedly given by or on behalf of the Borrower),
(b) any Commitment, Loan or the use or proposed use of the proceeds therefrom,
(c) any actual or alleged presence or release of, or exposure to, any Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any other Loan Party, or any Environmental Claim or Environmental
Liability arising out of the activities or operations of or otherwise related to
the Borrower or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (w) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Related Indemnified Person of such
Indemnitee, (x) a material breach of any obligations of such Indemnitee under
any Loan Document by such Indemnitee, or (y) any dispute solely among
Indemnitees or of any Related Indemnified Person of such Indemnitee other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
the Administrative Agent, the Collateral Agent or a Lead Arranger under the
Facility and other than any claims arising out of any act or omission of the
Borrower or any of its Affiliates. To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 11.05 may be unenforceable
in whole or in part because they are violative of any applicable law or public
policy, the Borrower shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, except to
the extent resulting from the willful misconduct, bad faith or gross negligence
of such Indemnitee or any Related Indemnified Person (as determined by a final
and non-appealable judgment of a court of competent jurisdiction), nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 11.05 (after the determination of a court of competent jurisdiction, if
required pursuant to the terms of this Section 11.05) shall be paid within
twenty (20) Business Days after written demand therefor. The agreements in this
Section 11.05 shall survive the resignation of the Administrative Agent, the
Collateral Agent, the Swing Line Lender or the Issuing Bank, replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. This Section 11.05 shall
not apply to any taxes, except any taxes that represent losses, claims, damages,
etc. arising from a non-tax claim.

 

 
-182-

--------------------------------------------------------------------------------

 

 

SECTION 11.06      Marshaling; Payments Set Aside. None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other Person or against or in payment of any or all
of the Obligations. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payments or the proceeds of such setoff
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

 

SECTION 11.07      Successors and Assigns.

 

(1)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not, except as permitted by
Section 7.04, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (a) to an assignee in accordance with the
provisions of subsection (2) of this Section, (b) by way of participation in
accordance with the provisions of subsection (4) of this Section, or (c) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (6) of this Section, or (d) to an SPC in accordance with the
provisions of subsection (7) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (4) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

 
-183-

--------------------------------------------------------------------------------

 

 

(2)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 11.07(2), participations in Letters of Credit and
in Swing Line Loans) at the time owing to it); provided, that any such
assignment shall be subject to the following conditions:

 

(a)                Minimum Amounts.

 

(i)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time held by it, in the case of an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment and Revolving Loans at the time held by it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(ii)     with respect to any assignment not described in subsection (2)(a)(i) of
this Section, such assignment shall be in an aggregate amount of not less than
(a) with respect to the assigning Lender’s Term Loans, $1,000,000 and (b) with
respect to the assigning Lender’s Revolving Commitment and Revolving Loans,
$2,500,000 unless in each case of clauses (a) and (b) each of the Administrative
Agent, and so long as no Specified Event of Default has occurred and is
continuing at the time of such assignment, the Borrower otherwise consents (such
consent not to be unreasonably withheld or delayed).

 

(b)                Proportionate Amounts. Each partial assignment of Term Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Term
Loans assigned and each partial assignment of Revolving Commitments or Revolving
Loans shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Commitments or Revolving Loans being assigned except that this
clause (b) shall not (i) apply to the Swing Line Lender’s rights and obligations
in respect of Swing Line Loans or (ii) prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

 

(c)                Required Consents. No consent shall be required for any
assignment except to the extent required by Section (2)(a)(ii) of this Section
and the following:

 

(i)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (A) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (B) such
assignment is made (1) with respect to Term Loans to a Lender, an Affiliate of a
Lender or an Approved Fund and (2) with respect to Revolving Commitments and
Revolving Loans, to a Revolving Lender; provided, however, that the Borrower
shall be deemed to have consented to any assignment if the Borrower does not
respond within ten (10) Business Days of a request for its consent with respect
to such assignment;

 

 
-184-

--------------------------------------------------------------------------------

 

 

(ii)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(iii)     with respect to assignments of Revolving Loans or Revolving
Commitments, the Issuing Bank (such consent not to be unreasonably withheld or
delayed); and

 

(iv)     with respect to assignments Revolving Loans or Revolving Commitments,
the Swing Line Lender (such consent not to be unreasonably withheld or delayed).

 

Notwithstanding anything herein to the contrary, each of the Administrative
Agent and the Borrower hereby consents to each assignment of Term Loans effected
(or to be effected) by the Lead Arrangers (or any of its affiliates) to ultimate
lenders of record under this Agreement (the identities of which were disclosed
in writing to the Borrower prior to the date hereof) in connection with the
primary syndication of the Term Loans.

 

(d)                Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(e)                No Assignments to Certain Persons. No such assignment shall
be made (i) to the Borrower or any of the Borrower’s Subsidiaries except as
permitted under Section 2.07(1)(d), (ii) any of the Borrower’s Affiliates, (iii)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause, (iv) to a natural person or (v) to a Disqualified
Lender. Notwithstanding anything to the contrary in this Agreement, the
Borrower, the other Loan Parties and the Lenders acknowledge and agree that the
Administrative Agent shall have no responsibility or obligation to determine
whether any Lender or potential Lender is a Disqualified Lender and that the
Administrative Agent shall have no liability with respect to any assignment or
participation made to a Disqualified Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (3) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement (except in the case of an assignment to or purchase by the Borrower or
any Subsidiary) and, to the extent of the interest assigned by such Assignment
and Assumption and as permitted by this Section 11.07, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided, that anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Issuing Bank shall continue to have all rights and obligations with respect to
any Letters of Credit until the cancellation or expiration of such Letters of
Credit and the reimbursement of any amounts drawn thereunder. Upon request, and
the surrender by the assigning Lender of its applicable Notes, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (4) of this Section.

 

 
-185-

--------------------------------------------------------------------------------

 

 

(3)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts and stated interest of the Loans and Letter of Credit Obligations
(specifying the Reimbursement Obligations), Letter of Credit Borrowings and
other amounts due under Section 2.04 owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower or any Lender (but only, in the case of a Lender, at
the Administrative Agent’s Office and with respect to any entry relating to such
Lender’s Commitments, Loans, Letter of Credit Obligations and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice. This Section 11.07(3) and Section 2.13 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

(4)     Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Issuing Bank or the Swing Line Lender
sell participations to any Person (other than a natural person, a Disqualified
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights or
obligations under this Agreement (including all or a portion of its Commitment
or the Loans (including such Lender’s participations in Letters of Credit or
Swing Line Loans) owing to it); provided, that (a) such Lender’s obligations
under this Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
the first paragraph of Section 11.01 (other than clauses (4) and (7) thereof)
that directly and adversely affects such Participant. Subject to subsection (5)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01, it
being understood that the documentation required under such Sections shall be
delivered to the participating Lender), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (2) of this Section 11.07. To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 11.09 as though it were a Lender; provided, that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.

 

 
-186-

--------------------------------------------------------------------------------

 

 

(5)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (such consent
not to be unreasonably withheld). Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(6)     Any Lender may, at any time, pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(7)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (a) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (b) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 and 3.05), unless
the grant of option is made with the Borrower’s prior written consent, or such
entitlement to a greater payment results from a change in law after the exercise
of the option takes place, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (A) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (B) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

SECTION 11.08      Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information in accordance with its customary
procedures (as set forth below), except that Information may be disclosed:

 

 
-187-

--------------------------------------------------------------------------------

 

 

(1)     to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and in no event shall such disclosure be made to
any Disqualified Lender pursuant to this clause (1),

 

(2)     to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

 

(3)     to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, provided, that the Administrative Agent, the
Collateral Agent, such Lead Arranger or such Lender or the Issuing Bank, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation,

 

(4)     to any other party hereto,

 

(5)     in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,

 

(6)     subject to an agreement containing provisions at least as restrictive as
those of this Section 11.08 (it being understood that in no event shall such
disclosure be made to any Disqualified Lender pursuant to this clause (6)), to
(a) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (b) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and their obligations,

 

(7)     with the consent of the Borrower,

 

(8)     to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender) or

 

(9)     to the extent such Information (a) becomes publicly available other than
as a result of a breach of this Section or (b) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any Subsidiary
thereof, and which source is not known by such Person to be subject to a
confidentiality restriction in respect thereof in favor of the Borrower or any
Affiliate of the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from the Borrower or
any Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so in accordance with its customary procedures if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 
-188-

--------------------------------------------------------------------------------

 

 

Each of the Administrative Agent and the Lenders acknowledges that (w) the
Information may include Private-Side Information concerning the Borrower or a
Subsidiary, as the case may be, (x) it has developed compliance procedures
regarding the use of Private-Side Information and (y) it will handle such
Private-Side Information in accordance with applicable Law, including United
States Federal and state securities Laws.

 

SECTION 11.09      Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.15
and 2.19 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or the
Issuing Bank or Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 11.10      Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents with respect to any of the Obligations, shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

 
-189-

--------------------------------------------------------------------------------

 

 

SECTION 11.11      Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging (including in .pdf or .tif format) means shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 11.12      Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 11.13      Survival. All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

 

SECTION 11.14      Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 11.15      GOVERNING LAW.

 

(1)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

 
-190-

--------------------------------------------------------------------------------

 

 

(2)     THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF ANY UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

 

(3)     THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (2) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

SECTION 11.16      WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.17      Limitation of Liability. The Loan Parties agree that no
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or bad faith or breach by such Indemnitee of
its material obligations under this Agreement. In no event, shall any party
hereto, any Loan Party or any Indemnitee be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings) (other than, in the case of the
Borrower, in respect of any such damages incurred or paid by an Indemnitee to a
third party). Each party hereto hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

 
-191-

--------------------------------------------------------------------------------

 

 

SECTION 11.18       Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

SECTION 11.19      Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 10.04). The provision of this
Section 11.19 is for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

SECTION 11.20      Use of Name, Logo, Etc. Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or any Lead
Arranger of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark. Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Lead Arranger.

 

SECTION 11.21      USA PATRIOT Act Notice. Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Loan Party that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

SECTION 11.22      Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 
-192-

--------------------------------------------------------------------------------

 

 

SECTION 11.23      No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Loan Parties acknowledge and agree, and acknowledge their
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Issuing Bank, the Swing
Line Lender, the Lead Arrangers and the Joint Bookrunners are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents, the Issuing Bank, the Swing Line Lender, the Lead
Arrangers and the Joint Bookrunners, on the other hand, (B) each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Issuing Bank, the Swing Line Lender, the Lead Arrangers and the
Joint Bookrunners are and have been, and each Lender is and has been, acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, have or has not been, are or is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Agents, the Issuing Bank, the Swing Line
Lender, the Lead Arrangers, the Joint Bookrunners nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Issuing Bank,
the Swing Line Lender, the Lead Arrangers, the Joint Bookrunners, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Agents, Swing Line Lender, the Lead Arrangers, the
Joint Bookrunners nor any Lender has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agents, the Issuing Bank, the Swing Line Lender, the Lead
Arrangers, the Joint Bookrunners or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 11.24      Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

 

SECTION 11.25      Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender and the Issuing
Bank that each such Lender or the Issuing Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent, each
Lender and the Issuing Bank and their respective successors and assigns.

 

 
-193-

--------------------------------------------------------------------------------

 

 

SECTION 11.26      Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 
-194-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

IMPAX LABORATORIES, INC., as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

      /s/ Bryan Reasons

 

 

 

Name: Bryan Reasons

 

 

 

Title:   Chief Financial Officer

 

  

 

 

[Furyk – Signature Page to Credit Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

BARCLAYS BANK PLC, as Administrative Agent,

 

  Collateral Agent, Issuing Bank, Lender and Swing Line Lender  

 

 

 

 

 

 

 

 

 

By:

     /s/ Craig J. Malloy

 

 

 

Name: Craig J. Malloy

 

 

 

Title:   Director

 

 

 

 

[Furyk – Signature Page to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 


  ROYAL BANK OF CANADA, as a Lender  

 

 

 

 

 

 

 

 

 

By:

     /s/ Amy S. Promaine

 

 

 

Name: Amy S. Promaine

 

 

 

Title:   Authorized Signatory

 



 

 

 

[Furyk – Signature Page to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender  

 

 

 

 

 

 

 

 

 

By:

     /s/ Christine Gardiner

 

 

 

Name: Christine Gardiner

 

 

 

Title:   Assistant Vice President

 




 

 

[Furyk – Signature Page to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 


  MUFG UNION BANK, N.A., as a Lender  

 

 

 

 

 

 

 

 

 

By:

     /s/ Y. Joanne Si

 

 

 

Name: Y. Joanne Si

 

 

 

Title:   Vice President

 



 

 

 

[Furyk – Signature Page to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 


  FIFTH THIRD BANK, as a Lender  

 

 

 

 

 

 

 

 

 

By:

     /s/ Thomas Avery

 

 

 

Name: Thomas Avery

 

 

 

Title:   Relationship Manager

 



 

 

 

[Furyk – Signature Page to Credit Agreement]

 